


Exhibit 10.18(i)

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN AGREEMENT

 

among

 

GREENWOOD FINANCIAL, INC. AND CERTAIN AFFILIATES,
as Borrowers

ORLEANS HOMEBUILDERS, INC.,
as Guarantor

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger

 

BANK OF AMERICA, N.A.,
as Syndication Agent

SOVEREIGN BANK,
as Documentation Agent

MANUFACTURERS AND TRADERS TRUST COMPANY,
as Documentation Agent

NATIONAL CITY BANK,
as Documentation Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION
FIRSTRUST BANK
GUARANTY BANK
CITIZENS BANK OF PENNSYLVANIA
COMMERCE BANK, N.A.
SUNTRUST BANK
REGIONS BANK, successor to Amsouth Bank
FRANKLIN BANK, SSB
COMERICA BANK
COMPASS BANK, an Alabama Banking Corporation
JPMORGAN CHASE BANK, N.A.
LASALLE BANK NATIONAL ASSOCIATION
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Lenders

 

$440,000,000
Senior Secured Revolving Credit and Letter of Credit Facility
Dated:  As of September 30, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

2

1.1

Definitions

2

1.2

Construction of Terms

20

1.3

Accounting Reports and Principles

20

1.4

Business Day; Time

20

1.5

Charging Accounts

20

 

 

 

ARTICLE II. AMOUNT AND TERMS OF THE FACILITY; SECURITY FOR THE FACILITY

21

2.1

The Facility

21

2.2

Term of Facility

23

2.3

Repayment Terms

24

2.4

Interest Rate

25

2.5

Default Rate

26

2.6

Fees Payable by Borrowers

26

2.7

Prepayments

28

2.8

No Setoff or Deduction

27

2.9

Illegality

28

2.10

Notes

28

2.11

Security

28

2.12

General Provisions

30

2.13

Advances Made Through Title Company

32

2.14

Swap Contracts

32

2.15

Alternate Interest Rate

32

2.16

Taxes

33

2.17

Increased Costs

34

2.18

Designation of a Different Lending Office

35

2.19

Survival of Indemnity

35

2.20

Replacement of Lenders

36

2.21

Lending Office

36

 

 

 

ARTICLE III. NOTICE OF BORROWING; BORROWING BASE; BORROWING BASE AVAILABILITY

36

3.1

Notice of Borrowing

36

3.2

Admission of Projects to Borrowing Base

37

 

i

--------------------------------------------------------------------------------


 

3.3

Borrowing Base Availability

37

3.4

Submission of Borrowing Base Certificate

40

3.5

Inspection of Projects

40

 

 

 

ARTICLE IV. CONDITIONS OF LENDING

40

4.1

Agreement to Make Available the Facility

40

4.2

Availability of Letters of Credit and Tri-Party Agreements

44

4.3

Conditions Precedent to Loans

44

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

45

5.1

Use of Proceeds

45

5.2

Incorporation, Good Standing, and Due Qualification

45

5.3

Power and Authority

46

5.4

Legally Enforceable Agreement

47

5.5

Financial Statements; Accuracy of Information

46

5.6

Conflicts

47

5.7

Consents

48

5.8

Litigation

47

5.9

Other Agreements

47

5.10

No Defaults and Outstanding Judgments or Orders

47

5.11

Taxes

47

5.12

Debt

48

5.13

Ownership and Liens

48

5.14

ERISA

48

5.15

Representations and Warranties as to Real Estate

48

5.16

No Violation

50

5.17

Accurate and Complete Disclosure

50

5.18

Compliance with Covenants

50

5.19

Solvency

50

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

49

6.1

Reporting Requirements

50

6.2

Payment of Taxes

51

6.3

Access to Properties, Books and Records

52

6.4

Maintenance of Records

52

6.5

Maintenance of Existence

53

6.6

Insurance

53

6.7

ERISA

55

6.8

Accounts

55

 

ii

--------------------------------------------------------------------------------


 

6.9

Compliance with Laws

55

6.10

Payment of Debt

54

6.11

[Intentionally Omitted]

54

6.12

Further Assurances

54

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

55

7.1

Creation of Debt

55

7.2

Grant of Liens

56

7.3

Mergers and Acquisitions

56

7.4

Transaction With Affiliates

55

7.5

Use of Proceeds

55

7.6

Restricted Payments

56

7.7

Amendments of Documents Relating to Subordinated Debt

56

7.8

Second Lien Indebtedness

57

7.9

Investments.

58

7.10

Limitation on Holdings of Cash and Cash Equivalents.

60

 

 

 

ARTICLE VIII. FINANCIAL COVENANTS

59

8.1

[Intentionally Omitted]

59

8.2

Consolidated Tangible Net Worth

59

8.3

[Intentionally Omitted]

61

8.4

[Intentionally Omitted.]

61

8.5

Real Estate Acquisitions

61

8.6

[Intentionally Omitted]

60

8.7

Cash Flow From Operations

60

8.8

Liquidity

60

8.9

Reports Regarding Financial Covenants

60

 

 

 

ARTICLE IX. EVENTS OF DEFAULT

62

 

 

ARTICLE X. REMEDIES

62

10.1

Remedies of Lenders

62

10.2

Effect of Delay

63

10.3

Acceptance of Partial Payment

63

10.4

Other Available Remedies

63

10.5

Waiver of Marshalling of Assets

63

10.6

Waiver of Counterclaim

65

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI. THE AGENT

65

11.1

Appointment

65

11.2

Delegation of Duties

64

11.3

Exculpatory Provisions

64

11.4

Reliance by Agent

66

11.5

Non-Reliance on Agent and Other Lenders

65

11.6

Indemnification

67

11.7

Consequential Damages

66

11.8

Agent in Its Individual Capacity

66

11.9

Resignation or Removal of Agent as Administrative Agent

68

11.10

Amendments, Waivers and Consents

67

11.11

Authority

69

11.12

Borrower Default

68

11.13

Lender Default

68

11.14

Ratable Sharing

71

11.15

Documentation

70

 

 

 

ARTICLE XII. INTENTIONALLY OMITTED.

70

 

 

ARTICLE XIII. MISCELLANEOUS

72

13.1

Modifications

72

13.2

Binding Nature

72

13.3

Governing Law

72

13.4

Time of Performance

72

13.5

Severability

71

13.6

Captions

71

13.7

Computations

71

13.8

Continuing Obligation

71

13.9

Assignment and Participation

73

13.10

Notices

74

13.11

Cumulative Remedies

78

13.12

Third Party Beneficiaries

77

13.13

Entire Agreement

77

13.14

Counterparts

77

13.15

Expenses and Indemnification

77

13.16

Relationship of Parties

80

13.17

Joint and Several Liability

79

 

iv

--------------------------------------------------------------------------------


 

13.18

Damage Waiver

79

13.19

Publicity

79

13.20

No Implied Waiver

79

13.21

USA Patriot Act

81

13.22

Taxes

81

13.23

Conflict; Construction of Documents; Reliance

81

13.24

Jurisdiction

80

13.25

Waiver of Jury Trial

82

13.26

Existing Credit Agreement; No Novation

81

13.27

Releases.

81

13.28

Electronic Execution of Assignments

84

 

 

 

Exhibits

 

 

 

 

 

1.1C

-

Form of Joinder

 

1.1E

-

Form of Line of Credit Note

 

1.1F

-

Notice of Borrowing of a Loan

 

2.1.4.2

-

Form of Application and Agreement for Irrevocable Standby Letter of Credit

 

3.4

-

Form of Borrowing Base Certificate

 

8.9

-

Form of Covenant Compliance Certificate

 

13.9

-

Form of Assignment and Acceptance

 

 

 

 

 

Schedules

 

 

 

1.1A

-

Schedule of Borrowers

 

1.1B

-

Schedule of Commitments

 

1.1D

-

Schedule of Outstanding Letters of Credit and Tri-Party Agreements

 

1.1G

-

Schedule of Existing Debt

 

5.1

-

Schedule of Ownership and Jurisdiction of Organization

 

5.8

-

Schedule of Litigation

 

5.13

-

Schedule of Projects

 

7.9

-

Schedule of Existing Cost-Sharing Partnerships

 

13.27.2

-

Schedule of Limited Waiver Project

 

 

v

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
REVOLVING CREDIT LOAN AGREEMENT

 

This Second Amended and Restated Revolving Credit Loan Agreement (“this
Agreement”), made as of the 30th day of September, 2008, by and among GREENWOOD
FINANCIAL, INC., a Delaware corporation (“Master Borrower”), each of the other
entities identified on Schedule 1.1A that is attached hereto as Borrowers, the
Lenders who are or may become a party hereto, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent for the Lenders (“Agent”).

 

BACKGROUND

 

A.            Master Borrower is a corporation principally formed to engage in
financing transactions with and on behalf of the Guarantor and the other
Borrowers.  Each of the other Borrowers is a corporation, limited partnership or
limited liability company formed to acquire land in one or more of the States of
Pennsylvania, New Jersey, New York, Maryland, Illinois, Delaware, Virginia,
North Carolina, South Carolina and Florida, to improve such land with
residential dwellings, and to sell such dwellings, or to invest in Eligible
Affiliates formed for such purposes (the “Business”).

 

B.            Pursuant to that certain Amended and Restated Revolving Credit
Loan Agreement dated as of December 22, 2004 (the “Original Credit Agreement”),
executed by Master Borrower, certain of the other Borrowers, Agent and certain
of the Lenders, such Lenders agreed to provide a credit facility to Borrowers on
the terms and conditions contained in the Original Credit Agreement to finance
Borrowers’ acquisition of residential real estate and construction activities.

 

C.            Pursuant to that certain Amended and Restated Revolving Credit
Loan Agreement dated as of January 24, 2006 (as amended prior to the date
hereof, the “Existing Credit Agreement”), executed by Master Borrower, certain
of the other Borrowers, Agent and certain of the Lenders, such Lenders agreed to
amend and restate the Original Credit Agreement on the terms and conditions
contained in the Existing Credit Agreement.

 

D.            Borrowers and Lenders desire to amend and restate the Existing
Credit Agreement on the terms and conditions set forth herein, and to continue
to secure all of the Indebtedness hereunder and under the other Loan Documents
with a first priority Lien on certain Projects, and Guarantor desires to
continue its guaranty of the Indebtedness hereunder and to continue to secure
its guaranty with a first priority lien on all of its deposit accounts held at a
Lender and any income tax refunds received or payable to Borrowers or Guarantor
after the Closing Date.

 

NOW, THEREFORE, in consideration of their mutual covenants and agreements herein
contained, the parties hereto hereby amend and restate the Existing Credit
Agreement in full and, intending to be legally bound, hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 


ARTICLE I.
DEFINITIONS


 

1.1           Definitions.  In addition to other words and terms defined
elsewhere in this Agreement, as used in this Agreement, the following words and
terms shall have the following meanings, respectively, unless the context hereof
otherwise clearly requires:


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Agent.

 

“Advance” means the cash that Lenders advance to a Borrower under the Facility,
all subject to and in accordance with the provisions of Article II hereof.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means Wachovia Bank, National Association, in its capacity as agent for
Lenders, and any successor thereto appointed pursuant to Section 11.9.

 

“Agreement” means this Second Amended and Restated Revolving Credit Loan
Agreement, and any schedules, exhibits, riders, extensions, supplements,
amendments, or modifications to this Amended and Restated Revolving Credit Loan
Agreement.

 

“Alternate Interest Rate” means, on any day, the per annum rate of interest that
is equal to the sum of (i) the Federal Funds Rate in effect on such day plus
(ii) one-quarter of one percent (0.25%) per annum (that is, 25 “basis points”)
plus (iii) the Applicable Spread in effect on such day.

 

“Applicable Spread” means 5.00% per annum.

 

“Appraisal” means an appraisal or re-appraisal, on a fair market value basis, of
a Project that (i) is directed to Agent and, if the Project is not admitted to
the Borrowing Base as of the date hereof, is dated not earlier than six
(6) months before the date the Project is admitted to the Borrowing Base,
(ii) contains terms and conditions satisfactory to Agent and (iii) conforms in
all respects to Title X of the Federal Financial and Institutional Reform,
Recovery and Enforcement Act of 1989 (FIRREA).  The cost of each Appraisal shall
be paid by Borrowers.

 

“Appraised Value” means, with respect to the Real Estate, Units and Improvements
in any Project, the value thereof as determined pursuant to Section 3.3.4.  The
“Appraised Value” of Improved Land and Units shall be determined on an “as
completed” basis in accordance with Section 3.3.4.

 

“Approved Bank” any commercial bank incorporated under the laws of the United
States or any state thereof, having capital and unimpaired surplus in excess of
$500,000,000.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Approved Jurisdiction” means the States or Commonwealths of Pennsylvania, New
Jersey, New York, Maryland, Illinois, Delaware, Virginia, North Carolina, South
Carolina, Florida, and such other State or Commonwealth as may from time to time
be approved by Requisite Lenders.

 

“Approved Land” means land that has received all Governmental Approvals
necessary for immediate development as for-sale residential housing, other than
building permits; provided that land that has received all such Governmental
Approvals except for state- and federally-issued permits (but not local
subdivision and land development approvals, which may, however, be conditioned
upon the receipt of state- and federally-issued permits) that the owning
Borrower in good faith believes will be issued within 120 days may be included
in the Borrowing Base as “Approved Land” for a period of 120 days;
provided further that if all such state- and federally-issued permits are not
issued within such 120 day period, such land shall no longer be deemed to be
“Approved Land” until all such state- and federally-issued permits are actually
obtained.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.9.1), and accepted by Agent, in substantially the form of
Exhibit 13.9 attached hereto or any other form approved by Agent.

 

“Authorized Signer” means any of the Persons listed on the certificate to be
delivered to Agent at Closing in accordance with Section 4.1.6 or on any
replacement certificate with respect thereto subsequently delivered to Agent at
any time.

 

“Bankruptcy Code” means Title 11 of the United States Code as now or hereafter
in effect, or any successor statute.

 

“Borrower” means, individually and at any time, Master Borrower, each Person
identified on Schedule 1.1A and each Eligible Affiliate which has theretofore
qualified as a “Borrower” pursuant to Section 2.1.1.3, together with any Person
that is a successor to all or substantially all of the assets and liabilities of
any Person that immediately prior to such succession was a Borrower (including,
in particular, any liabilities of such Person arising out of this Agreement or
any other Loan Document) and which succession was a result of any merger,
consolidation, conversion or other reorganization undertaken pursuant to an
Internal Reorganization; provided that if any entity that is a successor to any
Borrower(s) as a result of an Internal Reorganization was not previously a
Borrower, such entity shall promptly execute and deliver to Agent and the
Lenders such documents as are required to be executed and delivered by new
Borrowers by Section 2.1.1.3.

 

“Borrowing Base” means at any time the Real Estate, Lots, Improvements and Units
(excluding (i) dwelling units in any mid-rise or high-rise structure containing
more than three (3) stories of space for residential occupancy and (ii) any
asset classified as “Inventory not Owned” (FASB 46) on Guarantor’s or any
Borrower’s balance sheet) that are part of Borrowing Base Projects, subject to
the limitations contained in this Agreement.  The Borrowing Base shall change
from time to time as provided herein.  The Borrowing Base may not include any
Real Estate, Lots, Improvements or Units (i) owned by a Borrower that is not a
wholly-owned Affiliate of Guarantor or (ii) that is not part of an Eligible
Project.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base Availability” means, at any time, (i) the amount determined
pursuant to Section 3.3, based on the most recently delivered Borrowing Base
Certificate, minus (ii) the aggregate amount of liability of Agent under
then-outstanding Financial Letters of Credit, minus (iii) the aggregate amount
of Swing Line Loans outstanding, minus (iv) the aggregate principal amount of
all OHI Financing Subordinated Debt that by its terms matures within one
(1) year and Subordinated Debt that by its terms matures within one (1) year.

 

“Borrowing Base Certificate” means a certificate in the form as shown on
Exhibit 3.4, attached hereto, the purpose of which is to state, on a per Lot and
per Unit basis, the amount of the Borrowing Base Availability as of the date
thereof.

 

“Borrowing Base Project” means an Eligible Project that is then included in the
Borrowing Base Certificate most recently delivered to Agent.

 

“Business” has the meaning defined in the Recitals of this Agreement.

 

“Business Day” means any day other than a Saturday, a Sunday, a public holiday
under the laws of the Commonwealth of Pennsylvania or of the State of North
Carolina or another day on which banking institutions in such jurisdictions are
authorized or obligated to close.

 

“Capital Lease” means all leases that have been or should be capitalized on the
books of the lessee in accordance with GAAP.

 

“Capital Stock” means the capital stock of or other equity interests in a
Person.

 

“Cash” means money, currency or a credit balance in an unrestricted deposit
account or a securities account controlled by a Borrower or Guarantor.

 

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than one (1) year from the date
of acquisition, (ii) time deposits, certificates of deposit or bankers’
acceptances of any Approved Bank, with such deposits, acceptances or
certificates having maturities of not more than one (1) year from the date of
acquisition, (iii) repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in clauses (i) and
(ii) above entered into with any Approved Bank, (iv) commercial paper or finance
company paper issued by any Person incorporated under the laws of the United
States or any state thereof and rated at least A-1 or the equivalent thereof by
Standard & Poor’s Corporation or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., and in each case maturing not more than one
year after the date of acquisition, and (v) investments in money market funds or
mutual funds, at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (i) through
(iv) above.  All such Cash Equivalents must be denominated solely for payment in
Dollars.  Overnight deposits and demand deposits maintained in the ordinary
course of business shall be considered cash.

 

“Cash Flow Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of Guarantor’s CFFO to Debt Service for the Relevant Accounting Period
then ended.

 

4

--------------------------------------------------------------------------------


 

“Cash Flow from Operations” and “CFFO” means, with respect to each Relevant
Accounting Period, (i) net cash provided from (or used in) operating activities
plus (ii) proceeds from the disposition of Model Units that are subject to a
sale-leaseback transaction, to the extent that such proceeds are not included in
net cash provided from operating activities, plus (iii) interest expensed in the
cost of goods sold plus (iv) interest expensed from operations, minus
(v) interest income.

 

 “Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing” and “Closing Date” means the date on which each of the Loan Documents
has been executed and delivered by all of the parties thereto and Borrowers have
satisfied all of the conditions contained in Section 4.1 or such conditions have
been waived in accordance with the provisions of Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

 

“Collateral” means, at any time, (i) all income tax refunds and proceeds thereof
received by Borrowers and Guarantor or payable to Borrowers and Guarantor after
the Closing Date, and (ii) all real, personal or other property that is
encumbered by a Mortgage or is otherwise subject to a Lien as security for the
Indebtedness.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to Borrowers hereunder and to honor drawings and demands under Letters of
Credit and Tri-Party Agreements issued or executed hereunder, in an aggregate
principal or face amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on Schedule 1.1B hereto, as the same may be
reduced or modified at any time or from time to time pursuant to the terms
hereof.

 

“Consolidated Tangible Net Worth” means (i) Guarantor’s GAAP net worth
(excluding the effects of any other comprehensive income (loss) attributable to
any Swap Contract) minus (ii) goodwill, patents, trademarks, tradenames,
organization expense, unamortized debt discount and expense and other
intangibles as shown in the Financial Statements as of the last day of the Last
Reported Fiscal Quarter plus (iii) the amount of any unfunded liability
attributable to Guarantor’s Supplemental Executive Retirement Plan (but only to
the extent of any intangible asset attributable to such plan) plus (iv) the
amount of any fees paid to Lenders pursuant to Section 2.6.5.

 

“Consolidated Total Assets” means, as of any date, all assets of Guarantor, as
shown on Guarantor’s most recent Financial Statements.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

5

--------------------------------------------------------------------------------


 

voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Covenant Compliance Certificate” means a certificate in the form attached
hereto as Exhibit 8.7.

 

“Cost Incurred” means, at any time with respect to Lots and Units, the
then-current book value thereof, determined in accordance with GAAP.

 

“Debt” mean, for any Person as of any date, without duplication, all
(i) indebtedness or liability for borrowed money; (ii) obligations, whether or
not for money borrowed (a) represented by notes payable, or drafts accepted, in
each case representing extensions of credit, (b) evidenced by bonds, debentures,
notes or similar instruments, or (c) constituting purchase money indebtedness,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (iii) master lease
obligations and obligations that are treated as capitalized leases under GAAP;
(iv) reimbursement obligations under surety bonds, letters of credit and/or
tri-party agreements issued with respect to Improvements (whether or not the
same have been presented for payment); (v) reimbursement obligations under
Financial Letters of Credit and surety bonds (regardless of whether the same
have been presented for payment); (vi) obligations, contingent or otherwise,
under any synthetic lease, tax retention operating lease, off balance sheet loan
or similar off balance sheet financing arrangement if the transaction giving
rise to such obligation (a) is considered indebtedness for borrowed money for
tax purposes but is classified as an operating lease under GAAP and (b) does not
(and is not required pursuant to GAAP to) appear as a liability on the balance
sheet of a Person; (vii) liabilities arising under any “swap agreement” (as that
term is defined in 11 U.S.C. § 101, as heretofore or hereafter amended; and
(viii) without duplication, all liabilities of third parties of the type
described in (i)–(vii), inclusive, that are guaranteed by or otherwise recourse
to a Person, whether or not the obligations have been assumed.  Notwithstanding
anything to the contrary in this definition of Debt, Debt shall not include
(i) the amount of any Permitted Debt that is attributable to any Option
Agreement, or (ii) any obligation arising out of the sale and/or sale and
leaseback of any model Units, provided that (a) each such transaction (or series
of transactions) with any purchaser or group of affiliated purchasers shall be
with respect to five (5) or fewer model Units in the aggregate, (b) Agent
determines, in its sole discretion, that if the Borrower, Guarantor or any
wholly-owned subsidiary of either that is party to such transaction defaults
thereunder, such entity shall have no material financial obligation and no
material liability as a consequence of such default, other than the termination
of the transaction, and (c) the maximum aggregate amount that may at any time be
excluded from Debt pursuant to this clause (ii) shall not exceed $10,000,000.

 

“Debt Service” means, with respect to a Relevant Accounting Period, (i) interest
paid (whether expensed or capitalized) as reported on Guarantor’s Financial
Statements (but excluding interest attributable under GAAP to any Option
Agreement) plus (ii) required principal payments on any Debt (excluding
(a) with, respect to any permitted purchase money mortgage debt, release prices
paid upon the conveyance of any Unit, (b) principal payments of Loans, Swing
Line Loans and Letter of Credit Advances, and (c) any payments made pursuant to
any Option Agreement) plus (iii) mandatory preferred stock dividends, minus
(iv) interest income, minus (v) to the extent included in the calculation of
interest paid in clause (i) above, any

 

6

--------------------------------------------------------------------------------


 

amortized deferred financing costs related to all amendments to the Existing
Credit Agreement, this Agreement and/or the OHI Financing Subordinated Debt and
any future amendments to any of the foregoing.

 

 “Default Rate” means a rate of interest that is equal to the applicable
Interest Rate otherwise payable with respect to Loans plus four percent (4%) per
annum.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
federally insured bank or savings and loan association, other than an account
evidenced by a negotiable certificate of deposit.

 

“Designated Officer” means Julie Pasceri-Young or any other person designated in
writing by Agent as its representative for the purpose of receiving notice
hereunder.

 

“Development Land” means Approved Land on which the construction of Improvements
has been commenced and is in process.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Eligible Affiliate” means an entity that, directly or indirectly, is 100% owned
by Guarantor.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural person) approved
by (a) Agent and (b) unless an Event of Default has occurred and is continuing,
Master Borrower, on behalf of all Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that, notwithstanding the foregoing,
“Eligible Assignee” shall not include Guarantor or any of Guarantor’s
Affiliates.

 

 “Eligible Project” means a Project that has satisfied the conditions for
inclusion in the Borrowing Base set forth in Section 3.2.2.

 

“Environmental Condition” means any condition affecting (i) the work place where
business operations take place, or (ii) any natural resource, including without
limitation the air, soil, surface and groundwater which must be reported to a
Governmental Authority or which must be remediated under any of the
Environmental Laws.

 

“Environmental Law” means any presently existing or hereafter enacted or decided
federal, state or local statutory or common law relating to pollution or
protection of the environment, including without limitation, any common law of
nuisance or trespass, and any law or regulation relating to emissions,
discharges, releases or threatened release of pollutants, contaminants or
chemicals or industrial, toxic or hazardous substances or wastes into the
environment (including without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or chemicals, or industrial,
toxic or hazardous substances or wastes.

 

7

--------------------------------------------------------------------------------


 

“Environmental Report” means a Phase I (and, if recommended by a Phase I, a
Phase II) environmental site assessment that is (i) prepared with respect to
Real Estate in accordance with Agent’s then-current protocol for environmental
studies of land for residential development by a qualified environmental
engineer acceptable to Agent in its reasonable business judgment, (ii) if the
Real Estate is not part of a Borrowing Base Project as of the date hereof, dated
not earlier than twelve (12) months prior to the Project’s admission to the
Borrowing Base and (iii) if not addressed to Agent, as agent for the Lenders,
accompanied by a reliance letter (in form acceptable to Agent in good faith)
addressed to Agent as agent for the Lenders.  Borrowers shall be responsible for
the cost of each such Environmental Assessment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated),
which together with any Borrower or Guarantor (or some or all of them) would be
treated as a single employer under Section 4001 of ERISA.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a Loan, a
Swing Line Loan or a Letter of Credit Advance, the aggregate (without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors of the Federal Reserve
System) maintained by a member bank of the Federal Reserve System.

 

“Event of Default” or “Default” means any of the events specified in Article IX,
and elsewhere in this Agreement, upon the occurrence of which the Lenders may
exercise their rights and remedies hereunder and/or under the other Loan
Documents.

 

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrowers
hereunder, (i) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Borrower is
located and (iii) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrowers under Section 13.9.7 hereof), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.16.5 hereof, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax pursuant
to Section 2.16.1 hereof.

 

8

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning defined in the Recitals to this
Agreement.

 

“Facility” means the credit facility under which (i) Loans may be borrowed,
repaid and reborrowed, in the maximum outstanding amount of the Revolving
Sublimit, (ii) Letters of Credit and Tri-Party Agreements (including those
presently existing) may be issued or executed by an Issuer on behalf of Lenders
in the aggregate maximum undrawn amount not exceeding, at any time, the Letter
of Credit Sublimit, and (iii) Swing Line Loans may be borrowed, repaid and
reborrowed in the maximum outstanding amount of the Swing Line Limit, all as
more fully described in Article II.

 

“Facility Amount” means $440,000,000, or such lower amount resulting from a
permanent reduction in the Facility Amount in accordance with the terms of this
Agreement; provided that (i) from the Closing Date through December 31, 2008,
the aggregate amount of outstanding Loans, Swing Line Loans and liability under
Letters of Credit and Tri-Party Agreements shall not exceed $425,000,000, and
(ii) the Facility Amount shall be permanently reduced to $415,000,000 on July 1,
2009 if the Facility Amount has not otherwise been reduced to or below
$415,000,000 in accordance with the terms of this Agreement prior to July 1,
2009.  In each case, the Facility Amount includes the Revolving Sublimit, the
Letter of Credit Sublimit and the Swing Line Limit.

 

“Federal Funds Rate” means for any day the rate per annum, based on a year of
360 days and actual days elapsed, and rounded upward to the nearest 1/100th of
one percent (0.01%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by Federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Closing Date; provided that, if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Rate for the last
day on which such rate was announced.

 

“Financial Letters of Credit” has the meaning defined in Section 2.1.3.

 

“Financial Statements” mean the reports of financial condition required to be
delivered pursuant to Sections 6.1.1 and 6.1.2.

 

“Fiscal Quarter” means each of the three (3) month periods that ends on the last
day of the third (3rd), sixth (6th), ninth (9th) and twelfth (12th) months of a
Fiscal Year.

 

“Fiscal Year” means the period of twelve (12) consecutive calendar months on the
basis of which Guarantor reports its income for GAAP purposes, which twelve (12)
month period currently ends on each June 30.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

9

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“Funding Date” means the Business Day on which a Loan or Swing Line Loan is
advanced.

 

“GAAP” means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board as in effect on the date hereof or in
such other statements by such other Person as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination and which are applied on a consistent basis.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” means Orleans Homebuilders, Inc., a Delaware corporation.

 

“Guaranty” means the guaranty and suretyship agreement executed by the Guarantor
pursuant to Section 2.11.1.1.

 

“Improved Land” means Approved Land that is fully developed with Improvements
that have been completed (other than the finish paving of streets).

 

“Improvements” means the site improvements required for the development,
improvement and sale of a Project, including, but not limited to, roads, curbs,
sidewalks, storm water drainage lines and facilities and water and sewer lines
and facilities.

 

“Indebtedness” means all obligations owing to the Agent or Lenders, or any of
them, under this Agreement, the Line of Credit Notes, the Swing Line Note and
any Swap Contract (including, but not limited to, the repayment of the Loans,
Letter of Credit Advances, Swing Line Loans and all interest and other charges
due thereon and hereunder), and all other Loan Documents, whether for past,
present or future advances, renewals, extensions, modifications, interest, late
charges, costs and fees of any type or otherwise.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

10

--------------------------------------------------------------------------------


 

“Interest Rate” means, on any day, the sum (expressed as a per annum rate of
interest) of (i) the LIBOR Market Index Rate as of such day plus (ii) the
Applicable Spread in effect on such day.

 

“Internal Reorganization” means (i) any reorganization (a) between or among any
Borrower or Borrowers and Guarantor or (b) between or among any Borrower and one
or more other Borrowers or (c) any combination thereof, by way of liquidations,
mergers, consolidations, conveyances, assignments, sales, transfers and other
dispositions of all or substantially all of the assets of a Borrower (whether in
one transaction or in a series of transactions) or (b) any conversion from one
form of entity to another (e.g., conversion from a corporation to a limited
liability company); provided that (a) the Guarantor shall preserve and maintain
its status as a validly existing corporation, and (b) all assets, liabilities,
obligations and guarantees of any Borrower party to such reorganization will
continue to be held by such Borrower or be assumed by another Borrower or
Guarantor.

 

“Inventory Impairments” means the “after-tax” (with the after-tax effect
determined in accordance with GAAP) dollar amount of any impairment charges,
write-downs, asset write-offs, abandonment charges and deposit forfeitures or
write-offs of other pre-acquisition costs and similar amounts and the
amortization of intangibles arising pursuant to GAAP, and other similar accruals
or expenses, in each case recorded or accrued to or against any asset (including
without limitation owned or controlled Land, Units, works in progress, option
contracts and/or other similar items).

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrowers or Guarantor of, or of a beneficial interest in, any Securities (other
than Cash or Cash Equivalents) of any other Person (excluding any Borrower or
Guarantor), (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Borrower or Guarantor from any Person other
than a Borrower or Guarantor, of any equity Securities of such Person or
(iii) any direct or indirect loan, advance or capital contribution by any
Borrower or Guarantor to any other Person (other than a Borrower or Guarantor),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment (other than adjustments for the
repayment of, or the refund of capital with respect to, the original principal
amount of any such Investment).

 

“Issuer” means (i) each Lender that has heretofore issued a Letter of Credit or
executed a Tri-Party Agreement and (ii) Agent.

 

“Joinder” means a joinder and assumption agreement, in the form attached hereto
as Exhibit 1.1C, to be executed by each Eligible Affiliate that hereafter
becomes a Borrower and to be attached to each Note, whereby such Eligible
Affiliate shall assume and agree to pay, jointly and severally with all other
Borrowers, the Indebtedness.

 

“Joint Venture” means an entity that is engaged principally in the business of
for-sale residential real estate and in which Guarantor, directly or indirectly,
owns at least a 30% interest.

 

11

--------------------------------------------------------------------------------


 

“Land” means, at any time, Raw Land, Approved Land, Development Land and
Improved Land, excluding Lots (i) that are subject to Qualifying Agreement of
Sale or (ii) on which Units are then being constructed.

 

“Land Sales Impairments” means the “after tax” (with the after-tax effect
determined in accordance with GAAP) dollar amount of losses (including without
limitation any loss on sale), impairment charges, write-downs, asset write-offs
and other similar impairments, accruals or expenses that are attributable to the
settlement of the sale of any Land and/or Units and that are accrued or
recorded.

 

“Last Reported Fiscal Quarter” means, on any date, the later of (i) the Fiscal
Quarter most recently concluded that ended at least 50 days before such date or
(ii) the most recent Fiscal Quarter with respect to which Borrower has delivered
to Agent a report as required by Section 6.1.2.

 

“Lender” means each Person executing this Agreement as a Lender, as set forth on
the signature pages hereto, and each Person that hereafter becomes a party to
this Agreement as a Lender pursuant to Section 13.9.

 

 “Lending Office” means with respect to a Lender, the office, branch, subsidiary
or affiliate of such Lender identified in the questionnaire delivered by such
Lender to Agent or otherwise selected by such Lender pursuant to Section 2.18
hereof.

 

“Letter of Credit” means (a) each letter of credit identified on Schedule 1.1D
which has heretofore been issued with respect to a Borrowing Base Project or to
developments previously completed by a Borrower or which is a Financial Letter
of Credit, (b) each letter of credit issued by Agent on behalf of the Lenders
for the benefit of Borrower that are to be issued by Agent to be for the purpose
of providing security for (i) the construction by a Borrower of Improvements and
other municipal and public facilities related to Borrowing Base Projects deemed
to be financed under the Revolving Sublimit by their inclusion in the Borrowing
Base, (ii) maintenance by a Borrower of Improvements and other municipal and
public facilities related to the Borrowing Base Projects financed under the
Revolving Sublimit, (iii) deposits under purchase contracts for residential land
to which a Borrower is a party, as permitted by Section 8.5, but excluding
deposits for Real Estate subject to a purchase money mortgage constituting a
Permitted Lien, and (iv) general working capital and corporate purposes that are
necessary for the operation of the Business of any Borrower, including for
maintenance by a Borrower or by an Eligible Affiliate of public improvements
with respect to a residential development that is not, and has not been, a
Borrowing Base Project, and (c) any letter of credit issued by Agent in favor of
any bank that is not a Lender to secure any Borrower’s reimbursement obligations
on account of letters of credit and tri-party agreements issued by such bank of
the type described in clause (b) (i) or (b) (ii) of this definition or in the
definition of “Tri-Party” Agreement contained herein, as identified on
Schedule 1.1.D.  Notwithstanding the foregoing, no Letter of Credit may be
issued in connection with any Joint Venture or any Person that is not a Borrower
or a Guarantor, except that Issuer may issue Letters of Credit solely to the
extent required to comply with the reserve requirements under the OHI Financing
Subordinated Debt in an aggregate amount not to exceed $7,500,000.

 

“Letter of Credit Advance” has the meaning defined in Section 2.1.4.4.

 

12

--------------------------------------------------------------------------------

 

“Letter of Credit Sublimit” means $60,000,000.

 

“LIBOR Market Index Rate” means, for any day, a rate per annum determined in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

                     1-month LIBOR Rate               

1.0  –  Eurocurrency Reserve Requirements

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

 

“Line of Credit” means the commitment of Lenders to make Loans to Borrowers from
time to time in the maximum aggregate amount equal to the lesser of (i) the
Revolving Sublimit or (ii) the amount of then-current Borrowing Base
Availability.

 

“Line of Credit Note” means each of the promissory notes made by Master Borrower
and each Eligible Affiliate that is party to this Agreement as of the date
hereof, payable to the order of each Lender and substantially in the form of
Exhibit 1.1E hereto, evidencing the Facility, and any amendments and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Liquidity” means, at any time, the sum of all (i) Cash, cash from the sale of
settled Units due from title companies, and Cash Equivalents of Guarantor and
all Borrowers, each on a consolidated basis plus (ii) the amount by which the
then-current Borrowing Base Availability exceeds the then-outstanding principal
balance of the Loans.

 

“Loan” or “Loan(s)” means, individually or collectively, the Line of Credit and
any Advances thereunder.

 

“Loan Document(s)” means this Agreement, the Notes, the Mortgages, the Guaranty,
the Security Agreement, Letters of Credit and all documents executed in
connection with the Loans evidenced by this Agreement and the Notes, and may
include, without limitation, all certificates issued with respect to any of the
foregoing and any renewals or modifications thereof.

 

“Loan Fees” means the various fees payable by Borrowers from time to time
pursuant to Section 2.6.

 

“London Business Day” means any Business Day on which commercial banks are open
for international business (including dealings in Dollar deposits) in London and
in Charlotte, North Carolina.

 

“Lot” or “Lots” shall mean the portions of Real Estate that have been approved
for construction thereon of a single family Unit.

 

13

--------------------------------------------------------------------------------


 

“Master Borrower” has the meaning defined in the Introductory Paragraph to this
Agreement.

 

“Material Adverse Effect” means, with respect to Borrower, Guarantor, or any of
them, a material and adverse effect upon the business, properties, assets,
operations or condition (financial or otherwise) of Guarantor and Borrower and
their respective subsidiaries taken as a whole, or upon their ability to perform
their respective obligations under the Loan Documents in accordance with their
respective terms.

 

“Maturity Date” means December 20, 2009.

 

“Mortgage” or “Mortgages” means the mortgages or deeds of trust (as appropriate
for the jurisdiction in which the Project subject thereto is located) granted to
Agent (for the ratable benefit of the Lenders) or to a wholly-owned subsidiary
of Agent as trustee for Agent (including master consolidations and restatements
of the Assigned Security Instruments) (for the ratable benefit of the Lenders),
which shall be security for the repayment of the Indebtedness, and shall
constitute first lien(s) upon the Project(s).  The Mortgages shall be in a form
prepared by and acceptable to Agent.

 

“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA that
covers employees of either of a Borrower or any ERISA Affiliate.

 

“Net Asset Sale Proceeds”, with respect to any sale of any Real Estate, Lot or
Unit, means Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received from such sale, net of any bona fide
direct costs incurred in connection with such sale, including (i) transfer taxes
or similar taxes customarily paid by seller, (ii) income taxes reasonably
estimated to be actually payable within two years of the date of such sale as a
result of any gain recognized in connection with such sale and (iii) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Debt (other than the Indebtedness) that is (a) secured by a purchase money
mortgage on the Lot or Unit in question and that is required to be repaid under
the terms thereof as a result of such sale and (b) actually paid at the time of
receipt of such cash payment to a Person that is not an Affiliate of any
Borrower or Guarantor, and (iv) such other normal and customary charges and
costs paid or credited by Borrower or Guarantor as seller (including, but not
limited to, sales commissions, settlement charges, real estate taxes, sales
incentives and credits, recording fees, escrows for uncompleted items, and title
company charges).

 

“Net Securities Proceeds” means the cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock of any Borrower or Guarantor or Eligible Affiliate to a Person that is not
a Borrower or Guarantor and (ii) capital contributions made by a holder of
Capital Stock of any Borrower or Guarantor or Eligible Affiliate if such holder
is not a Borrower or a Guarantor (in each case, exclusive of equity issued and
stock options granted to employees or directors under compensation plans).

 

“New York Mortgage” means each Mortgage that encumbers a Project located in the
State of New York.

 

14

--------------------------------------------------------------------------------


 

“Notes” means the Line of Credit Notes and the Swing Line Note; “Note” means any
of such Notes.

 

“Notice of Borrowing” means a written notice from a Borrower to Agent, in the
appropriate form that is attached hereto as Exhibit 1.1G, requesting that a Loan
or a Swing Line Loan in a specified amount be advanced to such Borrower on a
specified Funding Date.

 

“1-month LIBOR Rate” means, with respect to each day, the rate for Dollar
deposits of one-month maturity as reported on Reuters Screen LIBOR01 Page as of
11:00 a.m., London time, on such day or if such day is not a London Business
Day, then the immediately preceding London Business Day (or if not so reported,
then as determined by the Agent from another recognized source or interbank
quotation).

 

 “OHI Financing Subordinated Debt” means the Debt incurred pursuant to (i) that
certain Junior Subordinated Indenture dated as of November 23, 2005, between OHI
Financing, Inc. and JPMorgan Chase Bank National Association, as amended by the
Supplemental Indenture and (ii) that certain Junior Subordinated Indenture dated
as of September 20, 2005, among OHI Financing, Inc., Guarantor and Wilmington
Trust Company, including in each case without limitation any guaranty of such
Debt by Guarantor together with any refinancing, renewal, replacement Debt,
defeasance or refund thereof in accordance with the provisions of Section 7.7.

 

“Option Agreement” means an agreement of sale or purchase, option agreement, or
any similar agreement executed by a Borrower or Guarantor, or a subsidiary of
either, whereby such entity has the right to purchase Land or Units previously
owned by a Borrower, Guarantor or a wholly-owned subsidiary of either, or
portions thereof (except any such agreement giving rise to any liability
recorded or reflected (or which would typically be recorded or reflected) on
Guarantor’s balance sheet pursuant to GAAP as “Inventory not owned - Variable
Interest Entities” and “Inventory not owned — Other Financial Interests”); and
provided further that any such agreement shall be deemed to be an “Option
Agreement” only if Agent determines, in its sole discretion, that, in the event
of any default by such entity under such agreement such entity shall have no
material financial obligations and no material liability as a consequence of
such entity’s default thereunder (other than the termination of such agreement
and/or forfeiture of any deposit made or other amounts paid in connection with
such agreement).

 

“Organizational Documents” means, with respect to any entity, its articles of
incorporation, by-laws, partnership agreement, certificate of limited
partnership, limited liability company organization or formation agreement,
limited liability company certificate or articles of formation and trust
indenture, as appropriate to the entity.

 

“Original Credit Agreement” has the meaning defined in the Recitals to this
Agreement.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

15

--------------------------------------------------------------------------------


 

“Participant” has the meaning set forth in Section 13.9.4 hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Debt” means:

 

(i)                                     the Indebtedness;

 

(ii)                                  normal operating liabilities such as trade
accounts payable, taxes payable, lease obligations and customer deposits and
unsecured notes given as deposits under agreements of sale for the purchase of
Real Estate, Units or Lots in the ordinary course of business;

 

(iii)                               reimbursement obligations under surety
bonds, Letters of Credit or Tri-Party Agreements (whether or not the same have
been presented for payment);

 

(iv)                              purchase money mortgages in existence on the
Closing Date with respect to Projects not in the Borrowing Base as of the
Closing Date and set forth of Schedule 1.1G, each as in effect, and in the
principal amount outstanding on the Closing Date;

 

(v)                                 purchase money mortgage loans borrowed in
connection with the acquisition of Real Estate, Units or Lots permitted under
Section 8.5; provided that such purchase money loan is non-recourse to any asset
other than the asset being acquired and so long as no payments of interest or
principal are, or are required to be paid in respect thereof prior to the
Maturity Date;

 

(vi)                              the guaranty, as in effect on the Closing
Date, or as thereafter modified, amended or replaced with Agent’s consent in
accordance with Section 7.7, by Guarantor of the OHI Financing Subordinated
Debt;

 

(vii)                           obligations constituting deposits under
agreements of sale for Units;

 

(viii)                        Debt for GAAP purposes attributable to Option
Agreements, but only to the extent that the original notional principal amount
of such Debt does not exceed $35,000,000; and

 

(ix)                                any Debt arising out of any loan from one
Borrower to another Borrower or Guarantor or any loan from Guarantor to any
Borrower.

 

 “Permitted Liens” shall mean:

 

(i)                                     Liens for taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable;

 

(ii)                                  Encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property by Borrower in for
construction thereon and of Units, and none of which is violated in any material
respect by existing or proposed structures or land use;

 

16

--------------------------------------------------------------------------------


 

(iii)                               Liens, security interests or mortgages in
favor of Agent for the benefit of the Lenders to secure the Indebtedness;

 

(iv)                              Liens securing Permitted Debt set forth on
Schedule 1.1G;

 

(v)                                 Liens on Real Estate, Units or Lots that
secure purchase money loans made by the sellers of such Real Estate that are
Permitted Debt and which, except for purchase money mortgages permitted pursuant
to Section 8.5, are subordinate, in lien, priority and, during the pendency of
an Event of Default, payment of the Mortgage that encumbers such Project; and

 

(vi)                              Liens shown on title insurance policies
accepted by Agent.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority, or other entity of whatever nature.

 

“Plan” means any plan established, maintained, or to which contributions have
been made by either of the Borrower or any ERISA Affiliate.

 

“Prescribed Laws” means, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT ACT), (b) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. §1701 et. seq. and (d) all other statutes and laws relating to
money laundering or terrorism.

 

“Prohibited Transaction” means any transaction set forth in Section 4006 of
ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended from time
to time.

 

“Project” means, at any time, a tract of Real Estate or Lots in an Approved
Jurisdiction, including all Units and/or Improvements constructed or to be
constructed thereon and that is then owned by a Borrower or Guarantor.

 

“Pro Rata Share” means, as to any Lender at any time, the ratio of (i) the
amount of the Commitment of such Lender to (ii) the aggregate Commitment of all
of the Lenders.  The Pro Rata Share of each Lender as of the date of this
Agreement is shown on Schedule 1.1B.

 

“Qualifying Agreement of Sale” means a valid, bona-fide agreement of sale for a
Unit with an unrelated third-party purchaser who is not an Affiliate of
Guarantor or of any Borrower, for fair market value, subject to the following
conditions and limitations:

 

(i)                                     provides for a cash deposit of at least
5% of the purchase price, except that the cash deposit with respect to
agreements of sale for Units in the Richmond, Virginia, MSA may be $10,000 in
lieu of 5% of the purchase price; and

 

(ii)                                  contains no contingency other than for a
mortgage commitment which does not exceed 95% (97% if the required mortgage is
to be FHA-insured) of the gross sales price of the Unit and which is not
contingent upon the sale or lease of any other real estate (and

 

17

--------------------------------------------------------------------------------


 

which contingency provision (unless the subject Unit is in the Richmond,
Virginia, MSA) specifically provides that if the financing commitment does
include such a sale or lease contingency, such contingency will not affect the
purchaser’s obligation to close under the agreement of sale).

 

“Raw Land” means land located in an Approved Jurisdiction that is neither
Approved Land nor Improved Land.

 

“Real Estate” means all Raw Land, Approved Land, Development Land and Improved
Land, fee simple title to which is now or hereafter owned by a Borrower and upon
which it intends to construct (or has constructed) Improvements and Units.

 

“Reduction Date” has the meaning defined in Section 2.6.5.

 

“Regulated Substances” means any substance the manufacture, storage, use,
generation, treatment, disposal, transportation or other management of which is
regulated by any of the Environmental Laws.

 

“Relevant Accounting Period” means, at any time, the period of four
(4) consecutive Fiscal Quarters, the last of which is the Last Reported Fiscal
Quarter.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA.

 

“Requisite Lenders” means, at any date, any combination of Lenders whose Pro
Rata Shares aggregate at least sixty six and two-thirds percent (66-2/3%).

 

“Revolving Sublimit” means $440,000,000; provided that (i) from the Closing Date
through December 31, 2008, the aggregate amount of outstanding Loans shall not
exceed $425,000,000, and (ii) the Revolving Sublimit shall be permanently
reduced to $415,000,000 on July 1, 2009.

 

“RICO” means the Racketeer Influenced and Corrupt Organization Act, as amended
by the Comprehensive Crime Control Act of 1984, 18 USC §§1961-68, as amended
from time to time.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Security Agreement” means the security agreement executed by Borrowers and
Guarantor pursuant to Section 2.11.1.3.

 

“Solvent”,  with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Subordinated Debt” means Debt for borrowed money, the repayment of which by its
terms is subordinated to the Indebtedness on terms and conditions satisfactory
to Agent.

 

18

--------------------------------------------------------------------------------


 

“Swap Contract” means any “swap agreement” (as that term is defined in 11 U.S.C.
§ 101, as heretofore or hereafter amended, including, without limitation, an
interest rate exchange, collar, cap, adjustable strike cap, adjustable strike
corridor or similar agreement) entered into by any Borrower or Guarantor with
any individual Lender, or a party that was a Lender at the time such swap
agreement was entered into, in order to provide protection to, or minimize the
impact upon, any Borrower and/or the Guarantor of increasing floating rates of
interest applicable to some or all of the Loans.

 

“Swing Line Lender” means Wachovia Bank, National Association.

 

“Swing Line Limit” means $10,000,000.

 

“Swing Line Loan” means a loan made by Swing Line Lender to a Borrower pursuant
to Section 2.1.2.

 

“Swing Line Note” means the $10,000,000 promissory note dated the date hereof,
executed by Borrowers in favor of Swing Line Lender to evidence Swing Line
Loans, and any amendments and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extensions thereof, in whole or
in part.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Tri-Party Agreement” means (a) an agreement executed by Agent pursuant to this
Agreement, pursuant to which Agent assures to a Governmental Authority the
availability of funds (up to a stated amount) to a Borrower or to such
Governmental Authority for the purpose of completing construction of
Improvements on a Project and (b) each agreement executed by an Issuer for the
foregoing purposes and currently in effect, as identified on Schedule 1.1D
attached hereto.

 

“2008 Maturity Date Lenders”  has the meaning assigned to such term in Section
2.6.1.

 

“Unit” or “Units” means an attached or detached for-sale single-family
residential housing facility or an individual condominium dwelling in an
Approved Jurisdiction.

 

“Unused Fee” means the fee payable by Borrowers pursuant to Section 2.6.3.

 

1.2           Construction of Terms.  Unless the context of this Agreement
otherwise clearly requires, references to the plural include the singular, the
singular the plural and the part the whole and “or” has the inclusive meaning
represented by the phrase “and/or.”  References in this Agreement to
“determination” by Agent or Lenders include good faith estimates by Agent or
Lenders (in the case of quantitative determinations) and good faith beliefs by
the Agent or Lenders (in the case of qualitative determinations). The words
“hereof,” “herein,” “hereunder” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  The Section and other headings contained in this Agreement preceding
this Agreement are for reference purposes only and shall not control or affect
the construction of this Agreement or the interpretation thereof in any
respect.  Reference to any Article, Section, Schedule and Exhibit are to this
Agreement, unless otherwise specified.  All definitions of, and references to,
any Loan Document mean the Loan Document that is identified

 

19

--------------------------------------------------------------------------------



 

herein, as the same may from time to time be amended in accordance with the
provisions of this Agreement and the subject Loan Document.

 

1.3           Accounting Reports and Principles.  The character or amount of any
asset, liability, account or reserve and of any item of income or expense to be
determined, and any consolidation or other accounting computation to be made,
and the construction of any definition containing a financial term, pursuant to
this Agreement or any other Loan Document, shall be construed, determined or
made, as the case may be, in accordance with GAAP, consistently applied, unless
such principles are inconsistent with any express provision of this Agreement.

 

1.4           Business Day; Time.  Whenever any payment or other obligation
hereunder, whether under a Note or under another Loan Document, is due on a day
other than a Business Day, such shall be paid or performed on the Business Day
next following the prescribed due date, except as otherwise specifically
provided for herein to the contrary, and such extension of time shall be
included in the computation of interest and charges.  Any reference made herein
or in any other Loan Document to an hour of day shall refer to the then
prevailing Eastern time, unless specifically provided herein to the contrary.

 

1.5           Charging Accounts.  Whenever Borrowers are obligated, pursuant to
Article II hereof, or pursuant to the Notes or any other Loan Document, to make
payments of any nature to Agent or Lenders, Agent shall be entitled, and each
Borrower, by its execution of the Notes or a Joinder thereto, authorizes Agent,
to draw against any Deposit Account owned by such Borrower at Agent on account
of such fees and expenses or payments due.  Agent shall deliver to the subject
Borrower a notice setting forth, in reasonable detail, the amount of the fees,
expenses and/or payments to be satisfied by such draw, and the name or number of
the account or accounts from which the draw was made. Any such charge shall be
subject to the provisions of Section 11.14 hereof relating to the sharing of
recoveries among Lenders.


 


ARTICLE II.


AMOUNT AND TERMS OF THE FACILITY;


SECURITY FOR THE FACILITY


 

2.1           The Facility.


 


2.1.1        AMOUNT AND AVAILABILITY OF LINE OF CREDIT.


 

2.1.1.1     PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, COMMENCING ON THE
CLOSING DATE AND EXPIRING ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE MATURITY
DATE, LENDERS SEVERALLY, IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES,
SHALL EXTEND TO BORROWERS THE LINE OF CREDIT, PURSUANT TO WHICH EACH LENDER
SEVERALLY SHALL MAKE ADVANCES OF LOANS TO BORROWERS IN ACCORDANCE WITH SUCH
LENDER’S PRO RATA SHARE UP TO AN AGGREGATE FOR ALL LENDERS OF THE REVOLVING
SUBLIMIT, PROVIDED THAT AT NO TIME SHALL LENDERS BE OBLIGATED TO MAKE ANY LOAN
IF, AS A RESULT THEREOF, (I) THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF ALL
LOANS AND SWING LINE LOANS WOULD EXCEED THE THEN-CURRENT BORROWING BASE
AVAILABILITY OR (II) THE SUM OF (X) AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF
ALL LOANS AND SWING LINE LOANS PLUS (Y) THE AGGREGATE MAXIMUM LIABILITY OF
LENDERS PURSUANT TO THEN-OUTSTANDING LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS
WOULD EXCEED THE FACILITY AMOUNT.  BORROWERS MAY REQUEST LOANS FOR THE

 

20

--------------------------------------------------------------------------------


 

PURPOSE OF FINANCING THE ACQUISITION, DEVELOPMENT AND IMPROVEMENT OF REAL ESTATE
AND THE CONSTRUCTION THEREON OF UNITS AND IMPROVEMENTS, FOR GENERAL WORKING
CAPITAL AND CORPORATE PURPOSES, AND FOR SUCH OTHER APPROPRIATE PURPOSES TO WHICH
THE REQUISITE LENDERS CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED).  BORROWERS MAY BORROW, REPAY AND RE-BORROW LOANS AT ANY TIME AND
FROM TIME TO TIME PRIOR TO THE MATURITY DATE.

 

2.1.1.2     [INTENTIONALLY OMITTED].

 

2.1.1.3     UPON (I) THE EXECUTION BY MASTER BORROWER AND BY AN ELIGIBLE
AFFILIATE THAT IS NOT THEN A BORROWER OF A JOINDER FOR EACH LENDER,
(II) DELIVERY TO AGENT OF SUCH JOINDERS AND OF EACH OF THE ITEMS REFERRED TO IN
SECTIONS 4.1.3, 4.1.5, 4.1.6, 4.1.7 AND 4.1.8 THAT PERTAINS TO SUCH ELIGIBLE
AFFILIATE, (III) EXECUTION OF EACH SUCH JOINDER BY AGENT AND THE APPROPRIATE
LENDER AND (IV) DELIVERY TO SUCH ELIGIBLE AFFILIATE OF A FULLY EXECUTED JOINDER
BY AGENT AND BY EACH LENDER, SUCH ELIGIBLE AFFILIATE SHALL BECOME, AND
THEREAFTER BE FOR PURPOSES OF THIS AGREEMENT, A BORROWER.

 

2.1.1.4     MASTER BORROWER SHALL HAVE THE RIGHT, AT ANY TIME AFTER THE CLOSING
DATE, TO TERMINATE, UPON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
AGENT, OR TO REDUCE, UPON NOT LESS THAN THREE (3) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO AGENT, THE COMMITMENTS OF LENDERS REGARDING THE FACILITY, PROVIDED
THAT THE FACILITY AMOUNT MAY NOT BE SO REDUCED BY MASTER BORROWER TO AN AMOUNT
THAT IS LESS THAN THE SUM OF THE AGGREGATE PRINCIPAL BALANCE OF ALL LOANS AND
SWING LINE LOANS THEN OUTSTANDING PLUS THE AGGREGATE AMOUNT OF LIABILITIES UNDER
ALL OUTSTANDING LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS.  ANY VOLUNTARY
TERMINATION OR REDUCTION IN THE FACILITY AMOUNT SHALL PERMANENTLY REDUCE THE
FACILITY AMOUNT WITH CORRESPONDING REDUCTIONS IN THE COMMITMENTS.  IF BORROWERS
DESIRE TO REDUCE THE FACILITY AMOUNT AS AFORESAID, BORROWERS SHALL EXECUTE AND
DELIVER TO AGENT SUCH DOCUMENTS AND INSTRUMENTS AS AGENT SHALL REASONABLY
REQUIRE.  EACH SUCH REDUCTION OF THE FACILITY AMOUNT SHALL RESULT IN A REDUCTION
OF THE REVOLVING SUBLIMIT IN THE SAME AMOUNT BUT NOT A REDUCTION OF THE LETTER
OF CREDIT SUBLIMIT.

 


2.1.2        AMOUNT AND AVAILABILITY OF SWING LINE LOANS.  PROVIDED THAT NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, COMMENCING ON THE CLOSING DATE AND EXPIRING ON THE
BUSINESS DAY IMMEDIATELY PRECEDING THE MATURITY DATE, SWING LINE LENDER SHALL
EXTEND TO BORROWERS SWING LINE LOANS UP TO, IN THE AGGREGATE AT ANY TIME, THE
SWING LINE LIMIT; PROVIDED THAT AT NO TIME SHALL SWING LINE LENDER BE OBLIGATED
TO MAKE ANY SWING LINE LOAN IF AS A RESULT THEREOF, (I) THE SUM OF (A) THE
AGGREGATE OUTSTANDING PRINCIPAL BALANCES OF ALL LOANS, SWING LINE LOANS AND
LETTER OF CREDIT ADVANCES PLUS (B) THE AGGREGATE MAXIMUM LIABILITY OF ALL
ISSUERS UNDER OUTSTANDING LETTERS OF CREDIT OR TRI-PARTY AGREEMENTS WOULD EXCEED
THE REVOLVING SUBLIMIT OR (II) THE AGGREGATE OUTSTANDING PRINCIPAL BALANCES OF
ALL LOANS, LETTER OF CREDIT ADVANCES AND SWING LINE LOANS WOULD EXCEED THE
THEN-CURRENT BORROWING BASE AVAILABILITY.  THE BORROWERS MAY REQUEST SWING LINE
LOANS FOR THE PURPOSE OF THE ACQUISITION OF REAL ESTATE AND THE CONSTRUCTION
THEREON OF UNITS AND IMPROVEMENTS AND FOR GENERAL CORPORATE PURPOSES.  BORROWERS
MAY BORROW, REPAY AND RE-BORROW SWING LINE LOANS AT ANY TIME AND FROM TIME TO
TIME PRIOR TO THE MATURITY DATE.  IF A SWING LINE LOAN IS REQUESTED AT A TIME
WHEN ANY LENDER IS A DEFAULTING LENDER OR HAS GIVEN NOTICE TO AGENT OF ITS
INTENT TO BE A DEFAULTING LENDER, THE AMOUNT OF THE SWING LINE LOAN ADVANCED
SHALL BE REDUCED BY SUCH DEFAULTING LENDER’S PRO-RATA SHARE THEREOF.

 

21

--------------------------------------------------------------------------------


 


2.1.3                        AMOUNT AND AVAILABILITY OF LETTERS OF CREDIT AND
TRI-PARTY AGREEMENTS.  PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, BORROWERS
MAY REQUEST, AND AGENT, PURSUANT TO THIS SECTION 2.1.2 SHALL ISSUE OR EXECUTE ON
BEHALF OF THE LENDERS, (I) LETTERS OF CREDIT OR TRI-PARTY AGREEMENTS TO ASSURE
GOVERNMENTAL AUTHORITIES OF THE COMPLETION OF IMPROVEMENTS THAT ARE TO BE
CONSTRUCTED IN PROJECTS AND FINANCED WITH THE PROCEEDS OF LOANS, BUT ONLY IF IN
EACH INSTANCE AGENT’S LIABILITY UNDER SUCH LETTER OF CREDIT OR TRI-PARTY
AGREEMENT IS SUBJECT TO PERIODIC REDUCTION BY THE BENEFICIARY THEREOF AS
CONSTRUCTION OF THE SUBJECT IMPROVEMENTS IS COMPLETED, (II) LETTERS OF CREDIT TO
ASSURE GOVERNMENTAL AUTHORITIES THAT BORROWERS WILL PERFORM THEIR MAINTENANCE
OBLIGATIONS WITH RESPECT TO IMPROVEMENTS FINANCED WITH THE PROCEEDS OF LOANS,
(III) LETTERS OF CREDIT THAT ARE IN LIEU OF CASH DEPOSITS UNDER AGREEMENTS OF
SALE FOR THE PURCHASE OF REAL ESTATE, LOTS OR UNITS BY BORROWERS PERMITTED
PURSUANT TO SECTION 8.5 AND NOT SUBJECT TO PURCHASE MONEY MORTGAGE OTHER THAN
THOSE SECURING THE INDEBTEDNESS; AND (IV) LETTERS OF CREDIT FOR GENERAL WORKING
CAPITAL AND CORPORATE PURPOSES OF BORROWERS THAT ARE NECESSARY TO THE OPERATION
OF THEIR BUSINESS.  LETTERS OF CREDIT OF THE TYPES DESCRIBED IN CLAUSES
(III) AND (IV) ARE SOMETIMES REFERRED TO IN THIS AGREEMENT AS “FINANCIAL LETTERS
OF CREDIT.”  EACH LETTER OF CREDIT IDENTIFIED ON SCHEDULE 1.1D ALSO SHALL BE
DEEMED TO HAVE BEEN ISSUED ON BEHALF OF THE LENDERS.  NO LETTER OF CREDIT OR
TRI-PARTY AGREEMENT SHALL BE ISSUED OR EXECUTED BY AGENT IF, AS A RESULT
THEREOF, (X) THE AGGREGATE LIABILITY OF AGENT AND ALL OTHER ISSUERS UNDER ALL
LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS THEN OUTSTANDING OR IN EFFECT WOULD
EXCEED THE LETTER OF CREDIT SUBLIMIT OR (Y) THE AGGREGATE LIABILITY OF AGENT
UNDER ALL OUTSTANDING FINANCIAL LETTERS OF CREDIT WOULD EXCEED $25,000,000.


 


2.1.4                        LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS
GENERALLY.


 

2.1.4.1     THE TERMS OF ALL LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS, AND ALL
DOCUMENTS ANCILLARY THERETO, SHALL BE SUBJECT TO AGENT’S PRIOR APPROVAL.

 

2.1.4.2     AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE ANY BORROWER
DESIRES AGENT TO ISSUE A LETTER OF CREDIT, SUCH BORROWER SHALL DELIVER TO AGENT
A COMPLETED AND EXECUTED APPLICATION AND AGREEMENT FOR IRREVOCABLE STANDBY
LETTER OF CREDIT (EACH A “LETTER OF CREDIT APPLICATION”) IN THE FORM ATTACHED
HERETO AS EXHIBIT 2.1.4.2.

 

2.1.4.3     NO LETTER OF CREDIT SHALL BE ISSUED OR TRI-PARTY AGREEMENT EXECUTED
OR MAINTAINED FOR A TERM THAT EXTENDS BEYOND THE MATURITY DATE (AS THE SAME MAY
BE POSTPONED PURSUANT TO THE TERMS OF THIS AGREEMENT), EXCEPT IF (A) ALL LENDERS
SO AGREE IN THEIR SOLE DISCRETION AND (B) AT THE MATURITY DATE, BORROWERS SHALL
DELIVER TO AGENT GOOD FUNDS EQUAL TO 105% OF ISSUER’S MAXIMUM LIABILITY UNDER
ALL OUTSTANDING LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS WITH AN EXPIRATION
DATE AFTER THE MATURITY DATE, TO BE HELD AS CASH COLLATERAL FOR BORROWERS’
REIMBURSEMENT OBLIGATIONS AND OTHER INDEBTEDNESS, OR (C) AT THE MATURITY DATE,
WITH RESPECT TO ANY SUCH LETTER OF CREDIT OR TRI-PARTY AGREEMENT, BORROWERS
DELIVER A BACK-TO-BACK LETTER OF CREDIT ISSUED BY AN APPROVED BANK WITH A FACE
AMOUNT OF 105% OF THE ISSUER’S MAXIMUM LIABILITY UNDER ALL OUTSTANDING LETTERS
OF CREDIT AND TRI-PARTY AGREEMENTS WITH AN EXPIRATION DATE AFTER THE MATURITY
DATE.

 

2.1.4.4     ANY PAYMENT MADE BY ANY ISSUER PURSUANT TO A LETTER OF CREDIT OR
TRI-PARTY AGREEMENT THAT IS NOT REIMBURSED WITHIN THREE (3) BUSINESS DAYS OF
SUCH PAYMENT DATE SHALL BE DEEMED TO BE A LOAN (OR, AS PROVIDED IN THIS
SECTION 2.1.4.4 A LETTER OF CREDIT ADVANCE)

 

22

--------------------------------------------------------------------------------


 

THAT WAS REQUESTED BY BORROWERS PURSUANT TO SECTION 2.1.1, NOTWITHSTANDING THAT
BORROWERS DID NOT PROVIDE AGENT WITH A NOTICE OF BORROWING.  IF THE MAKING OF A
LOAN AS THE RESULT OF A DRAWING UNDER A LETTER OF CREDIT OR A DEMAND FOR PAYMENT
UNDER A TRI-PARTY AGREEMENT WOULD CAUSE THE AGGREGATE AMOUNT OF ALL OUTSTANDING
LOANS TO EXCEED THE THEN-CURRENT BORROWING BASE AVAILABILITY, THE AMOUNT OF SUCH
EXCESS SHALL BE DEEMED TO BE A “LETTER OF CREDIT ADVANCE.”

 

2.2                                 Term of Facility.


 


2.2.1        LINE OF CREDIT.


 

2.2.1.1     THE LINE OF CREDIT SHALL TERMINATE ON THE MATURITY DATE, UNLESS
RENEWED OR EXTENDED BY LENDERS IN WRITING UPON SUCH TERMS AS ARE THEN
SATISFACTORY TO ALL LENDERS.

 

2.2.1.2     TERMINATION OF THE LINE OF CREDIT SHALL NOT IN ANY WAY AFFECT OR
DIMINISH THE OBLIGATIONS OF THE BORROWERS TO REPAY ANY OR ALL OF THE LOANS OR TO
OTHERWISE COMPLY WITH ALL OF THE TERMS OF THIS AGREEMENT AND ALL OTHER LOAN
DOCUMENTS.

 


2.2.2        LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS.  THE LETTER OF CREDIT
SUBLIMIT SHALL TERMINATE ON THE MATURITY DATE.  SUCH TERMINATION SHALL END ANY
OBLIGATION OF AGENT AND THE LENDERS UNDER THIS AGREEMENT IN REGARD TO THE
ISSUANCE OF ANY NEW LETTERS OF CREDIT OR EXECUTION OF NEW TRI-PARTY AGREEMENTS,
BUT SUCH TERMINATION SHALL NOT IN ANY WAY AFFECT OR DIMINISH THE OBLIGATIONS OF
THE BORROWERS TO REPAY ANY OR ALL ADVANCES AND LETTER OF CREDIT ADVANCES MADE ON
ACCOUNT OF A LETTER OF CREDIT OR TRI-PARTY AGREEMENT OR TO OTHERWISE COMPLY WITH
ALL OF THE TERMS OF THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS.


 


2.2.3        SWING LINE.  THE SWING LINE SHALL TERMINATE ON THE MATURITY DATE,
UNLESS RENEWED OR EXTENDED BY LENDERS IN WRITING UPON SUCH TERMS AS ARE THEN
SATISFACTORY TO ALL LENDERS.  TERMINATION OF THE SWING LINE SHALL NOT IN ANY WAY
AFFECT OR DIMINISH THE OBLIGATIONS OF THE BORROWER TO REPAY ANY OR ALL OF THE
SWING LINE LOANS OR TO OTHERWISE COMPLY WITH ALL OF THE TERMS OF THIS AGREEMENT
AND ALL OTHER LOAN DOCUMENTS.


 

2.3                                 Repayment Terms.


 


2.3.1        LOANS.


 

2.3.1.1     THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF ALL LOANS, TOGETHER WITH
ALL ACCRUED INTEREST THEREON AND OTHER AMOUNTS PAYABLE BY BORROWERS PURSUANT TO
THIS AGREEMENT, SHALL BE DUE AND PAYABLE WITHOUT NOTICE OR DEMAND ON THE
MATURITY DATE.

 

2.3.1.2     COMMENCING ON OCTOBER 15, 2008, AND CONTINUING ON THE 15TH DAY OF
EACH SUCCEEDING MONTH THEREAFTER UNTIL TO AND INCLUDING THE MONTH IN WHICH THE
MATURITY DATE OCCURS, THE BORROWERS SHALL PAY TO THE AGENT INTEREST AT THE
APPLICABLE INTEREST RATE, IN ARREARS THROUGH (AND INCLUDING) THE LAST DAY OF THE
IMMEDIATELY PRECEDING CALENDAR MONTH, ON THE AGGREGATE OUTSTANDING PRINCIPAL
BALANCE OF THE LOANS.

 

2.3.1.3     AT ANY TIME THAT THE UNPAID PRINCIPAL BALANCE OF OUTSTANDING LOANS
SHALL EXCEED THE BORROWING BASE AVAILABILITY AS SHOWN ON THE MOST RECENTLY
DELIVERED

 

23

--------------------------------------------------------------------------------

 

BORROWING BASE CERTIFICATE, BORROWERS (WITHOUT NOTICE FROM AGENT OR ANY LENDER)
SHALL WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE THE BORROWING BASE
CERTIFICATE WAS DELIVERED MAKE A PRINCIPAL PAYMENT ON ACCOUNT OF THE LOANS IN AN
AMOUNT THAT REDUCES THE OUTSTANDING PRINCIPAL BALANCE OF ALL LOANS TO SUCH
BORROWING BASE AVAILABILITY.  THE GRACE PERIOD PROVIDED IN THIS SECTION 2.3.1.3
IS IN LIEU OF ANY OTHER NOTICE AND GRACE PERIODS CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.  NO NEW LOANS WILL BE ADVANCED AT ANY TIME THAT THE
AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF LOANS EXCEEDS THE THEN-CURRENT
BORROWING BASE AVAILABILITY.

 

2.3.1.4     AT ANY TIME THAT THE UNPAID PRINCIPAL BALANCE OF OUTSTANDING LOANS
AND SWING LINE LOANS PLUS ALL LIABILITY UNDER LETTERS OF CREDIT AND TRI-PARTY
AGREEMENTS SHALL EXCEED THE FACILITY AMOUNT, BORROWERS (WITHOUT NOTICE FROM
AGENT OR ANY LENDER) SHALL WITHIN FIVE (5) DAYS THEREAFTER MAKE A PRINCIPAL
PAYMENT ON ACCOUNT OF THE LOANS IN AN AMOUNT THAT REDUCES THE OUTSTANDING
PRINCIPAL BALANCE OF ALL LOANS AND SWING LINE LOANS PLUS ALL LIABILITY UNDER
LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS TO SUCH FACILITY AMOUNT.  THE GRACE
PERIOD PROVIDED IN THIS SECTION 2.3.1.4 IS IN LIEU OF ANY OTHER NOTICE AND GRACE
PERIODS CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  NO NEW LOANS
WILL BE ADVANCED AT ANY TIME THAT THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF
LOANS AND SWING LINE LOANS PLUS ALL LIABILITY UNDER LETTERS OF CREDIT AND
TRI-PARTY AGREEMENTS EXCEEDS THE FACILITY AMOUNT.

 

2.3.1.5     ON THE DATE OF RECEIPT OF ANY NET SECURITIES PROCEEDS AFTER THE
CLOSING DATE, (A) COMPANY SHALL PREPAY THE LOANS IN AN AGGREGATE AMOUNT EQUAL TO
50% OF SUCH NET SECURITIES PROCEEDS AND (B) THE FACILITY AMOUNT SHALL BE
PERMANENTLY REDUCED IN AN AGGREGATE AMOUNT EQUAL TO 50% OF SUCH NET SECURITIES
PROCEEDS (ROUNDED TO THE NEAREST $100,000) WITH CORRESPONDING REDUCTIONS IN THE
COMMITMENTS.

 

2.3.1.6     TO THE EXTENT ANY BORROWER OR GUARANTOR RECEIVES ANY NET ASSET SALE
PROCEEDS, NO LATER THAN TWO (2) BUSINESS DAYS AFTER RECEIPT BY ANY BORROWER OR
GUARANTOR OF ANY NET ASSET SALE PROCEEDS BORROWERS SHALL PREPAY THE LOANS IN AN
AGGREGATE AMOUNT EQUAL TO SUCH NET ASSET SALE PROCEEDS.  THE GRACE PERIOD
PROVIDED IN THIS SECTION 2.3.1.6 IS IN LIEU OF ANY OTHER NOTICE AND GRACE
PERIODS CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

2.3.1.7     ANY AMOUNT REQUIRED TO BE APPLIED AS A MANDATORY PREPAYMENT OF THE
LOANS AND/OR A REDUCTION OF THE REVOLVING LOAN COMMITMENT AMOUNT PURSUANT TO
SECTION 2.3, OR IN CONNECTION WITH A SALE OF REAL ESTATE, LOTS OR UNITS PURSUANT
TO SECTION 2.11.2, SHALL BE APPLIED FIRST TO PREPAY THE SWING LINE LOANS TO THE
FULL EXTENT THEREOF AND SECOND, TO THE EXTENT OF ANY REMAINING PORTION OF SUCH
AMOUNT, TO PREPAY THE ADVANCES TO THE FULL EXTENT THEREOF.

 


2.3.2        LETTER OF CREDIT ADVANCES.


 

2.3.2.1     EACH LETTER OF CREDIT ADVANCE MUST BE REPAID ON THE FIRST TO OCCUR
OF (I) 90 DAYS AFTER THE LETTER OF CREDIT ADVANCE WAS MADE, (II) THE MATURITY
DATE OR (III) THE DATE WHEN THE BORROWING BASE AVAILABILITY NEXT EXCEEDS THE
AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF ALL LOANS (WHETHER AS A RESULT OF AN
INCREASE IN BORROWING BASE AVAILABILITY OR REPAYMENT OF A PRIOR LOAN), IN WHICH
EVENT THE OUTSTANDING LETTER OF CREDIT ADVANCES SHALL BE REPAID WITH THE
PROCEEDS OF A LOAN TO THE EXTENT THEN AVAILABLE UNDER THE LINE OF CREDIT, SUCH
LOAN TO BE APPLIED TO OUTSTANDING LETTER OF CREDIT ADVANCES IN THE ORDER IN
WHICH THEY WERE MADE.  EACH SUCH LOAN, TO THE EXTENT A NEW LOAN MAY THEN BE
BORROWED PURSUANT TO SECTION 2.1.1, SHALL BE MADE AUTOMATICALLY BY THE LENDERS,
WITHOUT RECEIPT OF A NOTICE OF BORROWING FROM BORROWERS, AND

 

24

--------------------------------------------------------------------------------


 

EXCEPT AS AFORESAID NO LOAN SHALL BE MADE AT A TIME WHEN ANY LETTER OF CREDIT
ADVANCE IS OUTSTANDING.

 

2.3.2.2     LETTER OF CREDIT ADVANCES SHALL BEAR INTEREST AT THE APPLICABLE
INTEREST RATE AND BORROWERS SHALL PAY TO LENDERS, ON THE 15TH DAY OF EACH
CALENDAR MONTH, ACCRUED INTEREST ON ALL OUTSTANDING LETTER OF CREDIT ADVANCES.

 


2.3.3        SWING LINE LOANS.


 

2.3.3.1     THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF EACH SWING LINE LOAN,
TOGETHER WITH ALL ACCRUED INTEREST THEREON, SHALL BE DUE AND PAYABLE WITHOUT
NOTICE OR DEMAND ON THE THIRD (3RD) BUSINESS DAY AFTER THE BUSINESS DAY ON WHICH
SUCH SWING LINE LOAN WAS ADVANCED.  IF A SWING LINE LOAN IS NOT PAID IN FULL
WHEN DUE, LENDERS SHALL MAKE A LOAN TO BORROWERS UNDER THE LINE OF CREDIT, THE
PROCEEDS OF WHICH SHALL BE USED TO REPAY THE SWING LINE LOAN.  EACH LOAN
REQUIRED TO BE MADE PURSUANT TO THIS SECTION 2.3.3.1 TO REPAY A SWING LINE LOAN
SHALL BE MADE AUTOMATICALLY BY LENDERS, WITHOUT A NOTICE OF BORROWING FROM
BORROWERS FOR SUCH LOAN.

 

2.3.3.2     IF AT A TIME WHEN THERE ARE OUTSTANDING BOTH LETTER OF CREDIT
ADVANCES AND SWING LINE LOANS AND BORROWERS MAY, PURSUANT TO SECTION 2.1.1,
OBTAIN A LOAN UNDER THE LINE OF CREDIT, THE PROCEEDS OF SUCH NEW LOAN SHALL BE
APPLIED FIRST AS PROVIDED IN THIS SECTION 2.3.3 AND THEN AS PROVIDED IN
SECTION 2.3.2.

 

2.3.3.3     SWING LINE LOANS SHALL BEAR INTEREST AT THE APPLICABLE INTEREST RATE
AND BORROWERS SHALL PAY TO SWING LINE LENDER, ON THE 15TH DAY OF EACH CALENDAR
MONTH, ACCRUED INTEREST ON ALL OUTSTANDING SWING LINE LOANS.

 

2.3.3.4     UPON THE MAKING OF A SWING LINE LOAN, EACH LENDER SHALL BE DEEMED TO
HAVE PURCHASED FROM SWING LINE LENDER A PARTICIPATION INTEREST THEREIN, IN AN
AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE TIMES THE AMOUNT OF THE SWING LINE
LOAN.  UPON DEMAND BY SWING LINE LENDER AT ANY TIME IF THE SWING LINE LOAN FOR
ANY REASON IS NOT PAID WHEN DUE, EACH LENDER SHALL PROMPTLY PROVIDE TO SWING
LINE LENDER SUCH LENDER’S PURCHASE PRICE FOR ITS PARTICIPATION INTEREST IN SUCH
SWING LINE LOAN, CALCULATED AS AFORESAID.  THE OBLIGATION OF EACH LENDER SO TO
PROVIDE SUCH PURCHASE PRICE TO SWING LINE LENDER SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY THE OCCURRENCE OF AN EVENT OF DEFAULT
OR OF ANY OTHER OCCURRENCE OR EVENT.

 

2.4           Interest Rate.


 


2.4.1        EACH LOAN, LETTER OF CREDIT ADVANCE AND SWING LINE LOAN SHALL BEAR
INTEREST AT THE APPLICABLE INTEREST RATE THEN IN EFFECT.  THE INTEREST RATE
SHALL CHANGE (I) AUTOMATICALLY FROM TIME TO TIME EFFECTIVE AS OF THE EFFECTIVE
DATE OF EACH CHANGE IN THE LIBOR MARKET INDEX RATE, AND (II) TO THE EXTENT
ALLOWED BY LAW, ON THE EFFECTIVE DATE OF ANY CHANGE IN THE HIGHEST LAWFUL RATE.


 


2.4.2        INTEREST PAYABLE UNDER THE NOTES SHALL BE CALCULATED ON THE BASIS
OF A 360 DAY YEAR BUT CHARGED FOR EACH YEAR OR PORTION THEREOF THAT ANY LOAN,
LETTER OF CREDIT ADVANCE OR SWING LINE LOAN OUTSTANDING.

 

25

--------------------------------------------------------------------------------


 

2.5           Default Rate.  Any principal amount not paid when due (at the
Maturity Date, by acceleration or otherwise) shall bear interest thereafter
until paid in full (before or after judgment), payable on demand, at the Default
Rate.


 

2.6           Fees Payable by Borrowers.  Borrowers agree to pay to the Agent,
for the account of Lenders, as consideration for the agreement of the Lenders to
make available the Facility, the following Loan Fees:


 


2.6.1        AMENDMENT FEES.  ON THE CLOSING DATE, BORROWERS SHALL PAY TO
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF LENDERS THE FOLLOWING AMENDMENT FEES
(EACH AN “AMENDMENT FEE” AND COLLECTIVELY, THE “AMENDMENT FEES”): (A) FOR THE
ACCOUNT OF THOSE LENDERS EXTENDING THEIR MATURITY DATE FROM DECEMBER 20, 2008 TO
THE MATURITY DATE (THE “2008 MATURITY DATE LENDERS”) AND EXECUTING THIS
AGREEMENT, A FEE EQUAL TO 0.45% OF THE AGGREGATE AMOUNT OF SUCH 2008 MATURITY
DATE LENDERS’ COMMITMENTS, AS SUCH COMMITMENTS HAVE BEEN REDUCED ON THE CLOSING
DATE; AND (B) FOR THE ACCOUNT OF THOSE LENDERS EXECUTING THIS AGREEMENT, OTHER
THAN THE 2008 MATURITY DATE LENDERS WHO RECEIVE THE AMENDMENT FEE PURSUANT
SUBSECTION (A) OF THIS SECTION 2.6.1, A FEE EQUAL TO 0.25% OF THE AGGREGATE
AMOUNT OF SUCH LENDERS’ COMMITMENTS, AS SUCH COMMITMENTS HAVE BEEN REDUCED ON
THE CLOSING DATE.


 


2.6.2        [INTENTIONALLY OMITTED].


 


2.6.3        UNUSED FEE.


 

2.6.3.1     BORROWERS SHALL PAY, QUARTERLY IN ARREARS AT THE TIME EACH
COMPLIANCE CERTIFICATE IS DUE AND ON THE MATURITY DATE, AN UNUSED FEE AT THE
RATE OF 0.35% PER ANNUM (THAT IS, 35 “BASIS POINTS”) THE AVERAGE DAILY UNUSED
PORTION OF THE REVOLVING SUBLIMIT DURING THE FISCAL QUARTER MOST RECENTLY ENDED.

 

2.6.3.2     THE UNUSED FEE SHALL BE CALCULATED ON THE BASIS OF A 365-DAY YEAR. 
UNUSED FEES SHALL BE ALLOCATED TO THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES AT THE TIME PAYMENT OF EACH UNUSED FEE IS DUE.

 


2.6.4        LETTERS OF CREDIT AND TRI-PARTY AGREEMENT FEE.  BORROWERS SHALL PAY
QUARTERLY, IN ARREARS ON THE FIRST (1ST) DAY OF EACH FISCAL QUARTER DURING SUCH
TIME THAT ANY LETTER OF CREDIT OR TRI-PARTY AGREEMENT REMAINS OUTSTANDING, A FEE
BASED (THE “LETTER OF CREDIT FEE”) ON THE AMOUNT AVAILABLE TO BE DRAWN UNDER
SUCH LETTER OF CREDIT OR TRI-PARTY AGREEMENT DURING THE PRECEDING FISCAL
QUARTER.  SUCH FEE SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR AT THE PER
ANNUM RATE EQUAL TO THE APPLICABLE SPREAD.  EACH ISSUER SHALL RECEIVE, OUT OF
ALL FEES PAYABLE BY BORROWERS UNDER THIS SECTION 2.6.4, A LETTER OF CREDIT AND
TRI-PARTY AGREEMENT ISSUANCE FEE CALCULATED AT THE RATE OF 0.125% PER ANNUM
(THAT IS, 12.5 “BASIS POINTS”) OF THE AMOUNT OF SUCH ISSUER’S LIABILITY UNDER
THE LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS EXECUTED BY SUCH ISSUER, AND THE
BALANCE OF ALL SUCH FEES PAID BY BORROWERS SHALL BE ALLOCATED TO THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES AT THE TIME PAYMENT OF SUCH
FEES IS DUE.  THE PROVISIONS OF THIS SECTION 2.6.4 SHALL SUPERSEDE ALL
AGREEMENTS HERETOFORE MADE WITH REGARD TO FEES PERTAINING TO LETTERS OF CREDIT
AND TRI-PARTY AGREEMENTS IDENTIFIED ON SCHEDULE 1.1.D BETWEEN ANY BORROWER AND
THE ISSUERS THEREOF.  BORROWERS SHALL ALSO PAY TO EACH ISSUER, FOR ITS OWN
ACCOUNT, SUCH ISSUER’S LETTER OF CREDIT ISSUANCE, RENEWAL, AMENDMENT, DELIVERY
AND BILLING FEES THAT ARE SUCH ISSUER’S STANDARD AT THE TIME A LETTER OF CREDIT
IS ISSUED, RENEWED OR AMENDED.

 

26

--------------------------------------------------------------------------------


 


2.6.5        ADDITIONAL LOAN FEES.  BORROWERS SHALL PAY TWO ADDITIONAL FEES FOR
THE FACILITY.  THE FIRST ADDITIONAL FEE SHALL BE EARNED AND PAYABLE ON
SEPTEMBER 15, 2009 AND SHALL BE EQUAL TO 8% PER ANNUM OF THE AMOUNT BY WHICH THE
AGGREGATE COMMITMENTS (BASED ON THE FACILITY AMOUNT AS IT EXISTS FROM TIME TO
TIME) EXCEEDS $250,000,000, CALCULATED ON A DAILY BASIS AS SUCH COMMITMENTS
(BASED ON THE FACILITY AMOUNT AS IT EXISTS FROM TIME TO TIME) EXIST BETWEEN THE
CLOSING DATE AND THE EARLIER OF (I) SEPTEMBER 15, 2009 AND (II) THE DATE THE
COMMITMENTS ARE PERMANENTLY REDUCED TO $250,000,000 (THE “REDUCTION DATE”);
PROVIDED THAT SUCH FIRST ADDITIONAL FEE WILL BE REDUCED BY 80% IF THE AGGREGATE
COMMITMENTS HAVE BEEN PERMANENTLY REDUCED TO $250,000,000 ON OR BEFORE
SEPTEMBER 15, 2009.  THE SECOND ADDITIONAL FEE SHALL BE EARNED AND PAYABLE ON
DECEMBER 20, 2009 IF THE INDEBTEDNESS ARE NOT PAID IN FULL BY SUCH DATE AND SUCH
SECOND ADDITIONAL FEE SHALL BE EQUAL TO 8% PER ANNUM OF THE AMOUNT THAT THE
AGGREGATE COMMITMENTS EXCEEDS $250,000,000 CALCULATED ON A DAILY BASIS AS SUCH
COMMITMENTS EXIST FROM TIME TO TIME AFTER THE REDUCTION DATE.


 


2.6.6        LOAN FEES GENERALLY.  LENDERS MAY, IF BORROWERS FAIL TO PAY THE
SAME WHEN DUE, DISBURSE TO THEMSELVES ANY LOAN FEES THEN DUE, IN WHOLE OR IN
PART, AS LOANS UNDER THE LINE OF CREDIT, EITHER ON THE DATES AS PROVIDED ABOVE
OR AT ANY TIME OR TIMES THEREAFTER, WITHOUT THE CONSENT OF BORROWERS AND WITHOUT
RECEIVING A NOTICE OF BORROWING.  IF ANY SUCH LOAN FEE IS SO ADVANCED TO
THEMSELVES BY THE LENDERS FROM THE LINE OF CREDIT, INTEREST AT THE INTEREST RATE
AS PROVIDED HEREIN SHALL BEGIN TO ACCRUE UPON EACH PORTION OF THE LOAN FEES AS
SO ADVANCED.


 

2.7           Prepayments.


 


2.7.1        BORROWERS MAY MAKE PREPAYMENTS (FULL OR PARTIAL) WITH RESPECT TO
THE INDEBTEDNESS FROM TIME TO TIME WITHOUT PENALTY OR PREMIUM.  THE ACCEPTANCE
BY LENDERS OF ANY PREPAYMENT AT A TIME WHEN AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING SHALL NOT CONSTITUTE A WAIVER, RELEASE OR ACCORD AND SATISFACTION
THEREOF OR OF ANY RIGHTS IN RESPECT THERETO BY THE LENDERS.


 


2.7.2        IF A LOAN OR A SWING LINE LOAN IS MADE OR A DRAWING IS MADE UNDER
ANY LETTER OF CREDIT OR TRI-PARTY AGREEMENT AND ANY LENDER FAILS TO DELIVER TO
AGENT, AS REQUIRED BY THE TERMS OF THIS AGREEMENT, SUCH LENDER’S PRO RATA SHARE
OF THE LOAN, SWING LINE LOAN OR LETTER OF CREDIT ADVANCE THAT RESULTS FROM SUCH
DRAWING AND NO OTHER LENDER OR LENDERS ELECT TO FUND THE DEFAULTING LENDER’S
SHARE, BORROWERS SHALL, WITHIN ONE (1) BUSINESS DAY AFTER NOTICE FROM AGENT, PAY
TO AGENT THE AMOUNT OF SUCH DEFAULTING LENDER’S PRO-RATA SHARE OF THE LOAN,
SWING LINE LOAN OR DRAWING, WHICH AMOUNT, IF RELATED TO A LETTER OF CREDIT
ADVANCE, AGENT SHALL PAY OVER TO THE ISSUER OF THE SUBJECT LETTER OF CREDIT OR
TRI-PARTY AGREEMENT.  NO SUCH PAYMENT BY BORROWERS SHALL BE DEEMED TO CONSTITUTE
A CURE OF THE DEFAULT BY THE NON-FUNDING LENDER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 

2.8           No Setoff or Deduction.  All payments of principal and interest on
the Loans, Letter of Credit Advances, Swing Loans and other amounts payable by
the Borrowers hereunder shall be made by the Borrowers without setoff or
counterclaim, and free and clear of, and without deduction or withholding for,
or on account of, any present or future taxes or assessments imposed by any
governmental authority, or by any department agency or other political
subdivision or taxing authority.

 

27

--------------------------------------------------------------------------------


 

2.9           Illegality.  Notwithstanding any other provision in this
Agreement, if Agent determines that any applicable law, rule, or regulation, or
any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or compliance by the
Lenders with any request or directive (whether or not having the force of law)
of any such authority, central bank, or comparable agency shall make it unlawful
or impossible for the Lenders to maintain the Facility, then upon notice to the
Borrowers and Lenders by the Agent the Facility shall terminate and Borrowers
shall immediately repay all Indebtedness.


 

2.10         Notes.


 


2.10.1      THE OBLIGATION OF BORROWERS TO REPAY ALL LOANS AND ALL LETTER OF
CREDIT ADVANCES, AND ALL INTEREST AND OTHER CHARGES THEREON, MAY BE EVIDENCED BY
THE LINE OF CREDIT NOTES.  IF SO REQUESTED BY ANY LENDER BY WRITTEN NOTICE TO
MASTER BORROWER (WITH A COPY TO AGENT) AT LEAST TWO BUSINESS DAYS PRIOR TO THE
CLOSING DATE OR AT ANY TIME THEREAFTER, BORROWERS SHALL EXECUTE AND DELIVER TO
EACH LENDER ONE LINE OF CREDIT NOTE IN THE PRINCIPAL AMOUNT OF SUCH LENDER’S
COMMITMENT; PROVIDED THAT ANY SUCH LINE OF CREDIT NOTE SHALL BE DEEMED TO
REPLACE ANY LINE OF CREDIT NOTE ISSUED PURSUANT TO THE ORIGINAL CREDIT AGREEMENT
OR THE EXISTING CREDIT AGREEMENT AND ANY SUCH LINE OF CREDIT NOTE ISSUED
PURSUANT TO THE ORIGINAL CREDIT AGREEMENT OR THE EXISTING CREDIT AGREEMENT SHALL
BE MARKED “CANCELLED” AND RETURNED PROMPTLY TO MASTER BORROWER OR A LOST NOTE
AFFIDAVIT SHALL BE PROVIDED IN LIEU THEREOF.


 


2.10.2      THE OBLIGATION OF BORROWERS TO REPAY ALL SWING LINE LOANS, AND ALL
INTEREST THEREON, MAY BE EVIDENCED BY THE SWING LINE NOTE.  IF SO REQUESTED BY
ANY LENDER BY WRITTEN NOTICE TO MASTER BORROWER (WITH A COPY TO AGENT) AT LEAST
TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE OR AT ANY TIME THEREAFTER, BORROWERS
SHALL EXECUTE AND DELIVER TO SWING LINE LENDER THE SWING LINE NOTE; PROVIDED
THAT ANY SUCH SWING LINE NOTE SHALL BE DEEMED TO REPLACE ANY SWING LINE NOTE
ISSUED PURSUANT TO THE ORIGINAL CREDIT AGREEMENT OR THE EXISTING CREDIT
AGREEMENT AND ANY SUCH SWING LINE NOTE ISSUED PURSUANT TO THE ORIGINAL CREDIT
AGREEMENT OR THE EXISTING CREDIT AGREEMENT SHALL BE MARKED “CANCELLED” AND
RETURNED PROMPTLY TO MASTER BORROWER OR A LOST NOTE AFFIDAVIT SHALL BE PROVIDED
IN LIEU THEREOF.


 

2.11         Security.


 


2.11.1      BORROWERS SHALL DELIVER TO AGENT, AS SECURITY FOR THE INDEBTEDNESS:


 

2.11.1.1       AN UNLIMITED SURETYSHIP AGREEMENT OF GUARANTOR, WHICH SHALL
GUARANTY PAYMENT AND NOT MERELY COLLECTION, OF THE INDEBTEDNESS NOW OR HEREAFTER
OWING BY BORROWERS TO THE LENDERS AS PROVIDED HEREIN AND THE PROMPT PERFORMANCE
OF ALL OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

2.11.1.2       A FIRST PRIORITY MORTGAGE LIEN ON ALL PROJECTS OTHER THAN
(A) REAL ESTATE PURCHASED AFTER THE CLOSING DATE SUBJECT TO A PURCHASE MONEY
MORTGAGE THAT CONSTITUTES A PERMITTED LIEN AND (B) ANY PROJECT NOT IN THE
BORROWING BASE AS OF THE CLOSING DATE THAT IS SUBJECT TO A PERMITTED LIEN.

 

2.11.1.3       ONE OR MORE PROMISSORY NOTES, IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT, EVIDENCING EACH ITEM OF DEBT ARISING OUT OF ANY LOAN OWED BY A
GUARANTOR OR ANY OF ITS SUBSIDIARIES TO GUARANTOR OR ANY BORROWER AND ALL SUCH
SECURITY AGREEMENTS, DOCUMENTS AND INSTRUMENTS THAT MAY BE NECESSARY OR, AS
REASONABLY DETERMINED BY THE AGENT, DESIRABLE IN ORDER TO CREATE IN FAVOR OF
AGENT, FOR THE BENEFIT OF LENDERS, A VALID AND (UPON THE DELIVERY TO AGENT OF
EACH SUCH PROMISSORY NOTE) PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH
PROMISSORY NOTE.

 

2.11.1.4       ALL SUCH SECURITY AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AND DULY
COMPLETED UCC FINANCING STATEMENTS AND SUCH FEDERAL AND STATE FORMS THAT MAY BE

 

28

--------------------------------------------------------------------------------


 

NECESSARY OR, AS REASONABLY DETERMINED BY THE AGENT, DESIRABLE IN ORDER TO
CREATE IN FAVOR OF AGENT, FOR THE BENEFIT OF LENDERS, A VALID AND (UPON SUCH
FILING AND RECORDING OR FILING) PERFECTED FIRST PRIORITY SECURITY INTEREST IN
ALL INCOME TAX REFUNDS AND PROCEEDS THEREOF RECEIVED BY, OR PAYABLE TO,
BORROWERS OR GUARANTOR AFTER THE CLOSING DATE.

 


2.11.2      REAL ESTATE AND THE INDIVIDUAL LOTS AND THE UNITS THEREON SHALL BE
RELEASED BY AGENT FROM THE LIEN OF THE APPLICABLE MORTGAGE, AFTER RECEIPT BY
AGENT OF NET ASSET SALE PROCEEDS.  AGENT AGREES TO PROVIDE SUCH RELEASES IN A
COMMERCIALLY REASONABLE MANNER, INCLUDING THE DELIVERY OF A RELEASE IN ESCROW TO
THE TITLE COMPANY OR OTHER CLOSING AGENT PRIOR TO THE CLOSING THEREUNDER.  ALL
SALES OF REAL ESTATE, LOTS OR UNITS SHALL BE MADE THROUGH A TITLE COMPANY OR
CLOSING AGENT AND THE NET ASSET SALE PROCEEDS SHALL BE PAID DIRECTLY TO AGENT
FOR APPLICATION TO THE INDEBTEDNESS.  IF A SALE INVOLVES LOTS AND UNITS THAT
HAVE AN APPRAISED VALUE OR COST INCURRED OF $5,000,000 OR MORE, BORROWERS SHALL
DELIVER TO THE AGENT IN CONNECTION WITH SUCH SALE, (I) A NEW, CURRENT BORROWING
BASE CERTIFICATE EVIDENCING THAT IMMEDIATELY AFTER SUCH RELEASE BORROWERS WOULD
BE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (AND, IF NOT, BY A PAYMENT OF
PRINCIPAL IN AN AMOUNT SUFFICIENT TO CAUSE BORROWERS TO BE IN COMPLIANCE) AND,
(II) A CERTIFICATION THAT THERE THEN EXISTS NO CONTINUING EVENT OF DEFAULT.  TO
FACILITATE THE CONVEYANCE OF UNITS IN THE ORDINARY COURSE OF ANY BORROWER’S
BUSINESS, THE TITLE INSURER INVOLVED IN SUCH TRANSACTION MAY, BY AN E-MAIL
ADDRESSED TO REFS_ORLEANS@WACHOVIA.COM, REQUEST CONFIRMATION THAT THE SUBJECT
LOT AND UNIT WILL BE SO RELEASED BY AGENT AND, IF SUCH IS THE CASE, AGENT SHALL
PROMPTLY RESPOND TO SUCH INQUIRY BY E-MAIL AND THE AGENT AGREES TO EXECUTE THE
RELEASE AND PROMPTLY DELIVER SUCH RELEASE TO THE TITLE COMPANY OR CLOSING AGENT.


 

2.12         General Provisions.


 


2.12.1      ADVANCES.  ADVANCES OF LOANS AND LETTER OF CREDIT ADVANCES SHALL BE
MADE BY LENDERS SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR PRO RATA SHARES, IT
BEING UNDERSTOOD THAT THE OBLIGATIONS OF LENDERS TO ADVANCE FUNDS TO BORROWERS
HEREUNDER ARE SEVERAL AND INDEPENDENT AND THAT NO LENDER SHALL BE RESPONSIBLE
FOR ANY DEFAULT BY ANY OTHER LENDER IN THAT OTHER LENDER’S OBLIGATION TO MAKE
ANY SUCH ADVANCE, NOR SHALL THE COMMITMENT OF ANY OTHER LENDER BE INCREASED OR
DECREASED AS A RESULT OF THE DEFAULT OF ANY OTHER LENDER IN THAT OTHER LENDER’S
OBLIGATION TO MAKE ADVANCES HEREUNDER.  BORROWERS MAY REQUEST NO MORE THAN TWO
(2) ADVANCES OF LOANS UNDER THE LINE OF CREDIT DURING ANY CALENDAR WEEK,
COMPRISED OF ONE ADVANCE FOR CONSTRUCTION NEEDS, AND A SECOND ADVANCE FOR
GENERAL WORKING CAPITAL AND CORPORATE PURPOSES (WHICH SHALL BE IN ADDITION TO
LETTER OF CREDIT ADVANCES AND SWING LINE LOANS AND SHALL EXCLUDE LOANS MADE
AUTOMATICALLY AS AFORESAID TO REPAY LETTER OF CREDIT ADVANCES AND SWING LINE
LOANS); PROVIDED THAT BORROWERS MAY REQUEST TWO (2) ADDITIONAL ADVANCES OF LOANS
UNDER THE LINE OF CREDIT DURING ANY CALENDAR WEEK (COMPRISED OF ONE ADVANCE FOR
CONSTRUCTION NEEDS, AND A SECOND ADVANCE FOR GENERAL WORKING CAPITAL AND
CORPORATE PURPOSES), IF THE INITIAL LOANS REQUESTED DURING SUCH WEEK WERE NOT
FUNDED AS A RESULT OF A DEFAULTING LENDER’S FAILURE TO FUND AND SUCH ADDITIONAL
REQUEST MAY BE IN AMOUNTS SUFFICIENT TO FUND THE AMOUNT NOT SO FUNDED UNDER THE
INITIAL REQUEST, WITHOUT REGARD TO MINIMUM LOAN AMOUNTS SET FORTH IN
SECTION 2.12.2.  IN ADDITION, BORROWERS MAY REQUEST FROM TIME TO TIME ADVANCES
FOR ASSET PURCHASES OF REAL ESTATE, LOTS OR UNITS TO BE FUNDED THROUGH A TITLE
COMPANY PURSUANT TO SECTION 2.13.


 


2.12.2      NOTICE OF BORROWING.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE II,
WHENEVER A BORROWER DESIRES TO BORROW A LOAN UNDER THIS AGREEMENT, SUCH BORROWER
SHALL DELIVER BY TELECOPY TO AGENT A PROPERLY COMPLETED NOTICE OF BORROWING,
EXECUTED BY AN

 

29

--------------------------------------------------------------------------------


 


AUTHORIZED SIGNER, NO LATER THAN 11:00 A.M. AT LEAST TWO (2) BUSINESS DAYS IN
ADVANCE OF THE PROPOSED FUNDING DATE.  THE NOTICE OF BORROWING SHALL SPECIFY
(I) THE PROPOSED FUNDING DATE (WHICH SHALL BE A BUSINESS DAY), (II) THE AMOUNT
OF THE PROPOSED LOAN, (III) AMOUNTS RELATING TO CONSTRUCTION NEEDS AND ASSET
PURCHASES WITH RESPECT TO A PROJECT, PAYEE AND TYPE OF COST, AND (IV) THE AMOUNT
RELATING TO GENERAL WORKING CAPITAL AND CORPORATE PURPOSES.  LOANS SHALL BE IN
INTEGRAL MULTIPLES OF $500,000 BUT MAY NOT BE IN AN AMOUNT LESS THAN $500,000. 
EACH NOTICE OF BORROWING SHALL BE DELIVERED TO AGENT AT 201 S. COLLEGE STREET,
8TH FLOOR, CHARLOTTE, NC 28288-5708, ATTENTION: SYNDICATION AGENCY SERVICES,
FACSIMILE 704-383-7989, WITH A COPY TO AGENT AT 123 S. BROAD STREET,
PHILADELPHIA, PENNSYLVANIA 19109, ATTENTION:  JULIE PASCERI-YOUNG, FACSIMILE
215-670-6530 (OR TO SUCH OTHER ADDRESSES OR FACSIMILE NUMBERS AS AGENT MAY FROM
TIME-TO-TIME ADVISE BORROWERS BY WRITTEN NOTICE).


 


2.12.3      FUNDING OF LOANS.


 

2.12.3.1       BY 3:00 P.M. ON THE DAY AGENT (I) RECEIVES A NOTICE OF BORROWING
PURSUANT TO SECTION 2.12.2 OR (II) HAS ACTUAL KNOWLEDGE THAT A DRAWING OR A
DEMAND FOR PAYMENT HAS BEEN OR WILL BE MADE UNDER A LETTER OF CREDIT OR
TRI-PARTY AGREEMENT, AGENT SHALL NOTIFY EACH LENDER BY FACSIMILE OR ELECTRONIC
(E-MAIL) TRANSMISSION OF THE PROPOSED BORROWING, DRAWING OR DEMAND.  EXCEPT AS
PROVIDED IN SECTION 2.12.3.2, NOT LATER THAN NOON ON THE FUNDING DATE SPECIFIED
IN THE NOTICE OF BORROWING (OR THE ANTICIPATED DATE OF THE HONORING OF ANY SUCH
DRAWING OR DEMAND, AS SPECIFIED IN AGENT’S NOTICE TO THE LENDERS), EACH LENDER
SHALL WIRE TRANSFER TO SUCH ACCOUNT OF AGENT AS AGENT SHALL DESIGNATE AN AMOUNT
IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AMOUNT OF EACH LENDER’S PRO RATA
SHARE OF THE LOAN OR LETTER OF CREDIT ADVANCE TO BE MADE TO OR FOR THE ACCOUNT
OF BORROWERS ON SUCH FUNDING DATE.  AGENT SHALL CAUSE SUCH LOANS TO BE MADE
AVAILABLE TO THE REQUESTING BORROWER ON THE FUNDING DATE PERTAINING THERETO BY
DEPOSITING THE AMOUNT THEREOF IN THE DESIGNATED ACCOUNT OF SUCH BORROWER WITH
AGENT; PROVIDED, THAT IF THE NOTICE OF BORROWING RELATES TO A REQUEST FOR AN
ADVANCE TO FUND THE ACQUISITION OF REAL ESTATE, LOTS OR UNITS, THE AMOUNT OF THE
ADVANCE SHALL BE DEPOSITED INTO THE ESCROW ACCOUNT OR SIMILAR ACCOUNT FOR THE
TITLE COMPANY OR TITLE CLERK CONDUCTING THE SETTLEMENT WITH RESPECT TO THE REAL
ESTATE, LOTS OR UNITS BEING ACQUIRED IN COMPLIANCE WITH SECTION 2.13.

 

2.12.3.2       EACH LENDER SHALL MAKE THE AMOUNT OF ITS PRO RATA SHARE OF THE
LOAN OR LETTER OF CREDIT ADVANCE AVAILABLE TO AGENT, IN SAME DAY FUNDS, NOT
LATER THAN NOON ON THE FUNDING DATE, BY WIRE TRANSFER TO SYNDICATION AGENCY
SERVICES, 201 S. COLLEGE STREET, CHARLOTTE, NORTH CAROLINA, ABA #053 000 219,
ACCOUNT #5000000061196, REF. ORLEANS HOMEBUILDERS, INC. (OR TO SUCH OTHER
ACCOUNT AS AGENT MAY FROM TIME TO TIME ADVISE THE LENDERS BY WRITTEN NOTICE). 
UNLESS AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO ANY FUNDING DATE IN
RESPECT OF ANY REQUESTED LOAN OR OF SUCH LETTER OF CREDIT ADVANCE THAT SUCH
LENDER DOES NOT INTEND TO MAKE AVAILABLE TO AGENT SUCH LENDER’S PRO RATA SHARE
OF THE REQUESTED LOAN OR OF SUCH LETTER OF CREDIT ADVANCE ON SUCH FUNDING DATE,
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH AMOUNT AVAILABLE TO THE
REQUESTING BORROWER ON SUCH FUNDING DATE AND AGENT IN ITS SOLE DISCRETION MAY,
BUT SHALL NOT BE OBLIGATED TO, MAKE AVAILABLE TO THE REQUESTING BORROWER A
CORRESPONDING AMOUNT ON SUCH FUNDING DATE BY DEPOSITING THE PROCEEDS THEREOF IN
THE DESIGNATED DEPOSIT ACCOUNT OF THE REQUESTING BORROWER WITH AGENT.  IN SUCH
EVENT, IF A LENDER HAS NOT IN FACT MADE ITS PRO RATA SHARE OF THE REQUESTED LOAN
OR OF SUCH LETTER OF CREDIT ADVANCE, AVAILABLE TO AGENT, THEN THE APPLICABLE
LENDER AND BORROWERS SEVERALLY AGREE TO PAY TO

 

30

--------------------------------------------------------------------------------


 

AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT, WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO BORROWERS
TO BUT EXCLUDING THE DATE OF PAYMENT TO AGENT, AT (I) IN THE CASE OF A PAYMENT
TO BE MADE BY SUCH LENDER, THE FEDERAL FUNDS RATE AND (II) IN THE CASE OF A
PAYMENT TO BE MADE BY BORROWERS, THE ALTERNATE INTEREST RATE.  IF BORROWERS AND
SUCH LENDER SHALL PAY SUCH INTEREST TO AGENT FOR THE SAME OR AN OVERLAPPING
PERIOD, AGENT SHALL PROMPTLY REMIT TO MASTER BORROWER THE AMOUNT OF SUCH
INTEREST PAID BY BORROWERS FOR SUCH PERIOD.  IF SUCH LENDER PAYS ITS PRO RATA
SHARE OF SUCH LOAN OR LETTER OF CREDIT ADVANCE TO AGENT, THEN THE AMOUNT SO PAID
SHALL CONSTITUTE SUCH LENDER’S LOAN OR LETTER OF CREDIT ADVANCE.  ANY PAYMENT BY
BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY CLAIM BORROWERS MAY HAVE AGAINST A
LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO AGENT.

 


2.12.4      REQUEST FOR AND FUNDING OF SWING LINE LOANS.  BORROWERS MAY REQUEST
A SWING LINE LOAN BY DELIVERING TO AGENT AN APPROPRIATE NOTICE OF BORROWING NOT
LATER THAN 2:00 P.M. ON ANY BUSINESS DAY.  SWING LINE LOANS MUST BE IN AN
INTEGRAL MULTIPLE OF $100,000, BUT IN NO EVENT LESS THAN $500,000.  SWING LINE
LENDER WILL FUND SWING LINE LOANS ON THE BUSINESS DAY ON WHICH A NOTICE OF
BORROWING WITH RESPECT THERETO IS RECEIVED BY DEPOSITING THE AMOUNT THEREOF INTO
THE DESIGNATED ACCOUNT OF THE REQUESTING BORROWER WITH AGENT.


 


2.12.5      MANNER, TIME AND APPLICATION OF PAYMENT.  ALL PAYMENTS OF PRINCIPAL,
INTEREST AND FEES HEREUNDER AND UNDER THE NOTES SHALL BE MADE BY BORROWERS
WITHOUT NOTICE, SET-OFF OR COUNTERCLAIM AND IN IMMEDIATELY AVAILABLE SAME DAY
FUNDS AND DELIVERED TO AGENT NOT LATER THAN 1:00 P.M., ON THE DATE DUE FOR THE
ACCOUNT OF LENDERS; FUNDS RECEIVED BY AGENT AFTER THAT TIME SHALL BE DEEMED TO
HAVE BEEN PAID BY BORROWERS ON THE NEXT SUCCEEDING BUSINESS DAY.  ALL SUCH
PAYMENTS SHALL BE MADE BY WIRE TRANSFER TO THE ACCOUNT IDENTIFIED IN
SECTION 2.12.3.2, OR TO SUCH OTHER ACCOUNT AS AGENT MAY FROM TIME TO TIME
SPECIFY BY WRITTEN NOTICE TO BORROWERS.  PAYMENTS RECEIVED FOR THE ACCOUNT OF
LENDERS SHALL BE APPLIED FIRST, ON ACCOUNT OF ACCRUED INTEREST AND THEN ON
ACCOUNT OF OUTSTANDING PRINCIPAL.  UNLESS AGENT SHALL HAVE RECEIVED NOTICE FROM
MASTER BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO AGENT FOR THE
ACCOUNT OF THE LENDERS HEREUNDER THAT BORROWERS WILL NOT MAKE SUCH PAYMENT,
AGENT MAY ASSUME THAT BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWERS HAVE NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS SEVERALLY AGREES TO REPAY TO AGENT FORTHWITH
ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER, WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO AGENT, AT THE FEDERAL FUNDS RATE.


 


2.12.6      APPORTIONMENT OF PAYMENTS.  AGGREGATE PRINCIPAL AND INTEREST
PAYMENTS MADE BY BORROWERS IN RESPECT OF LOANS AND LETTER OF CREDIT ADVANCES
(BUT NOT OF SWING LINE LOANS) SHALL BE APPORTIONED PROPORTIONATELY TO EACH
LENDER’S RESPECTIVE PRO RATA SHARE. AGENT SHALL, WITHIN ONE (1) BUSINESS DAY,
DISTRIBUTE TO EACH LENDER ITS SHARE OF ALL PAYMENTS RECEIVED BY AGENT FOR THE
BENEFIT OF LENDERS, AND IF ANY SUCH PAYMENT IS NOT SO DISTRIBUTED, AGENT SHALL
PAY TO THE INTENDED RECIPIENT THEREOF INTEREST ON THE UNPAID AMOUNT THEREOF AT
THE FEDERAL FUNDS RATE UNTIL PAID.  ALL PAYMENTS ON ACCOUNT OF SUCH SWING LINE
LOANS SHALL BE DISTRIBUTED ONLY TO SWING LINE LENDER.


 


2.12.7      CONDITIONAL PAYMENT.  BORROWERS AGREE THAT CHECKS AND OTHER
INSTRUMENTS RECEIVED BY AGENT ON BEHALF OF LENDERS OR BY ANY LENDER IN PAYMENT
OR ON ACCOUNT OF THE

 

31

--------------------------------------------------------------------------------


 


INDEBTEDNESS CONSTITUTE ONLY CONDITIONAL PAYMENT UNTIL SUCH ITEMS ARE ACTUALLY
PAID TO AGENT OR SUCH LENDER.


 


2.12.8      ADVANCES ATTRIBUTABLE TO NEW YORK PROJECTS.  FOLLOWING THE RECORDING
OF A MORTGAGE THAT ENCUMBERS A PROJECT IN THE STATE OF NEW YORK (EACH A “NEW
YORK MORTGAGE”) THE AMOUNT OF EACH ADVANCE THEREAFTER MADE (BUT ONLY UNTIL THE
AGGREGATE AMOUNT OF SUCH ADVANCES EQUALS THE “SECURED AMOUNT” (AS DEFINED IN
SUCH MORTGAGE) SHALL BE DEEMED TO HAVE BEEN ADVANCED UNDER, AND SECURED BY, SUCH
NEW YORK MORTGAGE.  THE PORTION OF THE INDEBTEDNESS SECURED BY SUCH NEW YORK
MORTGAGE SHALL BE REDUCED ONLY BY THE LAST AND FINAL SUMS THAT BORROWERS REPAY
WITH RESPECT TO THE INDEBTEDNESS (AS PROVIDED IN THIS SECTION 2.12.8) AND, FROM
AND AFTER THAT DATE ON WHICH THE AGGREGATE AMOUNT OF SUCH ADVANCES EQUALS THE
SECURED AMOUNT, THE PORTION OF THE INDEBTEDNESS SECURED BY SUCH NEW YORK
MORTGAGE SHALL NOT BE REDUCED BY ANY INTERVENING REPAYMENTS OF THE INDEBTEDNESS
BY BORROWERS.  SO LONG AS THE OUTSTANDING BALANCE OF THE INDEBTEDNESS EXCEEDS
THE SECURED AMOUNT OF A NEW YORK MORTGAGE, ANY PAYMENTS AND REPAYMENTS OF THE
INDEBTEDNESS SHALL NOT BE DEEMED APPLIED AGAINST, OR TO REDUCE, THE PORTION OF
THE INDEBTEDNESS SECURED BY SUCH NEW YORK MORTGAGE AND SUCH PAYMENTS SHALL BE
DEEMED TO REDUCE ONLY SUCH PORTIONS OF THE INDEBTEDNESS AS ARE SECURED BY
MORTGAGES ENCUMBERING REAL PROPERTY LOCATED OUTSIDE OF THE STATE OF NEW YORK,
EXCEPT AS PROVIDED IN THE NEXT SENTENCE OF THIS SECTION 2.12.8.  IF AT ANY TIME
WHEN MORE THAN ONE NEW YORK MORTGAGE IS IN EFFECT A PAYMENT OF THE INDEBTEDNESS
IS MADE SUCH THAT THE OUTSTANDING PRINCIPAL AMOUNT OF THE INDEBTEDNESS WOULD BE
LESS THAN THE SECURED AMOUNT OF ANY NEW YORK MORTGAGE, THE AMOUNT OF SUCH
PAYMENT SHALL BE DEEMED APPLIED IN REDUCTION OF THE SECURED AMOUNT OF SUCH NEW
YORK MORTGAGE AS SHALL BE SPECIFIED BY AGENT BY WRITTEN NOTICE TO MASTER
BORROWER.


 

2.13         Advances Made Through Title Company.  Any purchases of Real Estate,
Lots or Units must be made (i) in compliance with Section 8.5, (ii) through a
title company using Advances under the Line of Credit, and (iii) after or
concurrently with the satisfaction of the conditions set forth in Section 4.1.11
with respect to such Real Estate, Lots and Units.


 

2.14         Swap Contracts.  In the event that any Borrower enters into any
Swap Contract, such Swap Contract shall be secured by the Collateral and all
amounts owed by Borrowers under such Swap Contracts (including, without
limitation, all termination payments, if any) shall be secured by, and paid out
of, the Collateral “pari passu” with the other Indebtedness.


 

2.15         Alternate Interest Rate.


 


2.15.1      IF AT ANY TIME AGENT OR THE REQUISITE LENDERS SHALL HAVE REASONABLY
DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWERS)
THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE 1-MONTH LIBOR RATE, AGENT
SHALL GIVE TELECOPY, TELEPHONIC OR WRITTEN NOTICE THEREOF TO MASTER BORROWER AND
THE LENDERS AS SOON AS PRACTICABLE THEREAFTER. IF SUCH NOTICE IS GIVEN, AND
UNTIL SUCH NOTICE HAS BEEN WITHDRAWN BY AGENT, ALL LOANS, SWING LINE LOANS AND
LETTER OF CREDIT ADVANCES SHALL BEAR INTEREST AT THE ALTERNATE INTEREST RATE
RATHER THAN BY REFERENCE TO THE LIBOR MARKET INDEX RATE.


 


2.15.2      IF ANY LENDER REASONABLY DETERMINES THAT MAINTENANCE OF ITS LOANS ON
WHICH INTEREST IS CHARGED AT A RATE BASED ON THE LIBOR MARKET INDEX RATE AT A
LENDING OFFICE WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION, OR DIRECTIVE,
WHETHER OR NOT HAVING THE FORCE

 

32

--------------------------------------------------------------------------------


 


OF LAW, THEN AGENT SHALL GIVE TELECOPY, TELEPHONIC OR WRITTEN NOTICE THEREOF TO
MASTER BORROWER AND THE LENDERS AS SOON AS PRACTICABLE THEREAFTER. IF SUCH
NOTICE IS GIVEN, AND UNTIL SUCH NOTICE HAS BEEN WITHDRAWN BY AGENT, ALL LOANS,
SWING LINE LOANS AND LETTER OF CREDIT ADVANCES SHALL BEAR INTEREST AT THE
ALTERNATE INTEREST RATE RATHER THAN BY REFERENCE TO THE LIBOR MARKET INDEX RATE.


 

2.16         Taxes.


 


2.16.1      ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF BORROWERS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT REDUCTION OR WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER TAXES,
PROVIDED THAT IF BORROWERS SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY
INDEMNIFIED TAXES (INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE
SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION), AGENT OR THE APPLICABLE LENDER, AS THE CASE MAY BE, RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) BORROWERS SHALL MAKE SUCH DEDUCTIONS AND (III) BORROWERS SHALL TIMELY PAY
THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


 


2.16.2      WITHOUT LIMITING THE PROVISIONS OF SECTION 2.16, BORROWERS SHALL
TIMELY PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


 


2.16.3      BORROWERS SHALL INDEMNIFY AGENT AND EACH LENDER, WITHIN TEN
(10) DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR
OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON
OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.16) PAID BY AGENT OR
SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO MASTER BORROWER BY A LENDER (WITH A COPY TO
AGENT), OR BY AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


2.16.4      AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY BORROWERS TO A GOVERNMENTAL AUTHORITY, BORROWERS SHALL DELIVER TO
AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL
AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT
OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO AGENT.


 


2.16.5      ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH ANY
BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH JURISDICTION
IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL DELIVER TO MASTER BORROWER (WITH A COPY TO AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY MASTER BORROWER OR
AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT
A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY MASTER
BORROWER OR AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY MASTER BORROWER OR AGENT AS WILL
ENABLE BORROWERS OR AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO

 

33

--------------------------------------------------------------------------------


 


BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IN THE EVENT THAT A BORROWER IS RESIDENT FOR TAX
PURPOSES IN THE UNITED STATES OF AMERICA, ANY FOREIGN LENDER SHALL DELIVER TO
MASTER BORROWER AND AGENT (IN SUCH NUMBER OF COPIES AS SHALL BE REQUESTED BY THE
RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER BECOMES A LENDER
UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE REQUEST OF
MASTER BORROWER OR AGENT, BUT ONLY IF SUCH FOREIGN LENDER IS LEGALLY ENTITLED TO
DO SO), WHICHEVER OF THE FOLLOWING IS APPLICABLE: (I) DULY COMPLETED COPIES OF
INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN
INCOME TAX TREATY TO WHICH THE UNITED STATES OF AMERICA IS A PARTY, (II) DULY
COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, (III) IN THE CASE OF A
FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST
UNDER SECTION 881I OF THE CODE, (X) A CERTIFICATE TO THE EFFECT THAT SUCH
FOREIGN LENDER IS NOT (A) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF
THE CODE, (B) A “10 PERCENT SHAREHOLDER” OF MASTER BORROWER OR ANY BORROWER
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY
COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR (IV) ANY OTHER FORM
PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR CLAIMING EXEMPTION FROM OR A
REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX DULY COMPLETED TOGETHER WITH
SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY APPLICABLE LAW TO
PERMIT BORROWERS TO DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.


 


2.16.6      IF AGENT OR A LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY BORROWERS OR WITH RESPECT TO WHICH BORROWERS HAVE PAID ADDITIONAL
AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO MASTER BORROWER AN AMOUNT
EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY BORROWERS UNDER THIS SECTION WITH RESPECT TO THE
TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST
(OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH
RESPECT TO SUCH REFUND), PROVIDED THAT BORROWERS, UPON THE REQUEST OF AGENT OR
SUCH LENDER, AGREE TO REPAY THE AMOUNT SO PAID OVER TO MASTER BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO AGENT OR SUCH LENDER IN THE EVENT AGENT OR SUCH LENDER IS REQUIRED
TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION 2.16 SHALL
NOT BE CONSTRUED TO REQUIRE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS
CONFIDENTIAL) TO MASTER BORROWER, ANY BORROWER OR ANY OTHER PERSON.


 

2.17         Increased Costs.


 


2.17.1      IF ANY CHANGE IN LAW SHALL: (I) IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT THE EUROCURRENCY RESERVE
REQUIREMENTS); (II) SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT, ANY PARTICIPATION IN ANY LOAN MADE BY IT, OR CHANGE
THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR
INDEMNIFIED TAXES OR OTHER TAXES COVERED BY SECTION 2.16 AND THE IMPOSITION OF,
OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER); OR
(III) IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION,
COST OR EXPENSE AFFECTING THIS AGREEMENT OR LOANS MADE BY SUCH LENDER OR
PARTICIPATION THEREIN; AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO
INCREASE THE COST

 

34

--------------------------------------------------------------------------------


 


TO SUCH LENDER OF MAKING OR MAINTAINING ANY LOAN (OR OF MAINTAINING ITS
OBLIGATION TO MAKE ANY SUCH LOAN), OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED
OR RECEIVABLE BY SUCH LENDER HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR ANY
OTHER AMOUNT) THEN, UPON REQUEST OF SUCH LENDER, BORROWERS WILL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH
ADDITIONAL COSTS INCURRED OR REDUCTION SUFFERED.


 


2.17.2      IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH
LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S
HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENT OF
SUCH LENDER OR THE LOANS MADE BY SUCH LENDER TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE
IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF
SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME BORROWERS WILL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


2.17.3      A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE,
AS SPECIFIED IN SECTION 2.17.1 OR 2.17.2 AND DELIVERED TO MASTER BORROWER SHALL
BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.  BORROWERS SHALL PAY SUCH LENDER THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN THIRTY (30) DAYS AFTER
RECEIPT THEREOF.


 


2.17.4      FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 2.17 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT BORROWERS SHALL NOT BE REQUIRED
TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS INCURRED
OR REDUCTIONS SUFFERED MORE THAN NINE (9) MONTHS PRIOR TO THE DATE THAT SUCH
LENDER NOTIFIES MASTER BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE NINE (9) MONTH PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF).


 

2.18         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.17, or requires Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender, unless directed by Master Borrower
not to do so, shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. 
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


 

2.19         Survival of Indemnity.  The obligations of Borrower under
Sections 2.16 and 2.17 shall survive payment of the Indebtedness and termination
of the Agreement.

 

35

--------------------------------------------------------------------------------


 

2.20         Replacement of Lenders.  If any Lender requests compensation under
Section 2.17, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then Borrowers may, at their sole expense and effort, upon notice
by Master Borrower to such Lender and Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.9 hereof), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that: (i) Borrowers shall have paid to Agent the assignment fee
specified in Section 13.9 of the Agreement; (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrowers (in the case
of all other amounts); (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter; and (iv) such assignment does not conflict
with applicable law.  A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrowers to require such assignment and
delegation cease to apply.

 

2.21         Lending Office.  Each Lender may book its Pro Rata Share of Loans
and Letter of Credit Advances at any Lending Office selected by such Lender and
may change its Lending Office from time to time. All terms of this Agreement
shall apply to any such Lending Office and the Loans, Letter of Credit Advances
and Notes issued hereunder shall be deemed held by each Lender for the benefit
of any such Lending Office.  Each Lender may, by written notice to Agent and
Master Borrower, designate replacement or additional Lending Offices through
which Loans and Letter of Credit Advances will be made by it and for whose
account Loan payments or a payment with respect to Letter of Credit Advances are
to be made.

 


ARTICLE III.
NOTICE OF BORROWING; BORROWING BASE;
BORROWING BASE AVAILABILITY


 

3.1           Notice of Borrowing.

 


3.1.1        REQUEST FOR ADVANCES UNDER LINE OF CREDIT AND SWING LINE. 
BORROWERS SHALL GIVE AGENT WRITTEN NOTICE (EFFECTIVE UPON RECEIPT) OF A
BORROWER’S REQUEST FOR ADVANCES UNDER THE LINE OF CREDIT OR SWING LINE BY
DELIVERING TO AGENT A FULLY COMPLETED NOTICE OF BORROWING AS PROVIDED IN
SECTION 2.12.2 OR SECTION 2.12.4, AS APPROPRIATE.


 


3.1.2        REQUEST FOR LETTERS OF CREDIT AND TRI-PARTY AGREEMENTS.  BORROWERS
SHALL GIVE AGENT WRITTEN NOTICE (EFFECTIVE UPON RECEIPT) OF A BORROWER’S REQUEST
FOR ISSUANCE OF A LETTER OF CREDIT OR EXECUTION OF A TRI-PARTY AGREEMENT
HEREUNDER, SPECIFYING THE PURPOSE OF THE LETTER OF CREDIT OR TRI-PARTY
AGREEMENT, THE AMOUNT THEREOF AND THE DATE SUCH BORROWER DESIRES IT BE ISSUED OR
EXECUTED.  EACH SUCH REQUEST SHALL BE DELIVERED TO AGENT ONLY AT AGENT’S OFFICE
IDENTIFIED IN SECTION 13.10 (OR TO SUCH OTHER ADDRESS AS AGENT MAY FROM
TIME-TO-TIME ADVISE MASTER BORROWER BY WRITTEN NOTICE), ACCOMPANIED BY A DRAFT
OF THE PROPOSED LETTER OF CREDIT OR

 

36

--------------------------------------------------------------------------------



 


TRI-PARTY AGREEMENT (WHICH MUST BE ACCEPTABLE TO AGENT IN GOOD FAITH) AND THE
OTHER DOCUMENTS REQUIRED PURSUANT TO SECTION 4.2.3 AND SHALL BE DELIVERED TO
AGENT AT LEAST FIVE (5) BUSINESS DAYS IN ADVANCE OF THE DATE BORROWER DESIRES
THE LETTER OF CREDIT OR TRI-PARTY AGREEMENT TO BE ISSUED OR EXECUTED.  EACH
LETTER OF CREDIT OR TRI-PARTY AGREEMENT SHALL BE SUBJECT TO THE LIMITATIONS AS
PROVIDED IN THIS AGREEMENT.


 

3.2           Admission of Projects to Borrowing Base.

 


3.2.1        THE BORROWING BASE PROJECTS IDENTIFIED ON THE BORROWING BASE
CERTIFICATE DELIVERED TO AGENT CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT
SHALL CONSTITUTE THE BORROWING BASE PROJECTS THAT COMPRISE THE BORROWING BASE AS
OF THE DATE HEREOF.


 


3.2.2        ELIGIBLE PROJECTS SHALL FROM TIME TO TIME BE ADMITTED TO THE
BORROWING BASE, PROVIDED THAT THE FEE OWNER OF SUCH ELIGIBLE PROJECT, AT THE
TIME THE ELIGIBLE PROJECT IS SO ADMITTED, EITHER IS AN EXISTING BORROWER OR
CONCURRENTLY THEREWITH BECOMES A BORROWER.  MASTER BORROWER SHALL GIVE AGENT
WRITTEN NOTICE THAT MASTER BORROWER DESIRES THAT AN ELIGIBLE PROJECT BE ADDED TO
THE BORROWING BASE, SUCH NOTICE TO BE DELIVERED TO AGENT SIXTY (60) DAYS PRIOR
TO THE DESIRED ADMISSION DATE.  BORROWERS SHALL, ALSO, BEFORE ANY ELIGIBLE
PROJECT IS DEEMED ADMITTED TO THE BORROWING BASE, DELIVER TO AGENT WITH RESPECT
TO SUCH PROJECT THE DOCUMENTS SET FORTH IN SECTION 4.1.11.  THE ITEMS REFERRED
TO IN SECTIONS 4.1.11.5, 4.1.11.7, 4.1.11.9, 4.1.11.10 AND 4.1.11.11 AND A
COMMITMENT FOR A POLICY OF TITLE INSURANCE WITH RESPECT TO THE SUBJECT ELIGIBLE
PROJECT SHALL BE DELIVERED TO AGENT AT LEAST TWENTY (20) CALENDAR DAYS BEFORE
THE DATE THAT BORROWERS DESIRE SUCH ELIGIBLE PROJECT BE ADMITTED TO THE
BORROWING BASE.


 

3.3           Borrowing Base Availability.

 


3.3.1        THE AGGREGATE AMOUNT OF LOANS THAT MAY BE OUTSTANDING AT ANY TIME
SHALL NOT EXCEED THE LESSER OF (I) THE THEN-CURRENT BORROWING BASE AVAILABILITY
OR (II) THE REVOLVING SUBLIMIT.  BORROWING BASE AVAILABILITY SHALL BE DETERMINED
AT ANY TIME ON THE BASIS OF THE BORROWING BASE CERTIFICATE MOST RECENTLY
DELIVERED TO AGENT, BY APPLYING TO EACH OF THE FOLLOWING CLASSES OF ASSETS OF
BORROWERS THAT ARE PART OF BORROWING BASE PROJECTS THE APPLICABLE “ADVANCE
RATE,” DETERMINED IN ACCORDANCE WITH SECTION 3.3.2:

 

Asset Class

 

LTV 
Advance 
Rate

 

LTC 
Advance 
Rate

 

(i)

 

Units subject to a Qualifying Agreement of Sale

 

85

%

95

%

(ii)

 

Units not subject to a Qualifying Agreement of Sale

 

80

%

80

%

(iii)

 

Lots part of Improved Land and not subject to a Qualifying Agreement of Sale

 

75

%

75

%

(iv)

 

Lots part of Development Land

 

75

%

75

%

(v)

 

Lots part of Approved Land

 

50

%

50

%

 


3.3.2        THE MAXIMUM AGGREGATE AMOUNT OF BORROWING BASE AVAILABILITY
ATTRIBUTABLE TO EACH OF THE ASSET CLASSES THAT ARE PART OF BORROWING BASE
PROJECTS IDENTIFIED IN SECTION 3.3.1 ON ANY BORROWING BASE CERTIFICATE (EACH AN
“ASSET CLASS”) SHALL BE DETERMINED AS FOLLOWS:

 

37

--------------------------------------------------------------------------------


 

3.3.2.1     FOR ASSET CLASSES (I) AND (II), THE LEAST OF (A) THE APPLICABLE LTV
ADVANCE RATE MULTIPLIED BY THE MOST RECENTLY DETERMINED APPRAISED VALUE OF THE
SUBJECT UNIT, (B) THE APPLICABLE LTV ADVANCE RATE MULTIPLIED BY THE PRICE SET
FORTH IN THE QUALIFYING AGREEMENT OF SALE, IF ANY, TO WHICH THE UNIT IS SUBJECT
AND (C) THE APPLICABLE LTC ADVANCE RATE MULTIPLIED BY THE COST INCURRED WITH
RESPECT TO SUCH UNIT.

 

3.3.2.2     FOR ASSET CLASSES (III) AND (IV), THE LESSER OF (A) THE APPLICABLE
LTV ADVANCE RATE MULTIPLIED BY THE MOST RECENTLY DETERMINED APPRAISED VALUE OF
THE SUBJECT LOT AND (B) THE APPLICABLE LTC ADVANCE RATE MULTIPLIED BY THE COST
INCURRED WITH RESPECT TO SUCH LOT.

 

3.3.2.3     FOR ASSET CLASS (V), THE LESSER OF (A) THE APPLICABLE LTV ADVANCE
RATE MULTIPLIED BY THE MOST RECENTLY DETERMINED APPRAISED VALUE OF THE SUBJECT
LOT AND (B) THE APPLICABLE LTC ADVANCE RATE MULTIPLIED BY THE COST INCURRED WITH
RESPECT TO SUCH LOT.

 

3.3.2.4     THE MAXIMUM BORROWING BASE AVAILABILITY ATTRIBUTABLE TO ASSET
CLASS (II), INCLUDING MODEL UNITS, DETERMINED ON THE BASIS OF ANY BORROWING BASE
CERTIFICATE THAT IS DELIVERED ON OR AFTER SEPTEMBER 25, 2008 IN ACCORDANCE WITH
SECTION 3.4 SHALL NOT EXCEED 45% OF THE AGGREGATE BORROWING BASE AVAILABILITY
ATTRIBUTABLE TO ASSET CLASSES (I) AND (II) (INCLUDING MODEL UNITS) AS SHOWN ON
ANY SUCH BORROWING BASE CERTIFICATE.

 

3.3.2.5     THE MAXIMUM PERCENTAGE OF BORROWING BASE AVAILABILITY ATTRIBUTABLE
TO ASSET CLASSES (III), (IV) AND (V), BASED ON BORROWING BASE CERTIFICATES
(A) DELIVERED ON OR BEFORE SEPTEMBER 30, 2008, SHALL BE 57%, AND (B) DELIVERED
AFTER SEPTEMBER 30, 2008 SHALL BE 55%, IN EACH CASE OF THE TOTAL BORROWING BASE
AVAILABILITY AS SHOWN THEREON; PROVIDED THAT AT NO TIME SHALL BORROWING BASE
AVAILABILITY ATTRIBUTABLE TO ASSET CLASSES (III), (IV) AND (V) EXCEED THE
FOLLOWING (WITH SUCH LIMITATIONS TO BE REDUCED DOLLAR FOR DOLLAR AT THE TIME AND
IN THE AMOUNTS OF ANY IMPAIRMENTS WITH RESPECT TO ASSETS IN ASSET CLASSES (III),
(IV) AND (V) AND INCLUDED IN THE BORROWING BASE TAKEN BY BORROWERS):

 

(I)            BEGINNING WITH THE BORROWING BASE CERTIFICATE DELIVERED ON OR
AFTER SEPTEMBER 30, 2008: $230,000,000 (PROVIDED THAT, BEFORE OCTOBER 15, 2008,
BORROWER MAY DELIVER A RESTATEMENT OF ITS BORROWING BASE CERTIFICATE DATED AS OF
AUGUST 31, 2008 AND SUCH RESTATEMENT SHALL NOT BE SUBJECT TO THIS
SECTION 3.3.2.5(I));

 

(II)           BEGINNING WITH THE BORROWING BASE CERTIFICATE DELIVERED AFTER
DECEMBER 31, 2008: $225,000,000;

 

(III)          BEGINNING WITH THE BORROWING BASE CERTIFICATE DELIVERED AFTER
MARCH 31, 2009: $210,000,000;

 

(IV)          BEGINNING WITH THE BORROWING BASE CERTIFICATE DELIVERED AFTER
JUNE 30, 2009: $200,000,000; AND

 

(V)           BEGINNING WITH THE BORROWING BASE CERTIFICATE DELIVERED AFTER
SEPTEMBER 30, 2009: $190,000,000.

 

38

--------------------------------------------------------------------------------


 

3.3.2.6     THE MAXIMUM BORROWING BASE AVAILABILITY ATTRIBUTABLE TO ASSET
CLASS (V) BASED ON A BORROWING BASE CERTIFICATE SHALL NOT EXCEED 7.5% OF THE
TOTAL BORROWING BASE AVAILABILITY AS SHOWN THEREON.

 

3.3.2.7     ONCE A LOT IS THE SUBJECT OF A QUALIFYING AGREEMENT OF SALE, THE
LAND VALUE OF SUCH LOT SHALL BE TRANSFERRED TO ASSET CLASS (I) AND ONCE VERTICAL
CONSTRUCTION OF A UNIT IS COMMENCED ON ANY LOT, THE LAND VALUE OF SUCH LOT SHALL
(IF NOT THERETOFORE PURSUANT TO THIS SECTION 3.3.2.5) BE TRANSFERRED FROM ASSET
CLASS (III) OR (IV) TO ASSET CLASS (I) OR (II), AS APPROPRIATE.

 


3.3.3        BORROWERS ACKNOWLEDGE THAT THE AGENT MAY MAKE CHANGES OR
ADJUSTMENTS TO THE VALUES SET FORTH IN ANY APPRAISAL AS MAY BE REQUIRED BY THE
AGENT’S APPRAISAL DEPARTMENT IN THE EXERCISE OF ITS GOOD FAITH BUSINESS
JUDGMENT, AND THAT THE AGENT IS NOT BOUND BY THE VALUE SET FORTH IN ANY
APPRAISAL PERFORMED PURSUANT TO THIS AGREEMENT AND DOES NOT MAKE ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO ANY APPRAISAL.  BORROWERS FURTHER
AGREE THAT LENDERS SHALL HAVE NO LIABILITY AS A RESULT OF OR IN CONNECTION WITH
ANY SUCH APPRAISAL FOR STATEMENTS CONTAINED IN SUCH APPRAISAL, INCLUDING WITHOUT
LIMITATION, THE ACCURACY AND COMPLETENESS OF INFORMATION, ESTIMATES, CONCLUSIONS
AND OPINIONS CONTAINED IN SUCH APPRAISAL, OR VARIANCE OF SUCH APPRAISAL FROM THE
FAIR VALUE.


 


3.3.4        RE-APPRAISALS.  APPRAISALS MUST BE CURRENT WITHIN ONE YEAR ON ALL
PROJECTS, EXCEPT FOR ANY PROJECT THAT HAS A GAAP BOOK VALUE OF LESS THAN
$4,000,000.  NOTWITHSTANDING THE FOREGOING, AFTER THE CLOSING DATE, AGENT SHALL
ORDER APPRAISALS ON ONE-THIRD OF THE PROJECTS WITHOUT A CURRENT APPRAISAL ON A
QUARTERLY BASIS UNTIL ALL APPRAISALS ARE CURRENT, WHICH SHALL BE NOT LATER THAN
JUNE 30, 2009 (OR SUCH LATER DATE AS AGREED TO BY AGENT, BUT IN NO EVENT LATER
THAN SEPTEMBER 30, 2009).  EACH NEW APPRAISAL SHALL BE ORDERED AND REVIEWED BY
THE AGENT, WITH A COPY FURNISHED TO MASTER BORROWER FOR REVIEW. MASTER BORROWER
SHALL HAVE TEN (10) BUSINESS DAYS TO RESPOND TO THE AGENT WITH COMMENTS TO ANY
APPRAISAL; HOWEVER, THE FINAL APPRAISAL AMOUNT SHALL BE DETERMINED BY THE AGENT
IN ITS SOLE DISCRETION AFTER CONSIDERATION OF SUCH COMMENTS.  FOLLOWING THE
RECEIPT AND REVIEW OF ANY NEW APPRAISAL, COMMENCING WITH THE NEXT MONTHLY
BORROWING BASE CERTIFICATE DELIVERED, THE APPRAISED VALUES FROM SUCH APPRAISAL
WILL BE USED IN THE CALCULATION OF THE BORROWING BASE IN COMPLIANCE WITH
SECTIONS 3.3.2.1, 3.3.2.2 AND 3.3.2.3.  NOTWITHSTANDING THE FOREGOING, AGENT, AT
ITS DISCRETION, SHALL HAVE THE RIGHT TO OBTAIN NEW APPRAISALS OF ALL OR ANY
PORTION OF THE PROJECTS (A) WHENEVER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (B) AS REQUIRED BY THE THEN CURRENT REGULATORY REQUIREMENTS
GENERALLY APPLICABLE TO REAL ESTATE LOANS OF THE CATEGORIES MADE UNDER THIS
AGREEMENT, AS REASONABLY INTERPRETED BY THE AGENT, (C) AT ANY TIME FOLLOWING A
CONDEMNATION OF MORE THAN AN IMMATERIAL PORTION OF A PROJECT, AS DETERMINED IN
GOOD FAITH BY THE AGENT AND (D) UPON ANY MATERIAL ADVERSE CHANGE WITH RESPECT TO
A PROJECT, AS DETERMINED IN GOOD FAITH BY THE AGENT.  ALL APPRAISAL COSTS SHALL
BE AT THE EXPENSE OF BORROWERS.  FOR THE AVOIDANCE OF DOUBT, THE ONE YEAR PERIOD
APPLICABLE TO THIS SECTION 3.3.4 SHALL COMMENCE THE DAY IMMEDIATELY FOLLOWING
THE DATE OF THE FIRST BORROWING BASE CERTIFICATE THAT INCLUDES A NEW APPRAISAL
IN ITS CALCULATIONS.


 


3.3.5        SPECIFIC JURISDICTIONS.


 

3.3.5.1     GENERALLY.  THE AMOUNT OF BORROWING BASE AVAILABILITY ATTRIBUTABLE
TO PROJECTS IN ANY APPROVED JURISDICTION IN WHICH THE LIENS OF MORTGAGES ARE
LIMITED TO A STATED AMOUNT THAT IS LESS THAN THE FACILITY AMOUNT SHALL AT NO
TIME EXCEED SUCH STATED

 

39

--------------------------------------------------------------------------------


 

AMOUNT (WHICH SHALL NOT BE AN AGGREGATE AMOUNT) CONTAINED IN EACH OF THE
THEN-OUTSTANDING MORTGAGES IN SUCH APPROVED JURISDICTION (THAT IS, FOR EXAMPLE,
IF THERE ARE FIVE (5) MORTGAGES ENCUMBERING PROJECTS IN FLORIDA, EACH WITH A
STATED PRINCIPAL AMOUNT OF $75,000,000, THE MAXIMUM BORROWING BASE AVAILABILITY,
AT ANY TIME, ON ACCOUNT OF FLORIDA PROJECTS WOULD BE $75,000,000).

 

3.3.5.2     NEW YORK.  THE AMOUNT OF BORROWING BASE AVAILABILITY ATTRIBUTABLE TO
ANY PROJECT IN THE STATE OF NEW YORK SHALL AT NO TIME EXCEED THE STATED AMOUNT
OF THE MORTGAGE THAT ENCUMBERS SUCH PROJECT.

 


3.3.6        PURCHASE MONEY MORTGAGES.  THE AGGREGATE AMOUNT OF BORROWING BASE
AVAILABILITY SHALL AT ALL TIMES BE REDUCED BY THE THEN-OUTSTANDING AGGREGATE
PRINCIPAL BALANCE OF ALL PURCHASE MONEY MORTGAGES ENCUMBERING BORROWING BASE
PROJECTS THAT ARE PERMITTED LIENS AND THAT DO NOT SECURE THE INDEBTEDNESS.

 

3.4           Submission of Borrowing Base Certificate.  In addition to any
other requirement to do so as provided in this Agreement, (i) Borrowers shall
submit to Agent a current Borrowing Base Certificate by the fifteenth (15th) day
of each calendar month, and (ii) may submit a total of two (2) Borrowing Base
Certificates during any calendar month, in each instance accompanied by such
additional supporting information as may be reasonably requested by Agent.  Any
such Borrowing Base Certificate delivered to Agent shall be deemed certified by
Borrowers as to its completeness and its accuracy (including that each Lot and
Unit identified thereon are encumbered by a Mortgage).  If approved by Agent,
such Borrowing Base Certificate shall be determinative of the then-current
Borrowing Base Availability.

 

3.5           Inspection of Projects.  Borrowers shall permit Agent, by its
employees and independent contractors, to enter upon and inspect, at any time
and from time to time, all Projects that are then in the Borrowing Base, such
inspections shall be made at a pace such that approximately 25% of all Projects
in the Borrowing Base are so inspected during each Fiscal Quarter.  The costs of
such inspections, as reasonably agreed upon by Master Borrower and Agent at the
time a Project is admitted to the Borrowing Base, shall be Lender’s Costs.

 


ARTICLE IV.
CONDITIONS OF LENDING


 

4.1           Agreement to Make Available the Facility.  The effectiveness of
this Agreement is subject to the conditions precedent that Agent and Lenders
shall have received (or, at Agent’s sole discretion with respect to any of the
Section 4.1.11 requirements as they pertain to a Project or Projects, and with
respect to the Section 4.1.12 requirements, waived) on or before the date hereof
(which may include, at Agent’s discretion, documents delivered in connection
with the Existing Credit Facility) all of the following collateral documents,
each in form and substance satisfactory to the Agent:

 


4.1.1        IF REQUESTED PURSUANT TO SECTION 2.10.1, THE LINE OF CREDIT NOTES,
DULY EXECUTED BY THE MASTER BORROWER AND BY EACH OTHER BORROWER.


 


4.1.2        THE GUARANTY, DULY EXECUTED BY GUARANTOR IN FAVOR OF AGENT FOR THE
RATABLE BENEFIT OF THE LENDERS.

 

40

--------------------------------------------------------------------------------



 


4.1.3        THE SECURITY AGREEMENT, DULY EXECUTED BY GUARANTOR IN FAVOR OF
AGENT FOR THE RATABLE BENEFIT OF THE LENDERS AND, NOT LATER THAN 30 DAYS AFTER
THE CLOSING DATE (OR SUCH LATER DATE AS AGREED TO BY AGENT), SUCH FEDERAL AND
STATE FORMS THAT MAY BE NECESSARY OR, IN THE OPINION OF AGENT, DESIRABLE IN
ORDER TO CREATE IN FAVOR OF AGENT, FOR THE BENEFIT OF LENDERS, A VALID AND (UPON
SUCH FILING AND RECORDING OR FILING) PERFECTED FIRST PRIORITY SECURITY INTEREST
IN ALL TAX REFUNDS AND PROCEEDS THEREOF RECEIVED BY, OR PAYABLE TO, BORROWERS OR
GUARANTOR AFTER THE CLOSING DATE.


 


4.1.4        IF REQUESTED PURSUANT TO SECTION 2.10.2, THE SWING LINE NOTE, DULY
EXECUTED BY THE MASTER BORROWER AND BY EACH OTHER BORROWER.


 


4.1.5        CERTIFIED COPIES OF ALL CORPORATE, LIMITED PARTNERSHIP AND LIMITED
LIABILITY COMPANY ACTION (AS APPROPRIATE) TAKEN BY BORROWERS AND GUARANTOR,
INCLUDING RESOLUTIONS OF THEIR RESPECTIVE BOARDS OF DIRECTORS, AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH EACH IS A
PARTY.


 


4.1.6        AN INCUMBENCY AND SIGNATURE CERTIFICATE (DATED AS THE DATE OF THIS
AGREEMENT) OF THE SECRETARIES, GENERAL PARTNERS, MANAGERS OR MEMBERS (AS
APPROPRIATE) OF EACH BORROWER AND GUARANTOR, CERTIFYING THE NAMES AND TRUE
SIGNATURES OF THE OFFICERS OR OTHER AUTHORIZED PERSONS OF BORROWER AND GUARANTOR
AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


4.1.7        A COPY OF THE ORGANIZATIONAL DOCUMENTS OF EACH BORROWER AND
GUARANTOR, CERTIFIED AS TRUE AND CORRECT BY ITS RESPECTIVE SECRETARY, GENERAL
PARTNER, MANAGER OR MEMBERS.


 


4.1.8        A SUBSISTENCE CERTIFICATE FOR EACH BORROWER AND GUARANTOR, ISSUED
WITHIN THIRTY (30) DAYS PRIOR TO THE DATE HEREOF, FROM THE STATE OF SUCH
ENTITY’S FORMATION AND ALL JURISDICTIONS IN WHICH SUCH BORROWER OR GUARANTOR IS
REQUIRED TO REGISTER AS A FOREIGN CORPORATION, LIMITED PARTNERSHIP OR LIMITED
LIABILITY COMPANY.


 


4.1.9        AN OPINION DIRECTED TO AGENT AND THE LENDERS AND ISSUED BY THE
COUNSEL TO THE BORROWERS AND GUARANTOR (WHO MUST BE AN INDEPENDENT
ATTORNEY-AT-LAW LICENSED TO PRACTICE IN PENNSYLVANIA) THAT (I) BORROWERS AND
GUARANTOR ARE DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING IN THE
STATE OF SUCH ENTITY’S FORMATION AND THE BORROWERS ARE AUTHORIZED TO DO BUSINESS
IN ALL JURISDICTIONS WHERE SUCH AUTHORIZATION IS REQUIRED, (II) EACH BORROWER
AND GUARANTOR HAS THE POWER TO ENTER INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND BY THE LOAN DOCUMENTS; (III) THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE LOAN DOCUMENTS DO NOT VIOLATE ANY PROVISION OF ANY
ORGANIZATIONAL DOCUMENT, OR ANY OTHER DOCUMENT KNOWN TO SUCH COUNSEL, AFFECTING
ANY BORROWER OR GUARANTOR; (IV) THE LOAN DOCUMENTS HAVE BEEN EXECUTED AND
DELIVERED BY, AND CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF, BORROWERS AND
GUARANTOR (TO THE EXTENT EXECUTED THEREBY), ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS LIMITED BY APPLICABLE BANKRUPTCY OR OTHER LAWS AFFECTING
CREDITOR’S RIGHTS GENERALLY;; AND (V) SUCH OTHER MATTERS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREIN AS AGENT OR AGENT’S COUNSEL MAY REASONABLY
REQUEST.

 

41

--------------------------------------------------------------------------------



 


4.1.10      THE MOST RECENT FINANCIAL STATEMENTS OF GUARANTOR.


 


4.1.11      ON OR BEFORE THE CLOSING DATE WITH RESPECT TO BORROWING BASE
PROJECTS AND NOT LATER THAN 90 DAYS AFTER THE CLOSING DATE (OR SUCH LATER DATE
AS AGREED TO BY AGENT) WITH RESPECT TO PROJECTS NOT IN THE BORROWING BASE AS OF
THE CLOSING DATE, WITH RESPECT TO ANY PROJECT (OTHER THAN REAL ESTATE SUBJECT TO
A PURCHASE MONEY MORTGAGE CONSTITUTING A PERMITTED LIEN), BORROWERS SHALL
DELIVER OR CAUSE TO BE DELIVERED TO AGENT (OR, IF REQUIRED BY ANY APPLICABLE
RULE OR REGULATION BY WHICH LENDERS ARE GOVERNED, AGENT SHALL OBTAIN) EACH OF
THE FOLLOWING (AND, IN THE CASE OF ANY PROJECT THAT IS NOT A ELIGIBLE PROJECT OR
HAS NOT OTHERWISE BEEN ADMITTED TO THE BORROWING BASE, SHALL PROVIDE UPDATES
THEREOF, AS APPROPRIATE, WHEN SUCH PROJECT IS ADMITTED TO THE BORROWING BASE):


 

4.1.11.1         A MORTGAGE, OR AN AMENDMENT THERETO, FOR THE RATABLE BENEFIT OF
THE LENDERS, FOR SUCH PROJECT, EXECUTED AND ACKNOWLEDGED BY THE BORROWER THAT IS
THE OWNER THEREOF, WHICH SHALL BE A FIRST LIEN (SUBJECT ONLY TO PERMITTED LIENS)
ON THE PROJECT IN THE FACILITY AMOUNT, PLUS ANY INTEREST AND OTHER CHARGES DUE
THEREON; PROVIDED THAT IF THE PROJECT IS LOCATED IN FLORIDA, NEW YORK, VIRGINIA
OR ANOTHER APPROVED JURISDICTION THAT IMPOSES TAXES UPON THE RECORDING OF, OR
REQUIRES DOCUMENTARY STAMPS TO BE AFFIXED TO, MORTGAGES, THE AMOUNT OF THE
MORTGAGES IN SUCH APPROVAL JURISDICTIONS MAY BE LIMITED IN AMOUNT AS FROM TIME
TO TIME DESIGNATED BY MASTER BORROWER AND APPROVED BY AGENT, AND SUCH MORTGAGES
MAY BE EFFECTED BY THE SUBJECT BORROWER AND AGENT EXECUTING A MORTGAGE
MODIFICATION, SPREADER AND REAFFIRMATION AGREEMENT, IN FORM ACCEPTABLE TO AGENT,
WHEREBY THE LIEN OF AN EXISTING MORTGAGE IS SPREAD TO ENCUMBER SUCH PROJECT.

 

4.1.11.2         A COLLATERAL ASSIGNMENT TO AGENT, FOR THE RATABLE BENEFIT OF
THE LENDERS, OF ALL GOVERNMENTAL APPROVALS (TO THE EXTENT ASSIGNABLE), CONTRACTS
AND AGREEMENTS TO WHICH THE PROJECT IS SUBJECT, IN FORM ACCEPTABLE TO AGENT IN
GOOD FAITH, EXECUTED BY THE BORROWER THAT IS THE OWNER OF SUCH PROJECT.

 

4.1.11.3         EVIDENCE AS REQUIRED BY APPLICABLE BANKING REGULATIONS THAT NO
PART OF THE PROJECT ON WHICH ANY UNIT IS TO BE CONSTRUCTED IS LOCATED IN A FLOOD
PLAIN OR, IF SUCH EVIDENCE IS NOT PROVIDED, A POLICY AND CERTIFICATE OF FLOOD
INSURANCE COVERING THE PROJECT, NAMING THE AGENT AS INSURED.

 

4.1.11.4         A MARKED-UP TITLE COMMITMENT OF FIRST AMERICAN TITLE INSURANCE
COMPANY OR ANOTHER TITLE INSURANCE COMPANY SATISFACTORY TO THE AGENT,
REPRESENTING THE TITLE INSURANCE COMPANY’S COMMITMENT TO ISSUE IN FAVOR OF THE
AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, BUT AT THE BORROWER’S EXPENSE, A
STANDARD FORM OF MORTGAGEE TITLE INSURANCE POLICY, OR APPROPRIATE ENDORSEMENTS
TO ANY EXISTING TITLE POLICY, INSURING THE MORTGAGE ON THE PROJECT, IN AN AMOUNT
DETERMINED BY BORROWERS AND AGENT IN GOOD FAITH, AS A FIRST LIEN ON THE REAL
ESTATE INCLUDED IN THE PROJECT, FREE AND CLEAR OF ALL PRIOR LIENS AND
ENCUMBRANCES (OTHER THAN LIENS AND ENCUMBRANCES IN FAVOR OF THE AGENT), SUBJECT
ONLY TO SUCH TITLE CONDITIONS AND PERMITTED LIENS AS MAY HAVE BEEN APPROVED BY
THE AGENT.  THE TITLE COMMITMENT SHALL ALSO PROVIDE THAT THE POLICY OF TITLE
INSURANCE SHALL INCLUDE SUCH ENDORSEMENTS OR ADDITIONAL COVERAGE AS DETERMINED
BY AGENT TO BE NECESSARY (WHICH MAY INCLUDE (IF AVAILABLE) PENNSYLVANIA
ENDORSEMENTS 100, 300, 710, 1010 AND 1110 OR THEIR EQUIVALENTS FROM OTHER
JURISDICTIONS).

 

42

--------------------------------------------------------------------------------


 

4.1.11.5         IF REQUESTED BY AGENT, COPIES OF ANY SUBDIVISION OR LAND
DEVELOPMENT PLANS APPLICABLE TO SUCH PROJECT, EVIDENCE OF THE FINAL APPROVAL OF
SUCH PLANS AND, IF THE RECORDING OF SUCH PLAN HAS NOT BEEN DEMONSTRATED TO
AGENT, EVIDENCE REASONABLY ACCEPTABLE TO AGENT THAT SUCH PLANS WILL BE RECORDED
PROMPTLY UPON THE DELIVERY OF ANY REQUIRED LETTER OF CREDIT OR TRI-PARTY
AGREEMENT, AND IN ANY EVENT NOT LATER THAN 60 DAYS AFTER THE LATER OF (I) THE
DATE SUCH PROJECT IS ADMITTED INTO THE BORROWING BASE OR (II) WITH RESPECT TO
PROJECTS ADMITTED TO THE BORROWING BASE AFTER THE CLOSING DATE, THE BORROWER’S
RECEIPT OF ALL STATE- OR FEDERALLY-ISSUED GOVERNMENTAL APPROVALS THAT ARE
PREREQUISITE TO THE RECORDING OF THE PLANS, BUT IN THE LATTER EVENT NO MORE THAN
155 DAYS AFTER THE DATE THE PROJECT IS ADMITTED INTO THE BORROWING BASE.

 

4.1.11.6         EVIDENCE THAT THE BORROWER HAS PROCURED INSURANCE POLICIES AS
REQUIRED BY THE TERMS OF THIS AGREEMENT.  THE EVIDENCE OF INSURANCE SHALL
CONTAIN THE AGREEMENT OF THE INSURER TO GIVE NOT LESS THAN THIRTY (30) DAYS’
NOTICE TO THE AGENT PRIOR TO CANCELLATION OF SUCH POLICIES OR MATERIAL CHANGE IN
THE COVERAGE THEREOF OR TEN (10) DAYS’ NOTICE FOR NON-PAYMENT OF PREMIUM AND
SHALL BE ON A FORM ACORD 27 (WITH RESPECT TO PROPERTY INSURANCE), ACORD 25 (WITH
RESPECT TO LIABILITY INSURANCE), OR SUCH SIMILAR FORM AS IS ACCEPTABLE TO AGENT.

 

4.1.11.7         IF REQUESTED BY AGENT, A SURVEY OR OTHER PLAN REASONABLY
ACCEPTABLE TO AGENT OF THE REAL ESTATE INCLUDED IN THE PROJECT, SHOWING ANY
ENCROACHMENTS BY OR ON THE REAL ESTATE AND THE LOCATION OF ALL EASEMENTS AND
RIGHTS-OF-WAY AFFECTING SUCH REAL ESTATE, ALL PRESENT AND PROPOSED UTILITY
LINES, ENCROACHMENTS AND BUILDING SET-BACK LINES.

 

4.1.11.8         AN ENVIRONMENTAL INDEMNITY AGREEMENT WITH RESPECT TO THE
PROJECT, EXECUTED BY THE BORROWER AND GUARANTOR, IN FORM REASONABLY ACCEPTABLE
TO AGENT.

 

4.1.11.9         AN APPRAISAL OF THE PROJECT, WHICH APPRAISAL WILL BE SUBJECT TO
SECTION 3.3.3.

 

4.1.11.10       A PHASE I ENVIRONMENTAL STUDY FOR SUCH PROJECT, DATED NOT
EARLIER THAN TWELVE (12) MONTHS BEFORE THE DATE THAT THE PROJECT IS ADMITTED TO
THE BORROWING BASE AND THAT COMPLIES WITH (I) ASTM STANDARD E1527-00 IF THE
PROJECT IS ADMITTED TO THE BORROWER BASE PRIOR TO NOVEMBER 1, 2006 OR (II) ASTM
STANDARD E1527-05 IF THE PROJECT IS ADMITTED TO THE BORROWING BASE ON OR AFTER
NOVEMBER 1, 2006, WHICH STUDY INDICATES THAT THE REAL ESTATE IS NOT SUBJECT TO
ANY ENVIRONMENTAL CONDITIONS, IS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL
LAWS, THAT NO REGULATED SUBSTANCES HAVE BEEN DISPOSED OF IN, ON OR UNDER THE
REAL ESTATE, AND THAT THERE ARE NO UNDERGROUND STORAGE TANKS IN THE REAL ESTATE.

 

4.1.11.11       IF REQUESTED BY AGENT, (I) COPIES OF ALL GOVERNMENTAL APPROVALS
THERETOFORE ISSUED WITH RESPECT TO THE PROJECT, PERMITS, USE REGISTRATIONS AND
APPROVALS REQUIRED UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION THERETO,
PLANNING, ZONING, SUBDIVISION AND BUILDING LAWS) FOR CONSTRUCTION OF THE UNITS
AND IMPROVEMENTS AND USE THEREOF BY THE BORROWER OR BY THE PURCHASERS THEREOF,
AND SUCH OTHER EVIDENCE AS THE AGENT MAY REQUIRE THAT THE UNITS AND USE THEREOF
CONTEMPLATED BY THE BORROWER, ARE PERMITTED BY AND COMPLY WITH ALL APPLICABLE
LAWS INCLUDING, WITHOUT LIMITATION THERETO, ZONING ORDINANCES, AND (II) WITH
RESPECT TO THE ADDITION OF APPROVED OR IMPROVED LAND TO THE BORROWING BASE, A
CERTIFICATION BY THE APPROPRIATE BORROWER THAT ALL GOVERNMENTAL APPROVALS
REQUIRED FOR THE LAWFUL COMMENCEMENT OF CONSTRUCTION OF UNITS THEREON (OTHER
THAN BUILDING PERMITS FOR SUCH UNITS) HAVE BEEN ISSUED AND CONTINUE TO BE IN
FULL

 

43

--------------------------------------------------------------------------------


 

FORCE AND EFFECT AND AVAILABLE TO THE APPROPRIATE BORROWER (OR, WITH RESPECT TO
APPROVED LAND, THE SAME WILL BE ISSUED WITHIN 120 DAYS).

 

4.1.11.12       SUCH OTHER INFORMATION AND DOCUMENTS THAT THE AGENT MAY
REASONABLY REQUEST.  THE FAILURE OF THE AGENT TO DEMAND A CERTAIN TYPE OF
INFORMATION OR DOCUMENT IN REGARD TO A PROJECT WILL NOT CONSTITUTE A WAIVER BY
THE AGENT OF ITS RIGHT TO DEMAND THAT TYPE OF INFORMATION OR DOCUMENT IN THE
FUTURE.

 

4.1.12      Not later than 30 days after the Closing Date, duly completed UCC
financing statements and fixture filings, with respect to all personal and mixed
property Collateral of the Borrowers and Guarantor, for filing in all
jurisdictions as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests created in such Collateral pursuant to the
Mortgages and Security Agreement;

 

4.1.13      This Agreement, duly executed by Guarantor, Borrowers, Agent, each
2008 Maturity Date Lender and Requisite Lenders.

 

4.1.14      A certificate duly executed by Guarantor and each Borrower
certifying that, as of the Closing Date, after giving effect to the consummation
of the transactions contemplated by the Loan Documents, each Borrower and
Guarantor individually, and Guarantor on a consolidated basis, will be Solvent.

 


4.1.15      SUCH OTHER AND FURTHER DOCUMENTS AS MAY BE REQUIRED REASONABLY BY
THE AGENT OR LENDERS IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREUNDER.


 

4.2           Availability of Letters of Credit and Tri-Party Agreements.  The
agreement of the Lenders to cause Agent to issue any Letter of Credit or
Tri-Party Agreement is subject to the following conditions precedent, any of
which may be waived by the Agent, at its sole discretion:

 


4.2.1        THE REQUESTING BORROWER SHALL HAVE DELIVERED TO AGENT EXECUTED
(AND, IF NECESSARY, NOTARIZED) COPIES OF THE FOLLOWING (ALL OF WHICH SHALL BE IN
A FORM AND CONTAIN SUCH TERMS AS SHALL BE ACCEPTABLE TO THE LENDER, IN ITS SOLE
DISCRETION):


 

4.2.1.1     A LETTER OF CREDIT APPLICATION, IF REQUIRED.

 

4.2.1.2     COPIES OF ALL FINANCIAL SECURITY AGREEMENTS, DEVELOPMENT AGREEMENTS
OR SIMILAR DOCUMENTS, UNDER WHICH THE OBLIGATIONS OF THE REQUESTING BORROWER ARE
TO BE SECURED BY THE REQUESTED LETTER OF CREDIT OR TRI-PARTY AGREEMENT.  SUCH
DOCUMENTS MUST BE IN A FORM SATISFACTORY TO THE AGENT.

 

4.2.1.3     SUCH OTHER INFORMATION AND DOCUMENTS THAT AGENT MAY REASONABLY
REQUEST.  IT IS UNDERSTOOD THAT THE FAILURE OF AGENT TO DEMAND A CERTAIN TYPE OF
INFORMATION OR DOCUMENT IN REGARD TO THE ISSUANCE OF A LETTER OF CREDIT OR
TRI-PARTY AGREEMENT WILL NOT CONSTITUTE A WAIVER BY AGENT OF ITS RIGHT TO DEMAND
THAT TYPE OF INFORMATION OR DOCUMENT IN THE FUTURE.

 


4.2.2        THE PROJECT FOR WHICH THE LETTER OF CREDIT OR TRI-PARTY AGREEMENT
HAS BEEN REQUESTED IS IN AN APPROVED JURISDICTION.


 


4.2.3        ON THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT OR TRI-PARTY
AGREEMENT, ALL CONDITIONS PRECEDENT DESCRIBED IN SUBSECTION 4.3 SHALL BE
SATISFIED TO THE SAME EXTENT AS IF THE ISSUANCE OF SUCH LETTER OF CREDIT OR
TRI-PARTY AGREEMENT WERE THE MAKING OF A LOAN AND THE DATE OF ISSUANCE OF SUCH
LETTER OF CREDIT OR TRI-PARTY AGREEMENT WERE A FUNDING DATE.


 

4.3           Conditions Precedent to Loans.  The obligation of any Lender to
make any Loan, or of Swing Line Lender to make any Swing Line Loan, shall be
subject to the further conditions precedent that, on the Funding Date:

 


4.3.1        ALL OF THE CONDITIONS, AGREEMENTS AND COVENANTS SET FORTH IN THIS
AGREEMENT TO BE SATISFIED ON OR BEFORE THE FUNDING DATE BY ANY BORROWER OR ANY
GUARANTOR HAVE BEEN SATISFIED.

 

44

--------------------------------------------------------------------------------



 


4.3.2        NO EVENT OF DEFAULT SPECIFIED HEREIN OR IN ANY OTHER LOAN DOCUMENT
SHALL HAVE OCCURRED AND BE CONTINUING.


 


4.3.3        THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS AND GUARANTOR
HEREIN OR IN ANY OF THE LOAN DOCUMENTS SHALL BE TRUE ON AND AS OF THE DATE OF
THE LOAN OR SWING LINE LOAN WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS
OF SUCH DATE, EXCEPT FOR THOSE THAT RELATE TO A SPECIFIC DATE OR THOSE WHICH
CANNOT BE MADE DUE TO CHANGES IN CIRCUMSTANCES OF WHICH BORROWERS HAVE GIVEN
NOTICE TO AGENT AND WHICH WOULD NOT, BUT FOR DELIVERY OF NOTICE OR PASSAGE OF
TIME, OR BOTH, CONSTITUTE AN EVENT OF DEFAULT, AND THE BORROWERS SHALL SO
CERTIFY TO AGENT.


 


4.3.4        NO LITIGATION (INCLUDING, WITHOUT LIMITATION, DERIVATIVE ACTIONS),
ARBITRATION PROCEEDINGS OR GOVERNMENTAL PROCEEDINGS NOT DISCLOSED IN WRITING BY
BORROWERS TO THE AGENT SHALL BE PENDING OR KNOWN TO BE THREATENED AGAINST ANY
BORROWER OR GUARANTOR, AND NO MATERIAL DEVELOPMENT NOT SO DISCLOSED SHALL HAVE
OCCURRED IN ANY LITIGATION (INCLUDING, WITHOUT LIMITATION, DERIVATIVE ACTIONS),
ARBITRATION PROCEEDINGS OR GOVERNMENTAL PROCEEDINGS SO DISCLOSED, WHICH IN ANY
OF THE FOREGOING CASES IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWERS
OR GUARANTOR.


 


4.3.5        NEITHER IMMEDIATELY PRIOR TO SUCH LOAN OR SWING LINE LOAN NOR AFTER
GIVING EFFECT THERETO, BORROWERS AND GUARANTOR SHALL NOT HAVE INVESTMENTS IN
CASH AND CASH EQUIVALENTS IN EXCESS OF $32,500,000 ON A CONSOLIDATED BASIS.


 


4.3.6        AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS, OR
DOCUMENTS AS THE AGENT MAY IN GOOD FAITH REQUEST.


 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

In addition to the representations and warranties contained in any other Loan
Documents, Borrowers hereby make the following representations and warranties to
Agent and the Lenders which, to the knowledge of Borrowers, are true and correct
on the date hereof:

 

5.1           Use of Proceeds.  The proceeds of the Facility shall be used by
Borrowers only for Business purposes.

 

5.2           Incorporation, Good Standing, and Due Qualification.

 


5.2.1        MASTER BORROWER AND GUARANTOR ARE EACH A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF ITS INCORPORATION, HAS THE CORPORATE POWER AND AUTHORITY TO OWN ITS ASSETS
AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW ENGAGED OR PROPOSED TO BE
ENGAGED IN, AND IS DULY QUALIFIED AS A FOREIGN CORPORATION AND IN GOOD STANDING
UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH SUCH QUALIFICATION IS
REQUIRED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WILL NOT HAVE A MATERIAL
AND ADVERSE EFFECT ON THE BUSINESS AND OPERATIONS OF THE SUBJECT CORPORATION. 
SCHEDULE 5.1 CORRECTLY SETS FORTH THE OWNERSHIP INTEREST OF GUARANTOR AND EACH
OF ITS JOINT VENTURES, SUBSIDIARIES AND ELIGIBLE AFFILIATES AND THE JURISDICTION
OF ORGANIZATION OF GUARANTOR AND EACH OF ITS JOINT VENTURES, SUBSIDIARIES AND
ELIGIBLE AFFILIATES.

 

45

--------------------------------------------------------------------------------



 


5.2.2        EACH BORROWER IS EITHER A CORPORATION, LIMITED PARTNERSHIP OR
LIMITED LIABILITY COMPANY, DULY INCORPORATED OR ORGANIZED, VALIDLY EXISTING, AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS FORMATION, HAS THE POWER AND
AUTHORITY TO OWN ITS ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW
ENGAGED OR PROPOSED TO BE ENGAGED IN, AND IS DULY QUALIFIED AS A FOREIGN
CORPORATION, LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY AND IN GOOD
STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH SUCH QUALIFICATION
IS REQUIRED.


 

5.3           Power and Authority.  The execution, delivery, and performance by
Borrowers and Guarantor of the Loan Documents to which they are parties have
been duly authorized by all necessary corporate, partnership or limited
liability company action, as appropriate, and do not and will not (i) require
any consent or approval of the shareholders, partners or members of any such
entity; (ii) contravene such entity’s Organizational Documents; (iii) violate
any provision of or cause or result in a breach of or constitute a default under
any law, rule, regulation (including, without limitation, Regulation U of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such entity; (iv) cause or result in a breach of or constitute
a default under any indenture or loan or credit agreement or any other
agreement, lease, or instrument to which such entity is a party or by which it
or its properties may be bound or affected or; (v) cause or result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties now owned or hereafter acquired by such Guarantor or Borrower except
as contemplated by this Agreement.

 

5.4           Legally Enforceable Agreement.  This Agreement is, and each of the
other Loan Documents executed by Borrowers or Guarantor when delivered under
this Agreement will be, legal, valid, and binding obligations of Borrowers or
Guarantor, enforceable against it or them in accordance with the respective
terms thereof, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, and other similar laws affecting creditors’
rights generally.

 

5.5           Financial Statements; Accuracy of Information.

 


5.5.1        THE FINANCIAL STATEMENTS OF BORROWERS AND GUARANTOR FOR THE PERIOD
ENDING MARCH 31, 2008 DELIVERED TO AGENT AND LENDERS ARE TRUE AND CORRECT AND
REPRESENT FAIRLY THEIR FINANCIAL POSITIONS AS OF THE DATE THEREOF AND THE
RESULTS OF THEIR OPERATIONS OR AFFAIRS FOR THE PERIOD INDICATED, AND SHOW
(INCLUDING THE FOOTNOTES) ALL KNOWN LIABILITIES, DIRECT OR CONTINGENT, OF
BORROWERS OR GUARANTOR AS OF THE DATE THEREOF, ALL IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED. SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN CONDITION, FINANCIAL OR OTHERWISE, OF
BORROWERS OR GUARANTOR OR IN ITS OR THEIR BUSINESS AND PROPERTIES AND, SINCE
SUCH DATE, NEITHER BORROWERS NOR GUARANTOR HAS INCURRED, OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS, ANY INDEBTEDNESS, LIABILITIES, OBLIGATIONS OR
COMMITMENTS, CONTINGENT OR OTHERWISE. NO INFORMATION, EXHIBIT, OR REPORT
FURNISHED BY BORROWERS OR GUARANTOR TO AGENT OR THE LENDERS IN CONNECTION WITH
THE NEGOTIATION OF THIS AGREEMENT CONTAINED ANY MATERIAL MISSTATEMENT OF FACT OR
OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENT
CONTAINED THEREIN NOT MATERIALLY MISLEADING. ALL PROJECTIONS DELIVERED BY
BORROWERS TO AGENT WERE MADE ON A REASONABLE BASIS AND IN GOOD FAITH.  EXCEPT AS
DISCLOSED TO AGENT IN WRITING, NEITHER ANY BORROWER NOR GUARANTOR HAS ANY
MATERIAL CONTINGENT LIABILITIES (INCLUDING LIABILITIES FOR TAXES), UNUSUAL
FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM
UNFAVORABLE COMMITMENTS.

 

46

--------------------------------------------------------------------------------



 


5.5.2        ALL INFORMATION, FINANCIAL STATEMENTS, EXHIBITS, AND REPORTS
FURNISHED BY BORROWERS OR GUARANTOR TO AGENT OR THE LENDERS IN CONNECTION WITH
THIS AGREEMENT AND THE BORROWINGS CONTEMPLATED HEREBY ARE, AND ALL SUCH
INFORMATION, FINANCIAL STATEMENTS, EXHIBITS AND REPORTS HEREAFTER FURNISHED BY
BORROWERS OR GUARANTOR TO AGENT OR THE LENDERS WILL BE, TRUE AND CORRECT IN
EVERY MATERIAL RESPECT ON THE DATE SO FURNISHED FOR THE PERIODS COVERED THEREBY,
AND NO SUCH INFORMATION, FINANCIAL STATEMENTS, EXHIBIT OR REPORT CONTAINS OR
WILL CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR OMITS OR WILL OMIT TO STATE A
MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENT CONTAINED THEREIN NOT
MATERIALLY MISLEADING.


 

5.6           Conflicts.  The execution, delivery and performance of this
Agreement and the Loan Documents will not violate any provision of any
indenture, agreement, or other instrument to which any Borrower, Guarantor, or
any of their respective properties or assets are bound, and will not be in
conflict with, result in a breach of, or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement, or other
instrument, or result in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of said properties or assets.

 

5.7           Consents.  No authorization, consent, approval, license or
exemption of, and no registration, qualification, designation, declaration or a
filing with any court or governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign is necessary to the valid
execution and delivery by Borrowers or Guarantor of this Agreement and the other
Loan Documents to which each is a party.

 

5.8           Litigation.  Except as disclosed on Schedule 5.8, there is no
pending or threatened action or proceeding against or affecting any Borrower or
Guarantor before any court, governmental agency, or arbitrator which may, in any
one case or in the aggregate, have a Material Adverse Effect on Borrowers or the
Guarantor.

 

5.9           Other Agreements.  Neither any Borrower nor Guarantor is a party
to any indenture, loan, or credit agreement, or to any lease or other agreement
or instrument, or subject to any charter or corporate restriction which could
have a Material Adverse Effect on the Borrowers or Guarantor.  Neither any
Borrower nor Guarantor is in default in any respect in the performance,
observance, or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument material to its business to which it is
a party and which default would have a Material Adverse Effect on the Borrowers
and Guarantor.

 

5.10         No Defaults and Outstanding Judgments or Orders.  Each Borrower and
Guarantor have satisfied, and none is in default with respect to, any final,
unappealed and unstayed judgment, writ, injunction or decree of any court or
arbitrator, and none of them is in default of any rule or regulation (if such
default would have a Material Adverse Effect on Borrowers or Guarantor) of any
federal, state, municipal, or other governmental authority, commission, board,
bureau, agency or instrumentality, domestic or foreign by which it is bound.

 

5.11         Taxes.  Borrowers and Guarantor (i) have filed all tax returns
(federal, state, and local) required to be filed and (ii) have paid all taxes,
assessments, and governmental charges and levies due thereon, including interest
and penalties, except such as are being contested in good faith and with respect
to which non-payment will not have a Material Adverse Effect upon Borrowers or
Guarantor.

 

47

--------------------------------------------------------------------------------

 


5.12         DEBT.  NEITHER ANY BORROWER NOR GUARANTOR HAS ANY DEBT, EXCEPT
PERMITTED DEBT THAT IS DISCLOSED IN THEIR FINANCIAL STATEMENTS OR WHICH AROSE OR
ACCRUED AFTER THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS AND HAS BEEN
DISCLOSED IN WRITING TO AGENT.

 

5.13         Ownership and Liens.  Borrowers, Guarantor and each subsidiary of
Guarantor has title to in all of its properties and assets, real and personal,
free and clear of all liens other than Permitted Liens.  A list of all real
estate assets owned by any Borrower or Guarantor is set forth on Schedule 5.13
hereto, including whether such real estate assets are included in the Borrowing
Base or not.  Borrowers and Guarantor may update Schedule 5.13 from time to time
by delivery to Agent of updates or amendments thereto.

 

5.14         ERISA.  Borrowers, Guarantor and each Subsidiary of Guarantor is in
compliance in all material respects with all applicable provisions of ERISA.
Neither a Reportable Event nor a Prohibited Transaction has occurred and is
continuing with respect to any Plan; no notice of intent to terminate a Plan has
been filed nor has any Plan been terminated; to the best of Borrower’s knowledge
after due inquiry, no circumstances exist which constitute grounds under
Section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administer, a Plan, nor has the PBGC instituted any such
proceedings; neither of the any Borrower nor Guarantor nor any ERISA Affiliate
has completely or partially withdrawn under Sections 4201 or 4204 of ERISA from
a Multiemployer Plan; Borrowers, Guarantor and each ERISA Affiliate have met
their minimum funding requirements under ERISA with respect to all of their
Plans and the present fair market value of all Plan assets exceeds the present
value of all vested benefits under each Plan, as determined on the most recent
valuation date of the Plan and in accordance with the provisions of ERISA and
the regulations thereunder for calculating the potential liability of the
Borrower or any ERISA Affiliate to the PBGC or the Plan under Title IV of ERISA;
and neither any Borrower nor Guarantor nor any ERISA Affiliate has incurred any
liability to the PBGC under ERISA.


 


5.15         REPRESENTATIONS AND WARRANTIES AS TO REAL ESTATE.  AS TO REAL
ESTATE:


 


5.15.1      NO VIOLATIONS RELATING TO THE REAL ESTATE.  BORROWERS HAVE NO
KNOWLEDGE OF ANY VIOLATION, NOR IS THERE ANY NOTICE OR OTHER RECORD OF VIOLATION
OF ANY ZONING, SUBDIVISION, ENVIRONMENTAL, BUILDING OR OTHER STATUTE, ORDINANCE,
REGULATION, RESTRICTIVE COVENANT OR OTHER RESTRICTION APPLICABLE TO THE REAL
ESTATE, EXCEPT FOR VIOLATIONS, IF ANY, WHICH BORROWERS HAVE DISCLOSED IN WRITING
TO AGENT AND ARE PROCEEDING IN GOOD FAITH TO REMOVE OR CORRECT OR WHICH IS
SUBJECT TO CONTEST BY APPLICABLE PROCEEDINGS TIMELY COMMENCED AND DILIGENTLY
PURSUED TO CONCLUSION AND WHICH NON-COMPLIANCE WILL NOT HAVE A MATERIAL ADVERSE
EFFECT ON BORROWERS.


 


5.15.2      LIENS.  THERE EXIST NO LIENS, ENCUMBRANCES OR OTHER CHARGES AGAINST
THE REAL ESTATE, OR ANY PORTION THEREOF, OR ANY PROPERTY RELATING THERETO,
INCLUDING STATUTORY AND OTHER LIENS OF MECHANICS, WORKMEN, CONTRACTORS,
SUBCONTRACTORS, SUPPLIERS, TAXING AUTHORITIES AND OTHERS, EXCEPT FOR PERMITTED
LIENS.


 


5.15.3      COMPLIANCE WITH LAWS.  THE REAL ESTATE AND ANY UNITS AND
IMPROVEMENTS THEREON ARE BEING AND, TO THE BEST OF BORROWERS’ KNOWLEDGE AND
BELIEF, HAVE BEEN OPERATED IN ALL MATERIAL RESPECTS, IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE LAWS AND REGULATIONS (INCLUDING BUT NOT LIMITED TO
ENVIRONMENTAL LAWS AND REGULATIONS) AND WITH LOCAL ORDINANCES, AND ALL PERMITS
REQUIRED THEREUNDER HAVE BEEN OBTAINED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS.

 

48

--------------------------------------------------------------------------------


 


5.15.4      ENVIRONMENT.  BORROWERS HAVE DULY COMPLIED WITH, AND THEIR
BUSINESSES, OPERATIONS, ASSETS, EQUIPMENT, PROPERTY, LEASEHOLDS, OR OTHER
FACILITIES (INCLUDING, BUT NOT LIMITED TO, THE REAL ESTATE) ARE IN MATERIAL
COMPLIANCE WITH, THE PROVISIONS OF ALL FEDERAL, STATE, AND LOCAL ENVIRONMENTAL
LAWS, AND ALL HEALTH, AND SAFETY LAWS, CODES AND ORDINANCES, AND ALL RULES AND
REGULATIONS APPLICABLE TO PROJECTS PROMULGATED THEREUNDER.  EXCEPT AS SET FORTH
IN THE ENVIRONMENTAL REPORTS HERETOFORE DELIVERED TO AGENT, NO BORROWER HAS
RECEIVED NOTICE OF, OR KNOWS OF, OR SUSPECTS THE EXISTENCE OF ANY ENVIRONMENTAL
CONDITION WHICH MIGHT CONSTITUTE A VIOLATION OF, ANY ENVIRONMENTAL LAW OR ANY
OTHER FEDERAL, STATE, OR LOCAL HEALTH OR SAFETY LAWS, CODES OR ORDINANCES, AND
ANY RULES OR REGULATIONS PROMULGATED THEREUNDER WITH RESPECT TO ITS BUSINESSES,
OPERATIONS, ASSETS, EQUIPMENT, PROPERTY, LEASEHOLDS, OR OTHER FACILITIES
(INCLUDING, BUT NOT LIMITED TO, THE REAL ESTATE) WITH WHICH IT HAS NOT COMPLIED
(SUBJECT TO THE PROSECUTION OF A GOOD FAITH CONTEST OF ANY SUCH NOTICE THAT HAS
NOT HERETOFORE BEEN DETERMINED ADVERSELY TO SUCH BORROWER).


 


5.16         NO VIOLATION.  NEITHER ANY BORROWER NOR GUARANTOR HAS ENGAGED IN
ANY CONDUCT OR TAKEN OR OMITTED ANY ACT IN VIOLATION OF RICO OR OF ANY
PRESCRIBED LAW.


 


5.17         ACCURATE AND COMPLETE DISCLOSURE.  NO REPRESENTATION OR WARRANTY
MADE BY BORROWERS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS FALSE OR
MISLEADING IN ANY MATERIAL RESPECT (INCLUDING BY OMISSION OF MATERIAL
INFORMATION NECESSARY TO MAKE SUCH REPRESENTATION, WARRANTY OF STATEMENT NOT
MISLEADING).  BORROWERS OR THE GUARANTOR HAVE DISCLOSED TO AGENT IN WRITING
EVERY FACT WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT, OR WHICH SO FAR AS
BORROWERS CAN NOW FORESEE IS REASONABLY POSSIBLE IN THE FUTURE AND WOULD HAVE A
MATERIAL ADVERSE EFFECT, ON THE BUSINESS, OPERATIONS OR FINANCIAL CONDITION OF
BORROWERS OR THE GUARANTOR OR THE ABILITY OF BORROWERS OR THE GUARANTOR TO
PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.


 


5.18         COMPLIANCE WITH COVENANTS.  AS OF THE DATE THIS REPRESENTATION IS
MADE OR DEEMED MADE, BORROWERS ARE IN COMPLIANCE WITH APPLICABLE COVENANTS
CONTAINED IN ARTICLE VIII HEREOF.


 

The delivery to Agent of each Notice of Borrowing and request for the issuance
of a Letter of Credit or Tri-Party Agreement shall constitute the representation
and warranty of Borrowers that the conditions contained in Sections 4.1 and 4.2
are satisfied as of such date, except for those that relate to a specific date
or those which cannot be made due to changes in circumstances of which Borrowers
have given notice to Agent and which would not, but for delivery of notice or
passage of time, or both, constitute an Event of Default, each of the
representations and warranties contained in this Article V is true and correct
as if made on such date.

 


ARTICLE VI.
AFFIRMATIVE COVENANTS

 

In addition to the covenants contained in the Loan Documents, Borrowers hereby
covenant and agree that, so long as Lenders have any obligation to make Loans or
issue Letters of Credit or Tri-Party Agreements hereunder, or any Loan, Letter
of Credit Advance or Swing Line Loan is outstanding, except as the Agent may
otherwise advise Master Borrower in writing with the consent of Lenders in
accordance with Section 11.10:

 

49

--------------------------------------------------------------------------------


 


6.1                               REPORTING REQUIREMENTS.  BORROWERS AND
GUARANTOR SHALL FURNISH, OR CAUSE TO BE FURNISHED, TO AGENT AND EITHER AGENT OR
MASTER BORROWER SHALL FURNISH TO LENDERS:


 


6.1.1        FOR THE FISCAL YEAR ENDED JUNE 30, 2008, NOT LATER THAN OCTOBER 15,
2008, AND FOR EACH FISCAL YEAR THEREAFTER, AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, AUDITED
FINANCIAL STATEMENTS OF GUARANTOR (WHICH SHALL INCLUDE A CONSOLIDATED BALANCE
SHEET AND A CONSOLIDATED STATEMENT OF OPERATIONS) THROUGH THE END OF SUCH FISCAL
YEAR, AND A CONSOLIDATED STATEMENT OF CASH FLOW FOR SUCH FISCAL YEAR, ALL IN
REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE RESPECTIVE FIGURES FOR THE
CORRESPONDING DATE AND PERIOD IN THE PRIOR FISCAL YEAR AND ALL PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AND ACCOMPANIED BY AN UNQUALIFIED
OPINION THEREON, ON A BASIS ACCEPTABLE TO AGENT, BY PRICEWATERHOUSECOOPERS LLP
OR BY ANOTHER NATIONAL FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED
BY GUARANTOR AND ACCEPTABLE TO AGENT IN GOOD FAITH.  IN THE EVENT GUARANTOR
FILES ITS ANNUAL REPORT ON FORM 10-K ON THE NINETIETH (90TH) DAY, THE AUDITED
FINANCIAL STATEMENTS OF GUARANTOR SHALL BE DELIVERED ON THE DAY AFTER FILING THE
FINAL ANNUAL REPORT ON FORM 10-K WITH THE SEC.


 


6.1.2        AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN FORTY FIVE (45) DAYS
AFTER THE CLOSE OF EACH OF THE FIRST THREE FISCAL QUARTERS AND EIGHTY (80) DAYS
AFTER THE CLOSE OF EACH FOURTH FISCAL QUARTER (OR WITHIN FIVE (5) BUSINESS DAYS
AFTER GUARANTOR FILES ITS ANNUAL REPORT ON FORM 10-K FOR SUCH FISCAL YEAR, IF
EARLIER), UNAUDITED MANAGEMENT-PREPARED QUARTERLY FINANCIAL STATEMENTS OF
GUARANTOR (WHICH SHALL INCLUDE A CONSOLIDATED BALANCE SHEET AND A CONSOLIDATED
STATEMENT OF OPERATIONS) AS OF THE END OF EACH FISCAL QUARTER, ALL IN REASONABLE
DETAIL AND PREPARED IN CONFORMITY WITH GAAP, APPLIED ON A BASIS CONSISTENT WITH
THAT OF THE PRECEDING FISCAL YEAR. SUCH STATEMENTS SHALL BE CERTIFIED AS TO
THEIR CORRECTNESS BY THE CHIEF FINANCIAL OFFICER OF GUARANTOR.  WITH RESPECT TO
THE FIRST THREE FISCAL QUARTERS IN ANY FISCAL YEAR, IN THE EVENT GUARANTOR FILES
A QUARTERLY REPORT ON FORM 10-Q ON THE FORTY-FIFTH (45TH) DAY, THE UNAUDITED
MANAGEMENT-PREPARED QUARTERLY FINANCIAL STATEMENTS OF GUARANTOR SHALL BE
DELIVERED ON THE DAY AFTER FILING THE FINAL QUARTERLY REPORT ON FORM 10-Q WITH
THE SEC FOR SUCH FISCAL QUARTER.


 


6.1.3        AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN FORTY (40) DAYS AFTER
THE CLOSE OF EACH MONTH, UNAUDITED MANAGEMENT-PREPARED MONTHLY AND YEAR-TO-DATE
CONSOLIDATED FINANCIAL STATEMENTS OF GUARANTOR (WHICH SHALL INCLUDE A
CONSOLIDATED BALANCE SHEET AND A CONSOLIDATED STATEMENT OF OPERATIONS) AS OF THE
END OF EACH MONTH, ALL IN REASONABLE DETAIL AND PREPARED IN CONFORMITY WITH THE
GUARANTOR’S PRIOR INTERNAL MONTHLY REPORTING PRACTICES, ALL OF WHICH SHALL BE
PROVIDED FOR INFORMATIONAL PURPOSES ONLY AND NOT FOR DETERMINING COMPLIANCE WITH
ANY COVENANTS IN THIS AGREEMENT.


 


6.1.4        ON EACH TUESDAY AFTER THE CLOSING DATE, A REPORT REFLECTING THE
BALANCES OF CASH AND CASH EQUIVALENTS IN ALL ACCOUNTS OF THE BORROWERS AND
GUARANTOR FOR EACH DAY OF THE PREVIOUS WEEK.


 


6.1.5        WITHIN SIXTY (60) DAYS AFTER THE END OF EACH FISCAL YEAR, A
MANAGEMENT-PREPARED BUSINESS PLAN AND BUDGET OF GUARANTOR, BORROWERS, AND
GUARANTOR’S OTHER SUBSIDIARIES FOR THE THEN-CURRENT FISCAL YEAR.

 

50

--------------------------------------------------------------------------------


 


6.1.6        WITHIN SIXTY (60) DAYS AFTER THE END OF EACH FISCAL YEAR, A
COMPARISON OF THE BORROWERS’ AND GUARANTOR’S ACTUAL RESULTS DURING THE PRECEDING
FISCAL YEAR WITH THE BUDGETED RESULTS FOR SUCH PERIOD.


 


6.1.7        WITHIN TEN (10) DAYS OF THE END OF EACH MONTH, A DETAILED SALES
ACTIVITY REPORT PREPARED BY BORROWERS FOR EACH PROJECT.


 


6.1.8        WITHIN TWENTY (20) DAYS OF THE LAST DAY OF EACH MONTH, A 13-WEEK
CASH FLOW STATEMENT (REFLECTING THE 13-WEEK CASH FLOW FROM THE DATE OF DELIVERY
OF SUCH STATEMENT) AND RECONCILIATION OF VARIANCES FROM THE PREVIOUS MONTH’S
13-WEEK CASH FLOW STATEMENT.


 


6.1.9        WITHIN FIFTEEN (15) DAYS AFTER THE END OF EACH FISCAL QUARTER, AN
AGING REPORT OF ALL LOTS OWNED BY ANY BORROWER.


 


6.1.10      PROMPT NOTIFICATION OF (I) THE INSTITUTION OF ANY MATERIAL
LITIGATION OR THE COMMENCEMENT OF ANY MATERIAL ADMINISTRATIVE PROCEEDINGS
AGAINST A BORROWER OR GUARANTOR, (II) THE ENTRY OF ANY JUDGMENT AGAINST ANY
BORROWER OR GUARANTOR IN AN AMOUNT IN EXCESS OF $250,000, (III) THE OCCURRENCE
OF ANY DEFAULT WITH RESPECT TO ANY OHI FINANCING SUBORDINATED DEBT OR
SUBORDINATED DEBT OR (IV) THE HAPPENING OF ANY OTHER EVENT WHICH WOULD HAVE A
MATERIAL ADVERSE EFFECT UPON BORROWERS OR GUARANTOR.


 


6.1.11      UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, A WRITTEN NOTICE SETTING
FORTH THE DETAILS OF SUCH EVENT OF DEFAULT AND THE ACTION WHICH IS PROPOSED TO
BE TAKEN BY BORROWERS WITH RESPECT THERETO.


 


6.1.12      AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE (5) DAYS AFTER ANY
BORROWER OR GUARANTOR KNOWS OR HAS REASON TO KNOW THAT ANY REPORTABLE EVENT OR
PROHIBITED TRANSACTION HAS OCCURRED WITH RESPECT TO ANY PLAN OR THAT THE PBGC,
ANY BORROWER OR GUARANTOR HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER
TITLE IV OF ERISA TO TERMINATE ANY PLAN, BORROWERS WILL DELIVER TO AGENT A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF GUARANTOR SETTING FORTH DETAILS AS
TO SUCH REPORTABLE EVENT OR PROHIBITED TRANSACTION OR PLAN TERMINATION AND THE
ACTION SUCH BORROWER OR GUARANTOR PROPOSES TO TAKE WITH RESPECT THERETO.


 


6.1.13      SUCH OTHER INFORMATION RESPECTING THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE, OF BORROWERS OR GUARANTOR AS THE AGENT (OR ANY LENDER
ACTING THROUGH AGENT) MAY FROM TIME TO TIME REASONABLY REQUEST.


 


6.2                               PAYMENT OF TAXES.  BORROWERS AND GUARANTOR
SHALL EACH DULY PAY AND DISCHARGE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES LEVIED UPON OR ASSESSED AGAINST IT, ITS PROPERTIES, OR ITS INCOME PRIOR
TO THE DATE ON WHICH PENALTIES ARE ATTACHED THERETO AND, WITHIN THIRTY (30) DAYS
AFTER ANY REQUEST THEREFOR BY AGENT (IF AGENT REASONABLY BELIEVES ANY SUCH
TAXES, ETC., HAVE NOT BEEN PAID WHEN DUE), DELIVER TO AGENT A RECEIPT FROM THE
APPLICABLE GOVERNMENTAL AUTHORITY EVIDENCING SAID PAYMENT, UNLESS AND EXCEPT TO
THE EXTENT ONLY THAT SUCH TAXES, ASSESSMENTS AND CHARGES SHALL BE CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED BY BORROWERS (UNLESS
AND UNTIL FORECLOSURE, DISTRAINT, SALE OR OTHER SIMILAR PROCEEDINGS SHALL HAVE
BEEN COMMENCED) OR THE GUARANTOR AND PROVIDED THAT SUCH RESERVES AS SHALL BE
REQUIRED BY GAAP SHALL HAVE BEEN MADE AND MAINTAINED THEREFOR.

 

51

--------------------------------------------------------------------------------


 


6.3                               ACCESS TO PROPERTIES, BOOKS AND RECORDS. 
BORROWERS SHALL, AND SHALL CAUSE GUARANTOR TO, (I) PERMIT ANY OF THE OFFICERS,
EMPLOYEES OR REPRESENTATIVES OF AGENT OR (IF ACCOMPANIED BY AN OFFICER, EMPLOYEE
OR REPRESENTATIVE OF AGENT) OF ANY LENDER TO VISIT AND INSPECT ANY OF THE REAL
ESTATE OF BORROWERS AND (II) PERMIT ANY OFFICERS, EMPLOYEES OR REPRESENTATIVES
OF AGENT TO EXAMINE BORROWERS’ AND GUARANTOR’S BOOKS AND RECORDS AND MAKE
EXTRACTS THEREFROM AND DISCUSS THE AFFAIRS, FINANCES, AND ACCOUNTS OF BORROWERS
AND GUARANTOR WITH REPRESENTATIVES THEREOF, DURING NORMAL BUSINESS HOURS, AND AS
OFTEN AS AGENT MAY REASONABLY REQUEST UPON PRIOR TELEPHONE NOTICE.


 


6.4                               MAINTENANCE OF RECORDS.  BORROWERS SHALL, AND
SHALL CAUSE GUARANTOR TO, KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH
COMPLETE ENTRIES WERE MADE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPALS CONSISTENTLY APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS OF
BORROWERS AND GUARANTOR.


 


6.5                               MAINTENANCE OF EXISTENCE.  EACH BORROWER
(EXCEPT FOR A BORROWER THAT CEASES TO MAINTAIN ITS EXISTENCE SOLELY AS A RESULT
OF AN INTERNAL REORGANIZATION) SHALL, AND SHALL CAUSE GUARANTOR TO, PRESERVE AND
MAINTAIN ITS EXISTENCE AND GOOD STANDING IN THE JURISDICTION OF ITS FORMATION,
AND QUALIFY AND REMAIN QUALIFIED AS A FOREIGN ENTITY IN EACH JURISDICTION IN
WHICH SUCH QUALIFICATION IS REQUIRED.


 


6.6                               INSURANCE.  BORROWERS SHALL (AND WITH RESPECT
TO THE INSURANCE DESCRIBED IN SECTION 6.6.7 SHALL CAUSE GUARANTOR TO) TAKE OUT,
MAINTAIN AND KEEP IN FORCE, THROUGHOUT THE TERM OF THE FACILITY, POLICIES OF
INSURANCE ON THE FOLLOWING TERMS:


 


6.6.1                        INSURANCE AGAINST LOSS TO EACH PROJECT ON A
“SPECIAL PERILS” POLICY FORM, COVERING INSURANCE RISKS NO LESS BROAD THAN THOSE
COVERED UNDER A STANDARD MULTI PERIL (SMP) POLICY FORM, WHICH CONTAINS THE MOST
RECENT COMMERCIAL ISO “CAUSES OF LOSS-SPECIAL FORM,” IN COMMERCIALLY REASONABLE
AMOUNTS AND WITH ENDORSEMENTS AS HERETOFORE CUSTOMARILY MAINTAINED BY
SUBSIDIARIES OF GUARANTOR, ISSUED BY INSURERS LICENSED IN THE JURISDICTION IN
WHICH EACH PROJECT IS LOCATED AND THAT SATISFY AGENT’S THEN-CURRENT STANDARDS
FOR PROPERTY INSURERS AND COMPLYING WITH THE REQUIREMENTS OF THE MORTGAGES.


 


6.6.2                        COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST
DEATH, BODILY INJURY AND PROPERTY DAMAGE ARISING ON, ABOUT OR IN CONNECTION WITH
EACH PROJECT, WITH LIMITS NOT LESS THAN THOSE HERETOFORE MAINTAINED BY
SUBSIDIARIES OF GUARANTOR AND WRITTEN ON THE MOST RECENT STANDARD “ISO”
OCCURRENCE BASIS FORM OR EQUIVALENT FORM, EXCESS UMBRELLA LIABILITY COVERAGE
WITH LIMITS NOT LESS THAN THOSE HERETOFORE MAINTAINED BY SUBSIDIARIES OF
GUARANTOR AND COMPLETED OPERATIONS COVERAGE FOR A PERIOD OF ONE YEAR AFTER
CONSTRUCTION OF UNITS, ISSUED BY INSURERS LICENSED IN THE JURISDICTION IN WHICH
EACH PROJECT IS LOCATED AND THAT SATISFY AGENT’S THEN-CURRENT STANDARDS FOR
LIABILITY INSURERS.


 


6.6.3                        WORKER’S COMPENSATION INSURANCE IN AN AMOUNT NOT
LESS THAN THOSE THAT ARE STATUTORILY REQUIRED IN EACH JURISDICTION IN WHICH
BORROWERS OPERATE.


 


6.6.4                        DURING THE MAKING OF ANY ALTERATIONS OR
IMPROVEMENTS TO ANY PROJECT, INSURANCE COVERING CLAIMS BASED ON THE OWNER’S OR
EMPLOYER’S CONTINGENT LIABILITY NOT COVERED BY THE INSURANCE PROVIDED IN
SECTION 6.6.2 ABOVE.

 

52

--------------------------------------------------------------------------------


 


6.6.5        INSURANCE AGAINST LOSS OR DAMAGE BY FLOOD OR MUD SLIDE IN
COMPLIANCE WITH THE FLOOD DISASTER PROTECTION ACT OF 1973, AS AMENDED FROM TIME
TO TIME, COVERING EACH PROJECT THAT IS NOW, OR AT ANY TIME WHILE THE
INDEBTEDNESS REMAINS OUTSTANDING SHALL BE, SITUATED IN ANY AREA WHICH AN
APPROPRIATE GOVERNMENTAL AUTHORITY DESIGNATES AS A SPECIAL FLOOD HAZARD AREA, IN
AMOUNTS EQUAL TO THE FULL REPLACEMENT VALUE OF ALL ABOVE GRADE STRUCTURES
LOCATED OR TO BE CONSTRUCTED IN SUCH SPECIAL FLOOD HAZARD AREA.


 


6.6.6        SUCH OTHER INSURANCE RELATING TO THE PROJECTS AND THE USES AND
OPERATION THEREOF AS AGENT MAY, FROM TIME TO TIME, REASONABLY REQUIRE,
INCLUDING, BUT NOT LIMITED TO PRODUCTS LIABILITY AND WORKERS’ COMPENSATION
INSURANCE.


 


6.6.7        DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE IN THE FORMS, AND IN
AMOUNTS NOT LESS THAN THAT WHICH IS NOW CARRIED BY BORROWERS AND GUARANTOR.


 


6.6.8        ALL INSURANCE SHALL:  (I) BE CARRIED IN COMPANIES WITH A RATING OF
A- OR BETTER AND A FINANCIAL SIZE CATEGORY OF CLASS IX OR HIGHER, AS SET FORTH
IN THE MOST RECENTLY PUBLISHED BEST’S KEY RATING GUIDE, OR OTHERWISE ACCEPTABLE
TO AGENT; (II) IN FORM AND CONTENT ACCEPTABLE TO AGENT; AND (III) PROVIDE THIRTY
(30) DAYS’ (TEN (10) DAYS’ FOR NON-PAYMENT OF ANY PREMIUM) ADVANCE WRITTEN
NOTICE TO AGENT BEFORE ANY CANCELLATION, MATERIAL MODIFICATION OR NOTICE OF
NON-RENEWAL.  ALL PHYSICAL DAMAGE POLICIES AND RENEWALS SHALL CONTAIN A MORTGAGE
CLAUSE ACCEPTABLE TO AGENT, NAMING AGENT AS MORTGAGEE, WHICH CLAUSE SHALL
EXPRESSLY STATE THAT ANY BREACH OF ANY CONDITION OR WARRANTY BY ANY BORROWER
SHALL NOT PREJUDICE THE RIGHTS OF AGENT UNDER SUCH INSURANCE, AND A LOSS PAYABLE
CLAUSE IN FAVOR OF AGENT FOR PERSONAL PROPERTY, CONTENTS, INVENTORY, EQUIPMENT,
LOSS OF RENTS AND BUSINESS INTERRUPTION.  ALL LIABILITY POLICIES AND RENEWALS
SHALL NAME AGENT AND EACH LENDER AS AN ADDITIONAL INSURED.  NO ADDITIONAL
PARTIES SHALL APPEAR IN THE MORTGAGE OR LOSS PAYABLE CLAUSE WITHOUT AGENT’S
PRIOR WRITTEN CONSENT.  ALL DEDUCTIBLES SHALL BE IN AMOUNTS ACCEPTABLE TO
AGENT.  IN THE EVENT OF THE FORECLOSURE OF ANY MORTGAGE OR ANY OTHER TRANSFER OF
TITLE TO ANY BORROWER IN FULL OR PARTIAL SATISFACTION OF THE INDEBTEDNESS, ALL
RIGHT, TITLE AND INTEREST OF EACH BORROWER IN AND TO ALL INSURANCE POLICIES AND
RENEWALS THEREOF THEN IN FORCE SHALL PASS TO SUCH PURCHASER OR GRANTEE.  IF THE
INSURANCE, OR ANY PART THEREOF, SHALL EXPIRE, OR BE WITHDRAWN, OR BECOME VOID OR
UNSAFE BY REASON OF ANY BORROWER’S BREACH OF ANY CONDITION THEREOF, OR BECOME
VOID OR UNSAFE BY REASON OF THE VALUE OR IMPAIRMENT OF THE CAPITAL OF ANY
COMPANY IN WHICH THE INSURANCE MAY THEN BE CARRIED, OR IF FOR ANY REASON
WHATEVER THE INSURANCE SHALL BE UNSATISFACTORY TO AGENT, BORROWERS SHALL PLACE
NEW INSURANCE THAT SATISFIES THE REQUIREMENTS OF THIS SECTION 6.6.


 


6.6.9        ANY NOTICE PERTAINING TO INSURANCE AND REQUIRED PURSUANT TO THIS
SECTION 6.6 SHALL BE GIVEN IN THE MANNER PROVIDED IN THIS AGREEMENT AT THE
ADDRESS FROM TIME TO TIME DIRECTED BY AGENT BY NOTICE TO MASTER BORROWER.  THE
INSURANCE SHALL BE EVIDENCED BY THE ORIGINAL POLICY OR A TRUE AND CERTIFIED COPY
OF THE ORIGINAL POLICY, OR IN THE CASE OF LIABILITY INSURANCE, A CERTIFICATE OF
LIABILITY INSURANCE.  BORROWERS SHALL USE THEIR BEST EFFORTS TO DELIVER
ORIGINALS OF ALL POLICIES AND RENEWALS (OR CERTIFICATES EVIDENCING THE SAME),
MARKED “PAID,” TO AGENT AT LEAST THIRTY (30) DAYS BEFORE THE EXPIRATION OF
EXISTING POLICIES AND, IN ANY EVENT, BORROWERS SHALL DELIVER ORIGINALS OF SUCH
POLICIES OR CERTIFICATES TO AGENT AT LEAST FIFTEEN (15) DAYS BEFORE THE
EXPIRATION OF EXISTING POLICIES.  IF AGENT HAS NOT RECEIVED SATISFACTORY
EVIDENCE OF SUCH RENEWAL OR SUBSTITUTE INSURANCE IN THE TIME FRAME SPECIFIED
HEREIN, AGENT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PURCHASE SUCH
INSURANCE FOR LENDER’S INTEREST ONLY.  ANY AMOUNTS SO DISBURSED PURSUANT TO THIS
SECTION 6.6.9 SHALL BE PAID BY BORROWERS.  NOTHING CONTAINED IN THIS

 

53

--------------------------------------------------------------------------------


 


SECTION 6.6 SHALL REQUIRE AGENT OR ANY LENDER TO INCUR ANY EXPENSE OR TAKE ANY
ACTION HEREUNDER, AND INACTION BY AGENT AND LENDERS SHALL NEVER BE CONSIDERED A
WAIVER OF ANY RIGHT ACCRUING TO MORTGAGEE ON ACCOUNT OF THIS SECTION 6.6.


 


6.6.10      NO BORROWER SHALL CARRY ANY SEPARATE INSURANCE ON ANY PROJECT
CONCURRENT IN KIND OR FORM WITH ANY INSURANCE REQUIRED HEREUNDER OR CONTRIBUTING
IN THE EVENT OF LOSS WITHOUT AGENT’S PRIOR WRITTEN CONSENT AND ANY SUCH POLICY
SHALL HAVE ATTACHED A STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE, WITH LOSS
PAYABLE TO AGENT, AND SHALL MEET ALL OTHER REQUIREMENTS SET FORTH HEREIN.


 


6.7                               ERISA.  BORROWERS SHALL, AND SHALL CAUSE
GUARANTOR TO, COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ERISA
APPLICABLE TO ANY EMPLOYEE PENSION BENEFIT PLAN (WITHIN THE MEANING OF
SECTION 3(2) OF ERISA), SPONSORED BY ANY BORROWER OR GUARANTOR.


 


6.8                               ACCOUNTS.  BORROWERS AND GUARANTOR SHALL
MAINTAIN ONE OR MORE DEMAND DEPOSIT ACCOUNTS WITH AGENT INTO WHICH THE PROCEEDS
OF EACH LOAN AND SWING LINE LOAN SHALL BE DEPOSITED.


 


6.9                               COMPLIANCE WITH LAWS.  BORROWERS SHALL, AND
SHALL CAUSE GUARANTOR TO, COMPLY WITH ALL APPLICABLE LAWS (INCLUDING BUT NOT
LIMITED TO ANY APPLICABLE TAX LAW, PRODUCT SAFETY LAW, OCCUPATIONAL SAFETY OR
HEALTH LAW, ENVIRONMENTAL PROTECTION OR POLLUTION CONTROL LAW, HAZARDOUS WASTE
OR TOXIC SUBSTANCES MANAGEMENT, HANDLING OR DISPOSAL LAW AND PRESCRIBED LAWS) IN
ALL RESPECTS; PROVIDED THAT BORROWERS SHALL NOT BE DEEMED TO BE IN VIOLATION OF
THIS SECTION AS A RESULT OF ANY FAILURES TO COMPLY WHICH WOULD NOT RESULT IN
FINES, PENALTIES, INJUNCTIVE RELIEF OR OTHER CIVIL OR CRIMINAL LIABILITIES
WHICH, IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


6.10                         PAYMENT OF DEBT.  BORROWERS SHALL, AND SHALL CAUSE
GUARANTOR TO, PROMPTLY PAY AND DISCHARGE (I) ALL OF ITS DEBT IN ACCORDANCE WITH
THE TERMS THEREOF; (II) ALL TAXES, ASSESSMENTS, AND GOVERNMENTAL CHARGES OR
LEVIES IMPOSED UPON IT OR UPON ITS INCOME AND PROFITS, UPON ANY OF ITS PROPERTY,
REAL, PERSONAL OR MIXED, OR UPON ANY PART THEREOF, BEFORE THE SAME SHALL BECOME
IN DEFAULT; (III) ALL LAWFUL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES OR
OTHERWISE, WHICH, IF UNPAID, MIGHT BECOME A LIEN OR CHARGE UPON ANY REAL ESTATE
OR, IF THE SAME WOULD HAVE A MATERIAL ADVERSE EFFECT, AGAINST ANY OTHER PROPERTY
OR ANY PART THEREOF; PROVIDED THAT SO LONG AS BORROWERS NOTIFY AGENT IN WRITING
OF THEIR INTENTION TO DO SO, BORROWERS AND GUARANTOR SHALL NOT BE REQUIRED TO
PAY AND DISCHARGE ANY SUCH DEBT, TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG
AS THE FAILURE TO SO PAY OR DISCHARGE DOES NOT CONSTITUTE OR RESULT IN AN EVENT
OF DEFAULT AND SO LONG AS THE VALIDITY THEREOF SHALL BE CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND IT SHALL HAVE SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO.


 


6.11                         [INTENTIONALLY OMITTED].


 


6.12                         FURTHER ASSURANCES.  BORROWERS AGREE TO, AND TO
CAUSE GUARANTOR TO, DO SUCH FURTHER ACTS AND THINGS AND TO EXECUTE AND DELIVER
TO AGENT SUCH ADDITIONAL ASSIGNMENTS, AGREEMENTS, POWERS AND INSTRUMENTS, AS
AGENT MAY REASONABLY REQUIRE OR REASONABLY DEEM ADVISABLE TO CARRY INTO EFFECT
THE PURPOSES OF THIS AGREEMENT OR TO BETTER ASSURE AND CONFIRM UNTO AGENT AND
THE LENDERS THEIR RESPECTIVE RIGHTS, POWERS AND REMEDIES HEREUNDER.

 

54

--------------------------------------------------------------------------------


 


ARTICLE VII.
NEGATIVE COVENANTS

 

In addition to the covenants contained in the Loan Documents, Borrowers hereby
covenant and agree that, so long as the Lenders have any obligation to make
Loans or issue Letters of Credit hereunder, or any Loan, Letter of Credit
Advance or Swing Line Loan is outstanding, Borrowers shall not, except as Agent
may otherwise advise Master Borrower in writing with the consent of Lenders in
accordance with Section 11.10:

 


7.1                             CREATION OF DEBT.  CREATE, INCUR, ASSUME OR
SUFFER TO EXIST, OR PERMIT GUARANTOR TO CREATE, INCUR, ASSUME OR SUFFER TO
EXIST, ANY DEBT EXCEPT PERMITTED DEBT.


 


7.2                             GRANT OF LIENS.  GRANT, OR PERMIT TO EXIST, ANY
LIEN ON ANY PROJECT OR ON ANY OTHER ASSET (WHETHER REAL OR PERSONAL) OF A
BORROWER OR GUARANTOR, OTHER THAN PERMITTED LIENS.


 


7.3                               MERGERS AND ACQUISITIONS.


 


7.3.1                        MERGE OR CONSOLIDATE WITH, OR ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR THE BUSINESS OF, ANY PERSON (OR PERMIT
GUARANTOR SO TO MERGE, CONSOLIDATE OR ACQUIRE), UNLESS (A) SUCH MERGER OR
CONSOLIDATION IS AN INTERNAL REORGANIZATION, OR (B) (I), IF SUCH MERGER OR
CONSOLIDATION IS A STOCK ACQUISITION, THOSE PERSONS WHO ARE SHAREHOLDERS OF
GUARANTOR IMMEDIATELY PRIOR TO SUCH TRANSACTION DIRECTLY OR INDIRECTLY HAVE,
IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTION, AT LEAST 51% OF THE
VOTING CONTROL OF THE SURVIVING ENTITY, (II) BORROWERS REMAIN IN COMPLIANCE WITH
ALL COVENANTS IN THIS AGREEMENT UPON SUCH MERGER, CONSOLIDATION OR ACQUISITION,
AND (III) MASTER BORROWER DELIVERS TO AGENT, AT LEAST TEN (10) DAYS BEFORE THE
CONSUMMATION OF THE PROPOSED TRANSACTION, A CERTIFICATE SIGNED BY GUARANTOR’S
CHIEF FINANCIAL OFFICER CERTIFYING SUCH CONTINUED COMPLIANCE.


 


7.3.2                        SELL, ASSIGN, LEASE OR OTHERWISE DISPOSE OF
(WHETHER IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO ANY PERSON OR
PERMIT GUARANTOR TO DO ANY OF THE FOREGOING, EXCEPT (A) FOR (I) THE SALE OR
OTHER DISPOSITION OF LAND, LOTS AND/OR UNITS IN THE ORDINARY COURSE OF BUSINESS;
(2) THE SALE OR OTHER DISPOSITION OF ASSETS NO LONGER USED OR USEFUL IN THE
CONDUCT OF ITS BUSINESS; AND (3) THE SALE AND/OR SALE AND LEASEBACK OF MODEL
UNITS; AND (B) SALES, LEASES, ASSIGNMENTS OR OTHER DISPOSITIONS MADE SOLELY
PURSUANT TO AN INTERNAL REORGANIZATION.


 


7.4                               TRANSACTION WITH AFFILIATES.  ENTER INTO ANY
TRANSACTION, OR CAUSE GUARANTOR TO ENTER INTO ANY TRANSACTION INCLUDING, WITHOUT
LIMITATION, THE PURCHASE, SALE, OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY
SERVICE, WITH ANY AFFILIATE WHICH IS NOT A BORROWER, GUARANTOR, OR A SUBSIDIARY
OF EITHER, INCLUDING, WITHOUT LIMITATION, THE PURCHASE, SALE, OR EXCHANGE OF
PROPERTY OR THE RENDERING OF ANY SERVICE, EXCEPT (A) IN THE ORDINARY COURSE OF
OR PURSUANT TO THE REASONABLE REQUIREMENTS OF BORROWERS’ BUSINESS ON TERMS THAT
ARE NO LESS FAVORABLE TO BORROWER OR GUARANTOR, AS THE CASE MAY BE, THAN THOSE
THAT MIGHT BE OBTAINED AT THE TIME FROM PERSONS WHO ARE NOT SUCH AN AFFILIATE,
AND (B) AFTER GIVING EFFECT TO SUCH TRANSACTION, BORROWERS REMAIN IN COMPLIANCE
WITH ALL COVENANTS IN THIS AGREEMENT.


 


7.5                               USE OF PROCEEDS.  DIRECTLY OR INDIRECTLY, USE
ANY PART OF SUCH PROCEEDS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN
STOCK WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM OR TO EXTEND CREDIT TO ANY PERSON FOR THE

 

55

--------------------------------------------------------------------------------


 


PURPOSE OF PURCHASING OR CARRYING ANY SUCH MARGIN STOCK, OR FOR ANY PURPOSE
WHICH VIOLATES, OR IS INCONSISTENT WITH, REGULATION X OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM.


 


7.6                               RESTRICTED PAYMENTS.  PERMIT GUARANTOR OR ANY
BORROWER TO, DIRECTLY OR INDIRECTLY, DECLARE, ORDER, PAY, MAKE OR SET APART ANY
SUM FOR (W) ANY DIVIDEND OR OTHER DISTRIBUTION, DIRECT OR INDIRECT, ON ACCOUNT
OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF ANY BORROWER OR GUARANTOR NOW OR
HEREAFTER OUTSTANDING, (X) ANY REDEMPTION, RETIREMENT, SINKING FUND OR SIMILAR
PAYMENT, PURCHASE OR OTHER ACQUISITION FOR VALUE, DIRECT OR INDIRECT, OF ANY
SHARES OF ANY CLASS OF CAPITAL STOCK OF ANY BORROWER OR GUARANTOR NOW OR
HEREAFTER OUTSTANDING, (Y) ANY PAYMENT MADE TO RETIRE, OR TO OBTAIN THE
SURRENDER OF, ANY OUTSTANDING WARRANTS, OPTIONS OR OTHER RIGHTS TO ACQUIRE
SHARES OF ANY CLASS OF CAPITAL STOCK OF ANY BORROWER OR GUARANTOR NOW OR
HEREAFTER OUTSTANDING AND (Z) PROVIDING THE FUNDS FOR OR THE MAKING OF ANY
PAYMENT OR PREPAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON, OR
REDEMPTION, PURCHASE, RETIREMENT, DEFEASANCE (INCLUDING IN-SUBSTANCE OR LEGAL
DEFEASANCE), SINKING FUND OR SIMILAR PAYMENT WITH RESPECT TO, ANY PURCHASE MONEY
MORTGAGES, SUBORDINATED DEBT OR THE OHI FINANCING SUBORDINATED DEBT, EXCEPT FOR:


 

(I)         DIVIDENDS PAYABLE SOLELY IN SHARES, OR RIGHTS TO ACQUIRE SHARES, OF
A CLASS OF CAPITAL STOCK OF ANY BORROWER OR GUARANTOR TO THE HOLDERS OF SUCH
CLASS;

 

(II)        SCHEDULED PAYMENTS OF INTEREST ON THE OHI FINANCING SUBORDINATED
DEBT;

 

(III)       PAYMENTS, DISTRIBUTIONS, PURCHASES, ACQUISITIONS, PROVIDING OF
FUNDS, PRE-PAYMENTS, REDEMPTIONS, RETIREMENTS, SINKING FUND OR SIMILAR PAYMENTS
OR ANY OTHER ACTIONS TO THE EXTENT TAKING PLACE BETWEEN OR AMONG ONE OR MORE
BORROWERS OR AMONG ONE OR MORE BORROWERS AND GUARANTOR OR PURSUANT TO AN
INTERNAL REORGANIZATION;

 

(IV)       THE ACQUISITION OF SECURITIES PURSUANT TO ANY CASHLESS OR NET
EXERCISE OF OPTIONS HELD BY ANY PRESENT OR FORMER EMPLOYEE, OFFICER OR DIRECTOR
OF GUARANTOR OR ANY SUBSIDIARY OF GUARANTOR, PROVIDED THAT SUCH OPTIONS WERE
ACQUIRED PURSUANT TO AN EMPLOYEE BENEFIT PLAN; AND

 

(V)        ANY EXTENSION, REFINANCING, RENEWAL, REPAYMENT, REPLACEMENT,
DEFEASANCE OR REFUND WITH RESPECT TO THE OHI FINANCING SUBORDINATED DEBT TO THE
EXTENT APPROVED BY AGENT IN ACCORDANCE WITH SECTION 7.7.

 


7.7                               AMENDMENTS OF DOCUMENTS RELATING TO
SUBORDINATED DEBT.  BORROWERS SHALL NOT, AND SHALL NOT PERMIT GUARANTOR TO,
AMEND OR OTHERWISE CHANGE, OR CONSENT TO ANY AMENDMENT OR CHANGE TO, THE TERMS
OF THE OHI FINANCING SUBORDINATED DEBT OR ANY SUBORDINATED DEBT, OR ANY
EXTENSION, REFINANCING, RENEWAL, REPAYMENT, REPLACEMENT, DEFEASANCE OR REFUND OF
THE OHI FINANCING SUBORDINATED DEBT OR ANY SUBORDINATED DEBT, OR MAKE ANY
PAYMENT CONSISTENT WITH SUCH AN AMENDMENT THEREOF OR CHANGE THERETO, OR ANY
EXTENSION, REFINANCING, RENEWAL, REPAYMENT, REPLACEMENT, DEFEASANCE OR REFUND
THEREOF, WITHOUT THE CONSENT OF THE AGENT.  THE AGENT MAY PROVIDE ITS CONSENT
HEREUNDER TO A PROPOSED AMENDMENT OR CHANGE, TO THE TERMS OF THE OHI FINANCING
SUBORDINATED DEBT (INCLUDING ANY SUCH AMENDMENT OR CHANGE PROPOSED IN CONNECTION
WITH AN EXTENSION, REFINANCING, RENEWAL, REPAYMENT, REPLACEMENT, DEFEASANCE OR
REFUND THEREOF), IF:

 

56

--------------------------------------------------------------------------------


 

(I)            A SUMMARY OF ALL OF THE MATERIAL TERMS OF THE PROPOSED AMENDMENT
OR CHANGE IS SUBMITTED TO THE AGENT FOR ITS REVIEW AND APPROVAL AT LEAST THIRTY
(30) DAYS PRIOR TO ISSUANCE OF THE DEBT;

 

(II)           THE MATURITY OF SUCH DEBT IS NO EARLIER THAN 179 DAYS AFTER THE
THEN-CURRENT MATURITY DATE AT THE TIME OF ISSUANCE;

 

(III)          THE OHI FINANCING SUBORDINATED DEBT, AFTER SUCH AMENDMENT OR
CHANGE, CONTAINS SUBORDINATION PROVISIONS (INCLUDING WITHOUT LIMITATION
PROVISIONS WITH RESPECT TO PAYMENT BLOCKAGES DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT) AS ARE SATISFACTORY TO AGENT IN ITS SOLE DISCRETION;

 

(IV)          AGENT SHALL HAVE DETERMINED IN ITS SOLE DISCRETION THAT THE
COVENANTS, RESTRICTIONS, REPRESENTATIONS AND WARRANTIES CONTAINED IN OR
ASSOCIATED WITH SUCH DEBT ARE NO MORE BURDENSOME, ONEROUS OR RESTRICTIVE THAN
THOSE CONTAINED IN THE EXISTING OHI FINANCING SUBORDINATED DEBT OR THE LOAN
DOCUMENTS;

 

(V)           THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OHI FINANCING
SUBORDINATED DEBT DOES NOT EXCEED $108,248,000 (PLUS, IN THE EVENT OF A
REFINANCING DESCRIBED BELOW, ALL ACCRUED AND UNPAID INTEREST THEREON AND SUCH
REASONABLE EXPENSES INCURRED IN CONNECTION THEREWITH).

 

For purposes of this Section 7.7, any proposed amendment or refinancing of the
OHI Financing Subordinated Debt that has the effect of (a) increasing the
principal balance, (b) increasing the interest rate, (c) shortening the maturity
date, (d) increasing the cash payments under, (e) purporting to modify the terms
imposed by this Section 7.7 or (f) imposing more restrictive or onerous terms
upon any Borrower or Guarantor, in each case, as compared to the existing OHI
Financing Subordinated Debt and the Loan Documents shall be deemed to be an
amendment or refinancing of such Debt and must satisfy the conditions contained
in this Section 7.7.

 

By its approval of any change or amendment to the OHI Financing Subordinated
Debt, Agent makes no representation or warranty to Borrowers or Lenders that the
terms thereof are not, or may not be construed as being, more onerous,
burdensome or restrictive than the terms of the existing OHI Financing
Subordinated Debt or the Loan Documents, or that the subordination provisions
may not be construed to have been “customary” at the time the subject Debt was
issued, and Agent shall have no liability or obligation to Borrowers or the
Lenders in any such event.  To the extent any term of any Debt so approved by
Agent as is in fact interpreted or construed to be more onerous, burdensome or
restrictive than the terms of the Loan Documents, then in such event, and
notwithstanding the provisions of Section 13.1 hereof, the Loan Documents, in
the discretion of Agent or at the request of the Requisite Lenders, shall be
deemed to incorporate and include such more onerous, burdensome or restrictive
terms, without the necessity of any written amendment or modification to the
Loan Documents, and Agent may enforce such terms as though originally written
and contained in the Loan Documents..

 


7.8           SECOND LIEN INDEBTEDNESS.  PERMISSION FOR SECOND LIEN INDEBTEDNESS
WILL BE CONSIDERED BY AGENT AND SUBJECT TO APPROVAL BY THE REQUISITE LENDERS AND
UPON SUCH APPROVAL SHALL BE DEEMED TO BE PERMITTED DEBT.  ANY SECOND LIEN
FACILITY WILL BE SUBJECT TO AN INTERCREDITOR AGREEMENT WHICH SHALL INCLUDE, BUT
NOT BE LIMITED TO, PAYMENT AND LIEN PRIORITY

 

57

--------------------------------------------------------------------------------


 


PROVISIONS, PROCEDURES GOVERNING ENFORCEMENT WHICH WILL PERMIT LENDERS TO
EXERCISE REMEDIES WITH RESPECT TO THE COLLATERAL AND OTHER REASONABLE USUAL AND
CUSTOMARY TERMS INCLUDED IN INTERCREDITOR ARRANGEMENTS BETWEEN SENIOR DEBT AND
SECOND LIEN DEBT HOLDERS.  ONE HUNDRED PERCENT (100%) OF THE NET PROCEEDS OF ANY
PERMITTED SECOND LIEN FACILITY MUST BE PAID TO THE LENDERS AND APPLIED AS A
PERMANENT REDUCTION AGAINST THE LOANS AND COMMITMENTS.,


 


7.9                               INVESTMENTS.  GUARANTOR AND BORROWERS SHALL
NOT DIRECTLY OR INDIRECTLY, MAKE OR OWN ANY INVESTMENT IN ANY PERSON, INCLUDING
ANY JOINT VENTURE, EXCEPT:


 

(I)                                 IN ADDITION TO ANY AMOUNTS THAT MAY BE
INVESTED PURSUANT TO SECTION 7.9(II), BORROWERS AND GUARANTOR MAY MAKE NEW
INVESTMENTS IN JOINT VENTURES THAT ARE NON-RECOURSE TO THE GUARANTOR AND ANY
AFFILIATES IN AN AMOUNT NOT TO EXCEED $5,000,000.

 

(II)                              IN ADDITION TO ANY AMOUNTS THAT MAY BE
INVESTED PURSUANT TO SECTION 7.9(I), BORROWERS AND GUARANTOR MAY MAKE
INVESTMENTS IN JOINT VENTURES THAT ARE NON-RECOURSE TO THE GUARANTOR AND ANY
AFFILIATES IN AMOUNTS EQUAL TO 50% OF ANY NET SECURITIES PROCEEDS RAISED BY
GUARANTOR AFTER MARCH 31, 2008, WITH THE REMAINING 50% OF ANY NET EQUITY
PROCEEDS BEING USED TO PERMANENTLY REDUCE INDEBTEDNESS PURSUANT TO
SECTION 2.3.1.5;

 

(III)                           GUARANTOR AND BORROWERS MAY MAINTAIN ITS CURRENT
INVESTMENTS IN COST-SHARING ARRANGEMENTS OR PARTNERSHIPS ALREADY IN EXISTENCE IN
THE AMOUNTS SET FORTH ON SCHEDULE 7.9, AND MAKE FURTHER INVESTMENTS IN SUCH
COST-SHARING ARRANGEMENTS OR PARTNERSHIPS IDENTIFIED ON SCHEDULE 7.9 CONSISTENT
WITH THE CURRENT ACTIVITIES OF SUCH COST-SHARING ARRANGEMENT;

 

(IV)                          GUARANTOR MAY MAKE INVESTMENTS IN ALAMBRY
FUNDING, INC., A.P. ORLEANS, INCORPORATED AND COMMUNITY MANAGEMENT SERVICES
GROUP OF UP TO AN AGGREGATE OF $600,000, IN EACH CASE, CONSISTENT WITH THE
CURRENT ACTIVITIES OF SUCH ENTITIES;

 

(V)                               BORROWERS AND GUARANTOR MAY MAKE INVESTMENTS
IN REAL ESTATE, LOTS OR UNITS AND IMPROVEMENTS THEREON OWNED BY A BORROWER OR
GUARANTOR, SUBJECT TO THE LIMITATIONS IN SECTION 8.5;

 

(VI)                            BORROWERS AND GUARANTOR MAY MAKE INVESTMENTS IN
EQUIPMENT OR OTHER ASSETS REASONABLY NECESSARY FOR THE ORDINARY CONDUCT OF THE
BUSINESS;

 

(VII)                         BORROWERS AND GUARANTOR MAY MAKE LEASE, UTILITY
AND OTHER SIMILAR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)                      BORROWERS AND GUARANTOR MAY MAKE INVESTMENTS
(INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS OR CUSTOMERS AND IN SETTLEMENT OF DELINQUENT
OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND SUPPLIERS ARISING IN THE
ORDINARY COURSE OF BUSINESS;

 

(IX)                              BORROWERS AND GUARANTOR MAY MAKE INVESTMENTS
IN SECURITIES ACQUIRED IN CONNECTION WITH THE SATISFACTION OR ENFORCEMENT OF
INDEBTEDNESS OR CLAIMS DUE OR OWING OR AS SECURITY FOR ANY SUCH INDEBTEDNESS OR
CLAIM;

 

(X)                                 BORROWERS AND GUARANTOR MAY MAKE INVESTMENTS
IN INTEREST RATE HEDGING ARRANGEMENTS ENTERED INTO WITH RESPECT TO PERMITTED
DEBT,

 

58

--------------------------------------------------------------------------------


 

(XI)                              BORROWERS MAY MAKE ADVANCES TO CUSTOMERS OR
SUPPLIERS IN THE ORDINARY COURSE OF BUSINESS THAT ARE, IN CONFORMITY WITH GAAP,
RECORDED AS ACCOUNTS RECEIVABLE, PREPAID EXPENSES OR DEPOSITS;

 

(XII)                           BORROWERS AND GUARANTOR MAY MAKE COMMISSION,
PAYROLL, BUSINESS-RELATED EXPENSES AND SIMILAR ADVANCES TO OFFICERS AND
EMPLOYEES;

 

(XIII)                        BORROWERS AND GUARANTOR MAY MAKE INVESTMENTS IN
SECURITIES ACQUIRED PURSUANT TO ANY CASHLESS OR NET EXERCISE OF OPTIONS HELD BY
ANY PRESENT OR FORMER EMPLOYEE, OFFICER OR DIRECTOR OF GUARANTOR OR ANY
SUBSIDIARY OF GUARANTOR, PROVIDED THAT SUCH OPTIONS WERE ACQUIRED PURSUANT TO AN
EMPLOYEE BENEFIT PLAN; AND

 

(XIV)                       BORROWERS AND GUARANTOR MAY CONTINUE TO OWN EXISTING
INVESTMENTS IN THE ENTITIES IDENTIFIED ON SCHEDULE 5.1, IN THE AMOUNT OF SUCH
INVESTMENT AS OF THE CLOSING DATE.

 


7.10                         LIMITATION ON HOLDINGS OF CASH AND CASH
EQUIVALENTS..  GUARANTOR MAY HOLD AND/OR OWN CASH AND CASH EQUIVALENTS
DETERMINED ON A CONSOLIDATED BASIS IN AN AMOUNT NOT TO EXCEED $32,500,000 WITH
RESPECT TO UNRESTRICTED CASH AND CASH EQUIVALENTS; PROVIDED THAT GUARANTOR MAY
HOLD AND/OR OWN CASH AND CASH EQUIVALENTS IN EXCESS OF $32,500,000 ON A
CONSOLIDATED BASIS FOR NO LONGER THAN CONSECUTIVE FIVE (5) BUSINESS DAYS SO LONG
AS BORROWERS REDUCE SUCH AMOUNT DURING SUCH PERIOD BY REPAYING THE LOANS OR
OTHERWISE REDUCING SUCH AMOUNT IN A MANNER PERMITTED BY THIS AGREEMENT.


 


ARTICLE VIII.
FINANCIAL COVENANTS

 

So long as the Indebtedness shall remain unpaid or Lenders have any obligation
to make Loans or issue Letters of Credit hereunder, Borrowers shall comply with
the following covenants.  For purposes of all calculations made for purposes of
determining compliance with the financial covenants contained in this
Article VIII and the interpretation of any defined terms used in this
Article VIII, assets and liabilities associated with (i) any Option Agreement or
(ii) option or land bank arrangements of any Borrower or Affiliate of Guarantor
that are required to be included in the balance sheet of Guarantor, solely due
to Interpretation Number 46, as issued by the Financial Accounting Standards
Board in January 2003 (as revised), shall not be included within the calculation
performed to determine compliance with the covenants contained in Sections 8.2,
8.7 or 8.8 hereof.  Compliance with the covenants contained in this Article VIII
shall, as appropriate, be determined on the combined Financial Statements of
Guarantor (which shall include all Borrowers, Guarantor and all consolidated
subsidiaries of any Borrower or Guarantor).

 


8.1                               [INTENTIONALLY OMITTED].


 


8.2                               CONSOLIDATED TANGIBLE NET WORTH.  AS OF THE
LAST DAY OF ANY FISCAL QUARTER, GUARANTOR SHALL MAINTAIN A MINIMUM CONSOLIDATED
TANGIBLE NET WORTH THAT IS EQUAL TO AN AMOUNT THAT IS NOT LESS THAN $75,000,000;
PROVIDED THAT SUCH COVENANT AMOUNT WILL BE (I) REDUCED BY THE SUM OF, WITHOUT
DUPLICATION (A) INVENTORY IMPAIRMENTS UNDER GAAP ON ASSETS IN THE BORROWING BASE
TAKEN BY THE GUARANTOR AND RECORDED AFTER MARCH 31, 2008 PLUS (B) THE AMOUNT OF
ANY INTEREST EXPENSE INCURRED LESS THE AMOUNT OF INTEREST CAPITALIZED UNDER
STATEMENT OF

 

59

--------------------------------------------------------------------------------


 


FINANCIAL ACCOUNTING STANDARD NO. 34   AND RECORDED AFTER MARCH 31, 2008  PLUS
(C) ANY ADDITIONAL DEFERRED TAX ASSET VALUATION RESERVES RECORDED AFTER
MARCH 31, 2008 (PROVIDED THAT CLAUSES (A) AND (C) SHALL BE LIMITED TO AN
AGGREGATE AMOUNT NOT TO EXCEED $30,000,000) PLUS (D) ANY IMPAIRMENTS OR
WRITE-OFFS RELATING TO TANGIBLE ASSETS OR PRE-ACQUISITION COSTS NOT CONTAINED IN
THE BORROWING BASE RECORDED AFTER MARCH 31, 2008, AND (II) INCREASED BY THE SUM
OF, WITHOUT DUPLICATION, (X) ANY FAVORABLE ADJUSTMENT RECORDED AFTER MARCH 31,
2008 TO THE DEFERRED TAX ASSET VALUATION ALLOWANCE AS REPORTED IN FOOTNOTE 1 OF
THE GUARANTOR’S FILED 10-Q STATEMENT ON MARCH 31, 2008 PLUS (Y) OF 50% OF
POSITIVE QUARTERLY NET INCOME AFTER MARCH 31, 2008 PLUS (C) OF 50% OF ANY NET
SECURITIES PROCEEDS RECEIVED BY THE BORROWERS AND GUARANTOR AFTER MARCH 31,
2008.  NOTWITHSTANDING THE FOREGOING, AT NO TIME SHALL CONSOLIDATED TANGIBLE NET
WORTH, AFTER TAKING INTO ACCOUNT THE REDUCTIONS AND INCREASES ABOVE, BE LESS
THAN $35,000,000.


 


8.3           [INTENTIONALLY OMITTED].


 


8.4           [INTENTIONALLY OMITTED.].


 


8.5           REAL ESTATE ACQUISITIONS.  NO BORROWER OR GUARANTOR SHALL PURCHASE
ANY REAL ESTATE, LOTS OR UNITS AFTER THE CLOSING DATE, EXCEPT FOR (A) UP TO
$8,000,000 OF REAL ESTATE, LOTS OR UNITS (WHETHER PURCHASE MONEY OR OTHERWISE)
PURCHASED BY THE BORROWER IN THE NORMAL COURSE OF BUSINESS, CONSISTENT WITH THE
PROJECTIONS PROVIDED TO THE LENDERS AND (B) IMPROVED LAND (I.E., FINISHED LOT
TAKEDOWNS AND/OR CONTROLLED ROLLING LOT OPTIONS) PURCHASED BY THE BORROWER IN
THE NORMAL COURSE OF BUSINESS, CONSISTENT WITH THE PROJECTIONS PROVIDED TO THE
LENDERS.


 


8.6           [INTENTIONALLY OMITTED].


 


8.7           CASH FLOW FROM OPERATIONS.  COMMENCING ON SEPTEMBER 30, 2008, AS
OF THE LAST DAY OF EACH OF THE FOLLOWING FISCAL QUARTERS, THE CASH FLOW COVERAGE
RATIO SHALL BE GREATER THAN OR EQUAL TO:

 

Fiscal Quarter Ending

 

Applicable Ratio

 

 

 

September 30, 2008

 

1.25:1.00

December 31, 2008

 

1.25:1.00

March 31, 2009

 

0.40:1.00

June 30, 2009

 

1.00:1.00

September 30, 2009 and thereafter

 

1.25:1.00

 


8.8           LIQUIDITY.  THE LIQUIDITY AT ALL TIMES SHALL BE NOT LESS THAN
$15,000,000.


 


8.9           REPORTS REGARDING FINANCIAL COVENANTS.  TOGETHER WITH EACH
DELIVERY OF FINANCIAL STATEMENTS (OR WITHIN FIVE (5) BUSINESS DAYS AFTER
GUARANTOR FILES ITS ANNUAL REPORT ON FORM 10-K FOR SUCH FISCAL YEAR, IF
EARLIER), BORROWERS SHALL SUBMIT TO AGENT A COVENANT COMPLIANCE CERTIFICATE, IN
THE FORM ATTACHED HERETO AS EXHIBIT 8.7 AND EXECUTED BY THE CHIEF FINANCIAL
OFFICER OF GUARANTOR, CONFIRMING THAT THE BORROWER IS IN COMPLIANCE WITH THE
FINANCIAL COVENANTS OF THIS ARTICLE VIII AS OF THE DATES PROVIDED HEREIN FOR
COMPLIANCE.

 

60

--------------------------------------------------------------------------------

 


ARTICLE IX.
EVENTS OF DEFAULT


 

The occurrence of any of the following shall constitute an Event of Default
hereunder:

 

9.1           The failure of Agent to receive from Borrowers payment of any sum
as required pursuant to this Agreement or any other Loan Document within five
(5) days after the same is payable; provided that the failure of Borrowers to
pay the entire Indebtedness to Agent on the Maturity Date shall be an immediate
Event of Default, without notice.

 

9.2           The failure of Borrowers to observe or perform any promise,
covenant, warranty, obligation, representation or agreement in this Agreement or
in any other Loan Document, or in any other document evidencing or securing any
of the Indebtedness or the repayment thereof (and not specifically addressed in
the other Sections of this Article IX), within fifteen (15) days after written
notice from Agent; provided that the notice and cure period contained in this
Section 9.2 shall not apply to the breach of any covenant or obligation
contained in Sections 3.4, 6.5, 7.1, 7.2, 7.3, 7.6, 7.9 or 7.10 or in
Article VIII, or to any other failure that, by its nature, is not susceptible to
being cured by Borrowers or Guarantor.

 

9.3           Any assignment for the benefit of the creditors of Borrower, the
filing of any other proceedings by Borrower or by any other person or entity
rendering Borrower or any of the Real Estate subject to a proceeding in
insolvency or in bankruptcy, either for liquidation or for reorganization (and
in the case of an involuntary proceeding under the Bankruptcy Code, the failure
to have same dismissed prior to the entry of an Order for Relief), or if
Borrower shall become insolvent or unable to pay debts as they mature.

 

9.4           The dissolution or reorganization of a Borrower, other than a
dissolution or reorganization of a Borrower solely as a result of an Internal
Reorganization.

 

9.5           The (i) entry of a judgment or judgments against Borrower at any
time (a) in an aggregate amount that is at least $500,000 in excess of insurance
proceeds available to Borrower with respect to such judgment or judgments, if
such judgment or judgments are not dismissed or bonded within thirty (30) days
or (b) that prevents Borrower from conveying Lots and Units in the ordinary
course of business if such judgment or judgments are not dismissed or bonded
within thirty (30) days, or (ii) issuance of any writs of attachment, execution
or garnishment against Borrower.

 

9.6           The furnishing to Agent or any Lender, heretofore or hereafter, by
or on behalf of Borrower of materially false information, or the refusal by
Borrower to hereafter provide material information to Agent upon request.

 

9.7           If any signature, certificate, opinion, financial statement or
other information heretofore or hereafter furnished or made by Borrower to Agent
or the Lenders shall prove to be false, incorrect, incomplete or misleading in
any material respect on or as of the date furnished, made or deemed made.

 

61

--------------------------------------------------------------------------------


 

9.8                               Any material adverse change in the financial
condition of Borrower which causes Requisite Lenders, in good faith, to believe
that performance of any of the Indebtedness herein is impaired or doubtful for
any reason whatsoever.

 

9.9                               Any warranty or representation by Borrower
contained in this Agreement or in any other Loan Document is now or hereafter
materially false or incorrect when made or deemed made.

 

9.10                         Subject to any applicable grace or cure period
therein contained, the occurrence of any “Event of Default” as defined in or
occurring under any Loan Document.

 

9.11                         The occurrence of any default under the terms of
any note or other instrument that evidences Debt of Guarantor or any Borrower,
or OHI Financing Subordinated Debt, which default continues beyond any
applicable cure period contained therein.

 

9.12                         At any time after the execution and delivery
thereof, (i) any Loan Document or any provision thereof, for any reason other
than the satisfaction in full of all Indebtedness, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void, (ii) Agent or any Lender shall not have or shall cease to
have a valid and perfected first priority Lien in any Collateral to the extent
such Lien is required under this Agreement, in each case for any reason other
than the failure of Agent or any Lender to take any action within its control,
or (iii) any Borrower or Guarantor shall contest the validity or enforceability
of any Loan Document or any provision thereof in writing or deny in writing that
it has any further liability, including with respect to future advances by
Lenders, under any Loan Document or any provision thereof to which it is a
party.

 

For purposes of this Article IX, the term “Borrower” shall include (i) each
Person that is then included in the definition of “Borrower” contained in this
Agreement and (ii) for purposes of Sections 9.2 through 9.9, inclusive, also
Guarantor.

 


ARTICLE X.
REMEDIES


 

10.1                         Remedies of Lenders.  Upon the occurrence of an
Event of Default hereunder and the completion of any applicable grace or cure
period, and during continuance of such Event of Default, (i) with the consent of
Requisite Lenders Agent may and (ii) upon the request of Requisite Lenders Agent
shall, by notice to Master Borrower on behalf of the Lenders, and with respect
to Section 10.1.3 each individual Lender may, exercise all or any of the
following remedies, all of which rights and remedies shall be cumulative:

 


10.1.1      DEMAND IMMEDIATE PAYMENT IN FULL OF ALL INDEBTEDNESS, WHEREUPON THE
SAME SHALL BE IMMEDIATELY DUE AND PAYABLE.


 


10.1.2      IMMEDIATELY TERMINATE LENDERS’ OBLIGATIONS TO MAKE ANY LOANS OR TO
ISSUE ANY LETTERS OF CREDIT OR TRI-PARTY AGREEMENTS HEREUNDER AND SWING LINE
LENDER’S OBLIGATION TO MAKE SWING LINE LOANS.

 

62

--------------------------------------------------------------------------------


 


10.1.3      SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD BY ANY LENDER TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY BORROWER, IRRESPECTIVE OF WHETHER AGENT OR LENDERS
SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT, THE LINE OF CREDIT NOTES, THE
SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED (WHICH RIGHTS OF THE LENDERS ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES, INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SETOFF, WHICH THE
LENDERS MAY HAVE).  ALL NET FUNDS RECOVERED UNDER THE RIGHTS PROVIDED IN THIS
SECTION 10.1.3 SHALL BE RECOVERED BY LENDERS AS AGENT FOR THE OTHER LENDERS AND
SHALL BE DISTRIBUTED AMONG LENDERS ACCORDING TO THEIR PRO RATA SHARE.  EACH
LENDER SHALL BE AN AGENT OF ALL OTHER LENDERS FOR PURPOSES OF RIGHTS OF SET-OFF.


 


10.1.4      EXERCISE ITS RIGHTS OR REMEDIES GRANTED HEREIN, OR UNDER APPLICABLE
LAW, OR WHICH IT MAY OTHERWISE HAVE UNDER ANY OTHER LOAN DOCUMENT, AGAINST
BORROWERS OR AGAINST GUARANTOR.


 


10.1.5      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 10.1, UPON THE OCCURRENCE WITH RESPECT TO GUARANTOR OF ANY EVENT
DESCRIBE IN SECTION 9.3, THE ENTIRE INDEBTEDNESS SHALL BE IMMEDIATELY DUE AND
PAYABLE AND LENDERS’ OBLIGATIONS TO MAKE LOANS OR TO ISSUE LETTERS OF CREDIT OR
TRI-PARTY AGREEMENTS AND SWING LINE LENDER’S OBLIGATION TO MAKE SWING LINE
LOANS, SHALL AUTOMATICALLY AND IMMEDIATELY TERMINATE, WITHOUT NOTICE FROM AGENT
OR ANY LENDER.


 

10.2                         Effect of Delay.  Neither failure nor delay on the
part of Agent or the Lenders to exercise any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

10.3                         Acceptance of Partial Payment.  The acceptance by
the Lenders of any partial payments of Loans, Letter of Credit Advances or Swing
Line Loans made by any Borrower after the occurrence of an Event of Default
hereunder, or the advance of any additional funds or the issuance of a Letter of
Credit or execution of a Tri-Party Agreement at any such time, shall not be
deemed a waiver by the Lenders of such Event of Default unless expressly agreed
in writing by the Agent.

 

10.4                         Other Available Remedies.  The enumeration of the
rights and remedies of the Agent and the Lenders set forth in this Agreement is
not intended to be exhaustive and the exercise by the Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under any other Loan Documents or that
may now or hereafter exist in law or in equity or by suit or otherwise.

 

10.5                         Waiver of Marshalling of Assets.  To the fullest
extent permitted by law, each Borrower, for itself and its successors and
assigns, waives all rights to a marshalling of the assets of Borrowers and
others with interests in any Borrower, and of the Projects, or to a sale in
inverse order of alienation in the event of foreclosure of all or any of the
Mortgages, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Agent or Lenders under the
Loan

 

63

--------------------------------------------------------------------------------


 

Documents to a sale of the Projects for the collection of the Indebtedness
without any prior or different resort for collection or of the right of Lenders
to the payment of the Indebtedness out of the net proceeds of the Projects in
preference to every other claimant whatsoever.  In addition (but subject to any
applicable statute or law governing deficiencies remaining after the sale of any
collateral), each Borrower, for itself and its successors and assigns, waives in
the event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to any Borrower which would require the separate sale of the
Projects or require Agent to exhaust its remedies against any individual or any
combination of the Projects before proceeding against any other Project or
combination of Projects; and further in the event of such foreclosure each
Borrower hereby expressly consents to and authorizes, at the option of Agent,
the foreclosure and sale either separately or together of any combination of the
Projects, to the extent permitted by any applicable statute or law.

 

10.6         Waiver of Counterclaim.  Each Borrower hereby waives the right to
assert a counterclaim, other than a mandatory or compulsory counterclaim, in any
action or proceeding brought against it by Agent or Lenders.

 


ARTICLE XI.
THE AGENT


 

11.1         Appointment.  Each of the Lenders hereby irrevocably designates and
appoints Agent as agent of such Lender under this Agreement and the other Loan
Documents for the term hereof and each such Lender irrevocably authorizes Agent,
as agent for such Lender, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Agent by the terms of this
Agreement and such other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
elsewhere in this Agreement or such other Loan Documents, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Agent.  Any reference to the Agent in this Article XI shall be
deemed to refer to the Agent solely in its capacity as Agent and not in its
capacity as a Lender.

 

11.2         Delegation of Duties.  Agent may execute any of its respective
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to rely on advice of counsel concerning
all matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by Agent
with reasonable care.

 

11.3         Exculpatory Provisions.  Neither Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact, subsidiaries or affiliates
shall be (i) liable for any action taken or omitted to be taken by it or such
Person under or in connection with this Agreement or the other Loan Documents
(except for actions occasioned solely by its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders for (a) any recitals, statements, representations or warranties made
by Borrowers or any officer thereof contained in this Agreement or the other
Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in

 

64

--------------------------------------------------------------------------------


 

connection with, this Agreement or the other Loan Documents or, (b) the
satisfaction of any condition specified herein, other than receipt of items
required to be delivered to Agent, or (c) for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents, or (d) for any failure of Borrowers or Guarantor to
perform their obligations hereunder or thereunder.  Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of Borrowers or
Guarantor.  Agent shall have no duty to disclose to Lenders information that is
not required to be furnished by Borrowers or Guarantor to Agent at such time,
but is voluntarily furnished by any Borrower or Guarantor to Agent in its
individual capacity.

 

11.4         Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrowers), independent accountants and other experts
selected by Agent.  Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 13.9 hereof.  Agent shall be fully justified in failing
or refusing to take any action under this Agreement and the other Loan Documents
unless it shall first receive such advice or concurrence of the Requisite
Lenders (or, when expressly required hereby or by the relevant other Loan
Document, all the Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action except for its own gross negligence or willful misconduct. 
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the Notes in accordance with a request of the
Requisite Lenders (or, when expressly required hereby, all the Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Notes.

 

11.5         Non-Reliance on Agent and Other Lenders.  Each Lender expressly
acknowledges that neither Agent nor any of its respective officers, directors,
employees, agents, attorneys-in-fact, subsidiaries or affiliates has made any
representations or warranties to it and that no act by Agent hereinafter taken,
including any review of the affairs of the Borrowers, Guarantor or any of their
respective Affiliates, shall be deemed to constitute any representation or
warranty by Agent to any Lender.  Each Lender represents to Agent that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of Borrowers, Guarantor and
their respective Affiliates and made its own decision to make Loans and Line of
Credit Advances, to participate in Swing Line Loans and to enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of Borrowers, Guarantor and
their respective Affiliates.  Except for notices, reports and other

 

65

--------------------------------------------------------------------------------


 

documents expressly required to be furnished to the Lenders by Agent hereunder
or by the other Loan Documents, Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Borrowers, Guarantor or any of their respective
Affiliates which may come into the possession of Agent or any of its respective
officers, directors, employees, agents, attorneys-in-fact, subsidiaries or
affiliates.

 

11.6         Indemnification.  Lenders agree to reimburse and indemnify Agent
(in its capacity as Agent but not as a Lender) ratably in proportion to their
respective Commitments (i) for any amounts (but excluding syndication expenses)
not reimbursed by Borrowers for which Agent is entitled to reimbursement by
Borrowers under the Loan Documents (and without limiting the obligation of
Borrowers to pay such reimbursement), including reasonable out-of-pocket
expenses in connection with the preparation, execution, delivery of the Loan
Documents, (ii) for any other reasonable out-of-pocket expenses incurred by
Agent, on behalf of Lenders, in connection with the administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes)
be imposed on, incurred by or asserted against Agent in any way relating to or
arising out of this Agreement or the other Loan Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing; provided that no Lender shall be liable
for any of the foregoing to the extent they arise from (a) the gross negligence
or willful misconduct of Agent or (b) a dispute which is solely between Agent
and one or more Lenders in which the other Lender prevails, or (c) an action
taken or not taken by Agent contrary to the express requirements contained
herein pertaining to the requisite number of Lenders required to approve or
direct certain actions or contrary to the instructions received from such
Lenders.  The obligations of Lenders under this Section 11.6 shall survive
payment of the Indebtedness and termination of this Agreement.  Each Lender
shall, within ten (10) Business Days after a written demand therefor accompanied
with a description of the amounts payable, contribute its respective Pro-Rata
Share of the out-of-pocket costs and expenses incurred by Agent in accordance
with the terms of this Agreement, including, but not limited to, fees of
receivers or trustees, court costs, title company charges, filing and recording
fees, appraisers’ fees and reasonable fees and expenses of attorneys.

 

11.7         Consequential Damages.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN OR IN ANY OF THE LOAN DOCUMENTS, NEITHER AGENT NOR ANY LENDER SHALL BE
RESPONSIBLE OR LIABLE TO ANY LENDER OR TO AGENT FOR ANY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.8         Agent in Its Individual Capacity.  Agent and its respective
subsidiaries and affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Borrowers as though Agent were not
an Agent hereunder.  With respect to any Loans, Letter of Credit Advances and
Swing Line Loans made or renewed by it and any Line of Credit Note or Swing Line
Note issued to it, the Agent shall have the same rights and powers under this

 

66

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include Agent in its individual capacity.

 

11.9         Resignation or Removal of Agent as Administrative Agent.  Subject
to the appointment and acceptance of a successor administrative agent as
provided below, (i) Agent may resign at any time by giving sixty (60) days’
written notice thereof to Lenders and Master Borrower, and (ii) Agent may be
removed at any time by Requisite Lenders with cause, if it is reasonably
determined by Requisite Lenders that Agent has failed, and continues to fail, in
the administration of the Facility in accordance with customary practices for
similar credit facilities.  Upon any such resignation or removal, Requisite
Lenders shall have the right to appoint a successor Agent, subject to the
approval of Borrowers, which approval shall not be unreasonably withheld or
delayed; provided, however, that no such approval of Borrowers shall be required
if an Event of Default is in existence.  If no successor administrative agent
shall have been so appointed by Requisite Lenders and shall have accepted such
appointment within sixty (60) days after the retiring Agent’s notice of
resignation or the Requisite Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of Lenders, appoint a successor administrative
agent, subject to the approval of Borrowers, which approval shall not be
unreasonably withheld or delayed; provided, however, that no such approval of
Borrowers shall be required if an Event of Default is in existence.  Any
successor administrative agent shall be a Lender which has a combined capital
and surplus of at least $250,000,000.00.  Upon the acceptance of any appointment
as Agent hereunder by a successor administrative agent, such successor
administrative agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article XI shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent
hereunder.

 

11.10       Amendments, Waivers and Consents.  Except as set forth below, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Requisite Lenders (or by Agent with the consent of the Requisite
Lenders) and delivered to Agent and, in the case of an amendment, signed by the
Borrowers; provided, that without the prior written consent of each Lender no
amendment, waiver or consent shall: (i) increase the Facility Amount, the
Revolving Sublimit or the Letter of Credit Sublimit, (ii) postpone the Maturity
Date or change the date on which any monthly payment of interest is due;
(iii) reduce the Interest Rate payable on any Loan or Letter of Credit Advance,
or any Loan Fee; (iv) amend the “Advance Rate” percentage set forth in the chart
that is part of Section 3.3; (v) permit any assignment (other than as
specifically permitted or contemplated in this Agreement) of any of the
Borrowers’ rights and obligations hereunder; (vi) release Guarantor;
(vii) release any Collateral or consent to the transfer, pledge, mortgage or
assignment of any Collateral, other than as specifically provided in this
Agreement; or (viii) amend the provisions of this Section 11.10, the definition
of Requisite Lenders or any other provision of this Agreement specifying the
number or percentage of Lenders required to (a) amend, waive or otherwise modify
any rights of Lenders hereunder, (b) make any determination that is to be made
by Lenders or (c) grant any consent that is required to be obtained from
Lenders.  In addition, no amendment or waiver of the provisions of this
Article XI shall be made

 

67

--------------------------------------------------------------------------------


 

without the written consent of Agent and no Lender’s Commitment may be increased
without such Lender’s consent.

 

11.11                   Authority.

 


11.11.1    AGENT, AS DESCRIBED HEREIN, SHALL HAVE ALL RIGHTS WITH RESPECT TO
COLLECTION AND ADMINISTRATION OF THE INDEBTEDNESS, THE SECURITY THEREFOR AND THE
EXERCISE OF REMEDIES WITH RESPECT THERETO, EXCEPT, TO THE EXTENT OTHERWISE
EXPRESSLY SET FORTH HEREIN.  LENDERS AGREE THAT AGENT SHALL MAKE ALL
DETERMINATIONS AS TO WHETHER TO GRANT OR WITHHOLD APPROVALS OR CONSENTS UNDER
THE LOAN DOCUMENTS AND AS TO COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE
LOAN DOCUMENTS, EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY SET FORTH THEREIN OR
HEREIN.  AGENT WILL SIMULTANEOUSLY DELIVER TO LENDERS COPIES OF ANY DEFAULT
NOTICE SENT TO BORROWERS UNDER THE TERMS OF THE LOAN DOCUMENTS AND WILL PROMPTLY
PROVIDE TO LENDERS COPIES OF ANY OTHER MATERIAL NOTICES.


 


11.11.2    AS TO ANY MATTERS WHICH ARE SUBJECT TO THE CONSENT OF ANY OR ALL OF
LENDERS, AS SET FORTH IN THIS AGREEMENT, AGENT SHALL NOT BE PERMITTED OR
REQUIRED TO EXERCISE ANY DISCRETION OR TO TAKE ANY ACTION EXCEPT UPON THE
RECEIPT OF THE WRITTEN CONSENT TO SUCH ACTION BY LENDERS HOLDING THE REQUIRED
PRO RATA SHARES, WHICH WRITTEN INSTRUCTIONS SHALL BE BINDING UPON LENDERS. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IT IS UNDERSTOOD AND
AGREED THAT LENDERS’ RIGHT TO CONSENT TO OR DISAPPROVE ANY PARTICULAR MATTER
SHALL BE LIMITED TO THE EXTENT THAT LENDERS’ OR AGENT’S RIGHTS TO CONSENT TO OR
DISAPPROVE OF SUCH MATTER ARE LIMITED IN THE LOAN DOCUMENTS.  SUBJECT TO THE
FOREGOING LIMITATIONS, EACH LENDER HEREBY APPOINTS AND CONSTITUTES AGENT AS ITS
AGENT WITH FULL POWER AND AUTHORITY TO EXERCISE ON BEHALF OF SUCH LENDER ANY AND
ALL RIGHTS AND REMEDIES WHICH SUCH LENDER MAY HAVE WITH RESPECT TO, AND TO THE
EXTENT NECESSARY UNDER APPLICABLE LAW FOR, THE ENFORCEMENT OF THE LOAN
DOCUMENTS, INCLUDING THE RIGHT TO EXERCISE, OR TO REFRAIN FROM EXERCISING, ANY
AND ALL REMEDIES AFFORDED TO SUCH LENDER BY THE LOAN DOCUMENTS OR WHICH SUCH
LENDER MAY HAVE AS A MATTER OF LAW.


 

11.12                   Borrower Default.  Agent shall not be deemed to have
knowledge of the occurrence of a default or an Event of Default (other than the
nonpayment of principal of or interest on the Loans, Letter of Credit Advances
or Swing Line Loans) unless Agent has received notice from a Lender, a Borrower
or Guarantor specifying such default or Event of Default and stating that such
notice is a “Notice of Default”.  In the event that Agent receives such a notice
of the occurrence of a default or an Event of Default, Agent shall give prompt
notice thereof to Lenders.  Agent shall give each Lender prompt notice of each
nonpayment of principal of or interest on the Loans, Letter of Credit Advances
or Swing Line Loans, whether or not Agent has received any notice of the
occurrence of such nonpayment.  Agent shall (subject to Section 11.10) take such
action hereunder with respect to such default or Event of Default as shall be
directed by Requisite Lenders, provided that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such default or
Event of Default as it shall deem advisable in the best interests of Lenders,
including, without limitation, continuing to make Loans.

 

11.13                   Lender Default.  If any Lender (a “Defaulting Lender”)
(i) fails to fund its Pro Rata Share of any Loan or Letter of Credit Advance on
or before the time required pursuant to this Agreement, (ii) fails to pay Agent,
within twenty (20) days of demand (which demand shall be accompanied by invoices
or other reasonable back up information demonstrating the amount

 

68

--------------------------------------------------------------------------------


 

owed) for such Lender’s Pro Rata Share of any out-of-pocket costs, expenses or
disbursements incurred or made by Agent pursuant to the terms of this Agreement
(the aggregate amount described in the foregoing clauses (i) and (ii) which the
Defaulting Lender fails to pay or fund is referred to as the “Defaulted
Amount”), (iii) has given notice to Agent or any Borrower that it will not make,
or that it has disaffirmed or repudiated any obligation to make, any Loan
hereunder (unless such notice is given by all Lenders), or (iv) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding, then,
in addition to the rights and remedies that may be available to the other
Lenders (the “Non-Defaulting Lenders”) at law and in equity:

 


11.13.1    THE DEFAULTING LENDER’S RIGHT TO PARTICIPATE IN THE ADMINISTRATION OF
THE LOAN AND THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION, ANY RIGHTS TO
VOTE UPON, CONSENT TO OR DIRECT ANY ACTION OF AGENT OR LENDERS SHALL BE
SUSPENDED AND SUCH RIGHTS SHALL NOT BE REINSTATED UNLESS AND UNTIL SUCH DEFAULT
IS CURED (AND ALL DECISIONS, EXCEPT THE DECISION TO REMOVE AGENT, WHICH ARE
SUBJECT TO RECEIVING A VOTE OF A REQUIRED PERCENTAGE OF LENDERS SHALL BE
APPROVED IF VOTED IN FAVOR OF BY THE REQUIRED PERCENTAGE OF THE NON-DEFAULTING
LENDERS); THAT IF AGENT IS A DEFAULTING LENDER, AGENT SHALL CONTINUE TO HAVE ALL
RIGHTS PROVIDED FOR IN THIS AGREEMENT WITH RESPECT TO THE ADMINISTRATION OF THE
LOAN, UNLESS REQUISITE LENDERS VOTE TO REMOVE AND REPLACE SUCH AGENT AS PROVIDED
IN SECTION 11.9.


 


11.13.2    ANY OR ALL OF THE NON-DEFAULTING LENDERS SHALL BE ENTITLED (BUT SHALL
NOT BE OBLIGATED) TO FUND THE DEFAULTED AMOUNT, AND COLLECT INTEREST AT THE
DEFAULT RATE ON THE DEFAULTED AMOUNT FROM THE DEFAULTING LENDER (AFTER CREDITING
ALL INTEREST ACTUALLY PAID BY BORROWER ON THE DEFAULTED AMOUNT FROM TIME TO
TIME) FROM AMOUNTS OTHERWISE PAYABLE TO THE DEFAULTING LENDER FOR THE PERIOD
FROM THE DATE ON WHICH THE PAYMENT WAS DUE UNTIL THE DATE ON WHICH PAYMENT IS
MADE.


 


11.13.3    IN THE EVENT THE DEFAULTED AMOUNT IS FUNDED BY ANY NON-DEFAULTING
LENDERS PURSUANT TO SECTION 11.13.2, THE DEFAULTING LENDER’S INTEREST IN THE
LOANS AND LETTER OF CREDIT ADVANCES AND THE LOAN DOCUMENTS AND PROCEEDS THEREOF
SHALL BE SUBORDINATED TO ANY DEFAULTED AMOUNT FUNDED BY ANY NON-DEFAULTING
LENDERS PURSUANT TO SECTION 11.13.2 PLUS INTEREST WHICH MAY BE DUE IN ACCORDANCE
WITH SECTION 11.13.2, TO BE APPLIED PARI PASSU AMONG THE NON-DEFAULTING LENDERS
FUNDING THE DEFAULTED AMOUNT), WITHOUT NECESSITY FOR EXECUTING ANY FURTHER
DOCUMENTS, PROVIDED THAT SUCH DEFAULTING LENDER’S INTEREST IN THE LOANS AND THE
LOAN DOCUMENTS AND THE PROCEEDS THEREOF SHALL NO LONGER BE SO SUBORDINATED IF
THE DEFAULTED AMOUNT FUNDED BY THE NON-DEFAULTING LENDERS (AND ALL INTEREST
WHICH HAS ACCRUED PURSUANT TO SECTION 11.13.2) SHALL BE REPAID IN FULL.


 


11.13.4    TO ACHIEVE SUCH SUBORDINATION, (I) AGENT SHALL DEDUCT FROM THE
INTEREST DUE TO THE DEFAULTING LENDER ON ITS SUBORDINATED INTEREST IN THE LOANS
AND LETTER OF CREDIT ADVANCES THE EXCESS OF INTEREST ON THE DEFAULTED AMOUNT AT
THE RATE SPECIFIED IN SECTION 11.13.2 OVER THE INTEREST ACTUALLY RECEIVED FROM
BORROWER BY THE NON-DEFAULTING LENDERS WHICH FUNDED THE DEFAULTED AMOUNT ON
ACCOUNT OF THEIR PORTION OF THE DEFAULTED AMOUNT FOR THE SAME TIME PERIOD AND
(II) ALL AMOUNTS RECEIVED BY AGENT ON ACCOUNT OF PRINCIPAL (OR REIMBURSEMENT FOR
AMOUNTS OTHERWISE ADVANCED) WHICH WOULD OTHERWISE BE PAYABLE TO THE DEFAULTING
LENDER SHALL BE PAID PARI PASSU TO THE NON-DEFAULTING LENDERS UNTIL THE
DEFAULTED AMOUNT AND ALL INTEREST THEREON HAS BEEN REPAID IN FULL.

 

69

--------------------------------------------------------------------------------


 


11.13.5    AGENT OR ANY LENDER SHALL HAVE THE RIGHT, WITH AGENT’S CONSENT AND IN
AGENT’S SOLE DISCRETION (BUT SHALL HAVE NO OBLIGATION) TO PURCHASE FROM ANY
DEFAULTING LENDER, AND SUCH DEFAULTING LENDER AGREES THAT IT SHALL, UPON AGENT’S
REQUEST, SELL AND ASSIGN TO AGENT OR SUCH LENDER OR LENDERS, ALL OF THE
COMMITMENT OF SUCH DEFAULTING LENDER FOR AN AMOUNT EQUAL TO THE PRINCIPAL
BALANCE OF THE NOTE HELD BY THE DEFAULTING LENDER AND ALL ACCRUED INTEREST AND
FEES, LESS ANY AMOUNTS DUE FROM THE DEFAULTING LENDER WITH RESPECT THERETO
THROUGH THE DATE OF SALE, SUCH PURCHASE AND SALE TO BE CONSUMMATED PURSUANT TO
AN EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT.


 

Nothing contained in this Section 11.13 shall be deemed or construed to waive,
diminish or limit, or prevent or stop any Lender from exercising or enforcing,
any rights or remedies which may be available at law or in equity as a result of
or in connection with any default under this Agreement by a Lender.  In
addition, no Lender shall be deemed to be a Defaulting Lender if such Lender
refuses to fund its Pro Rata Share of any Loan or Letter of Credit Advance being
made after any bankruptcy related Event of Default hereof due to the lack of
bankruptcy court approval for such Advance.

 

11.14                   Ratable Sharing.  The Lenders, by acceptance of a Note,
agree among themselves that with respect to all amounts received by them which
are applicable to the payment of or reduction of a proportion of the aggregate
amount of principal and interest due with respect to the Notes held by any
Lender (whether as a result of the enforcement of any Loan Document or on
foreclosure of any banker’s or other lien or any setoff or other claim on or
against any deposit or other balance of any Borrower or Guarantor held by any
Lender) which is greater than the proportion received by any other holder of a
Note in respect to the aggregate amount of principal and interest due with
respect to the Notes held by it, or any other amount payable hereunder, such
Lender or such holder of a Note receiving such proportionately greater payments
shall notify each other Lender and Agent of such receipt and remit to them such
amounts as are necessary so that all such recoveries of principal and interest
with respect to the Notes shall be proportionate to the Lenders’ respective Pro
Rata Shares.  If any Lender or holder of a Note receiving such proportionately
greater payments is required to return such proportionately greater payment to
any trustee, receiver or other representative of or for any Borrower upon or by
reason of the bankruptcy, insolvency, reorganization or dissolution of such
Borrower, then such other Lender(s) which received its or their Pro Rata Share
of such proportionately greater payment must also return such amounts to the
appropriate Borrower as if such payment or payments from the Lender receiving
such proportionately greater payments had not been made.  If at the time that
the provisions of this Section 11.14 are applied there is any Swing Line Loan
outstanding, each Lender’s Pro Rata Share shall be appropriately adjusted to
reflect the existence of such Swing Line Loan and shall be based on such
Lender’s proportionate share of all then-outstanding Indebtedness.

 

11.15                   Documentation.  Agent shall deliver to any Lender, in
addition to the information required to be delivered by Agent to Lenders
pursuant to this Agreement, copies of such Loan Documents now or hereafter
executed by Borrowers or Guarantor and other documents delivered by Borrowers to
Agent, promptly after receipt of a written request therefor.

 


ARTICLE XII.
INTENTIONALLY OMITTED.

 

70

--------------------------------------------------------------------------------


 


ARTICLE XIII.
MISCELLANEOUS


 

13.1         Modifications.  Modifications, waivers or amendments of or to the
provisions of this Agreement or any other Loan Document shall be effective only
if set forth in a written instrument signed by each of the parties to the
subject document.

 

13.2         Binding Nature.  The rights and privileges of Agent and Lenders
contained in this Agreement shall inure to the benefit of their respective
successors and permitted assigns, and the duties of the Borrowers shall bind all
successors and permitted assigns.  All agreements, representations, warranties
and covenants made by the Borrowers herein or in any of the other Loan Documents
shall survive the execution and delivery of this Agreement and all other
documents referred to herein and shall be continuing as long as any portion of
any Indebtedness owed to Lenders hereunder shall remain outstanding and unpaid.

 

13.3         Governing Law.  This Agreement shall in all respects be governed by
the laws of the Commonwealth of Pennsylvania.  This Agreement and all of the
other Loan Documents shall be construed as if drafted equally by all parties
hereto.

 

13.4         Time of Performance.  Time of performance hereunder is of the
essence of this Agreement.

 

13.5         Severability.  If any provision hereof shall for any reason be held
invalid or unenforceable, no other provision shall be affected thereby, and this
Agreement shall be construed as if the invalid or unenforceable provision had
never been a part of it.

 

13.6         Captions.  The descriptive headings hereof are for convenience only
and shall not in any way affect the meaning or construction of any provision
hereof.

 

13.7         Computations.  Except as otherwise expressly stated herein, all
computations required herein shall be made by the application of generally
accepted accounting principles and practices applied on a consistent basis.

 

13.8         Continuing Obligation.  If any claim is ever made upon any Lender
for the repayment or return of any money or property received by such Lender
from any Borrower in payment of the Loan or any other Obligation and such Lender
repays or returns all or part of said money or property by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such Lender or any of its property or (ii) any settlement or
compromise of any such claim accomplished by such Lender with such claimant,
then in such event Borrowers agree that any such judgment, decree, settlement or
compromise shall be binding upon Borrowers, notwithstanding any termination
hereof or the cancellation of any note or other instrument evidencing any
liability to such Lender, and the Borrowers shall be and shall remain liable to
such Lender hereunder for the amount so repaid or the value of the property
returned to the same extent as if such had never originally been received by
such Lender.  Borrowers agree that no Lender shall have any duty or affirmative
obligation to defend against such claim and may object to or pay such claim in
its sole discretion without impairing or relinquishing the obligations of
Borrowers hereunder.  This Section 13.8 shall survive the termination of this
Agreement.

 

71

--------------------------------------------------------------------------------


 

13.9                           Assignment and Participation.

 


13.9.1                SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NO
BORROWER OR GUARANTOR MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 13.9.2, (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH
THE PROVISIONS OF PARAGRAPH (D) OF SECTION 13.9.4 OR (III) BY WAY OF PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF SECTION 13.9.6
(AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE
NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT
PROVIDED IN SECTION 13.9.4 AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE
RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


13.9.2                ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN
TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:


 

13.9.2.1                                       MINIMUM AMOUNTS.

 

(I)                       IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AND LETTER OF CREDIT
ADVANCES AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED;
AND

 

(II)                    IN ANY CASE NOT DESCRIBED IN SECTION 13.9.2.1(I), THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE COMMITMENT IS NOT THEN IN EFFECT,
THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OR LETTER OF CREDIT ADVANCES OF
THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE
THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO
THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND
ASSUMPTION, AS OF THE TRADE DATE) SHALL NOT BE LESS THAN $10,000,000, UNLESS
EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED).

 

13.9.2.2                                         PROPORTIONATE AMOUNTS.  EACH
PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL
THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT
TO THE LOAN, LETTER OF CREDIT ADVANCES OR THE COMMITMENT ASSIGNED.

 

13.9.2.3                                         REQUIRED CONSENTS.  NO CONSENT
SHALL BE REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY
SECTION 13.9.2.1 OR THIS SECTION 13.9.2.3 AND, IN ADDITION:

 

72

--------------------------------------------------------------------------------


 

(I)        THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (X) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (Y) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

 

(II)       THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ASSIGNMENTS IN RESPECT
OF A LOAN, LETTER OF CREDIT ADVANCE OR COMMITMENT IF SUCH ASSIGNMENT IS TO A
PERSON THAT IS NOT A LENDER WITH A COMMITMENT, AN AFFILIATE OF SUCH LENDER OR AN
APPROVED FUND WITH RESPECT TO SUCH LENDER; AND

 

(III)      THE CONSENT OF THE ISSUER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY ASSIGNMENT THAT INCREASES THE
OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN EXPOSURE UNDER ONE OR MORE LETTERS
OF CREDIT (WHETHER OR NOT THEN OUTSTANDING).

 

13.9.2.4                                         ASSIGNMENT AND ASSUMPTION.  THE
PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500, AND THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

13.9.2.5                                         NO ASSIGNMENT TO BORROWER.  NO
SUCH ASSIGNMENT SHALL BE MADE TO ANY BORROWER OR GUARANTOR OR ANY OF THE
BORROWERS’ OR GUARANTOR’S AFFILIATES.

 

13.9.2.6                                         NO ASSIGNMENT TO NATURAL
PERSONS.  NO SUCH ASSIGNMENT SHALL BE MADE TO A NATURAL PERSON.

 

Subject to acceptance and recording thereof by Agent pursuant to Section 13.9.1,
from and after the effective date specified in each Assignment and Assumption,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 13.15 hereof with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.9.4.

 


13.9.3                REGISTER.  AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN
AGENT OF BORROWERS, SHALL MAINTAIN AT ITS OFFICE IN CHARLOTTE, NORTH CAROLINA, A
COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNTS OF THE LOANS AND LETTER OF CREDIT ADVANCES OWING TO, EACH
LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND BORROWERS, AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER

 

73

--------------------------------------------------------------------------------


 


HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND
ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


13.9.4      PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT OF,
OR NOTICE TO, BORROWERS OR AGENT, SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN
A NATURAL PERSON OR GUARANTOR, A BORROWER OR ANY OF GUARANTOR’S AFFILIATES)
(EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND/OR THE LOANS AND LETTER OF CREDIT ADVANCES OWING TO IT); PROVIDED THAT
(I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) BORROWERS, AGENT AND THE LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN SECTION 11.10 THAT REQUIRES THE CONSENT OF
ALL LENDERS, THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO SECTION 13.9.5, BORROWER
AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.16,
2.17 AND 13.15 HEREOF TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED
ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 13.9.1.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11.14
AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 11.14 AS THOUGH IT WERE A LENDER.


 


13.9.5      A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTIONS 2.16 OR 2.17 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED
TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS
THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH MASTER BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.16 UNLESS MASTER
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF BORROWERS, TO COMPLY WITH SECTION 2.16 AS
THOUGH IT WERE A LENDER.


 


13.9.6      ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 

13.10                   Notices.

 


13.10.1    EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN SECTION 13.10.4),
ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPIER TO THE ADDRESSES SET FORTH BELOW:

 

74

--------------------------------------------------------------------------------

 

If to Master Borrower, any other Borrower or Guarantor:

 

c/o Orleans Homebuilders, Inc.

 

 

3333 Street Road

 

 

Bensalem, Pennsylvania 19020

 

 

Attention: Garry P. Herdler

 

 

Fax: (215) 633-2352

 

 

E-mail: gherdler@orleanshomes.com

 

 

 

with copies to:

 

Lawrence J. Dugan, Esquire

 

 

c/o Orleans Homebuilders, Inc.

 

 

3333 Street Road

 

 

Bensalem, Pennsylvania 19020

 

 

Fax: 215-633-3019

 

 

E-mail: ldugan@orleanshomes.com

 

 

 

 

 

and

 

 

 

 

 

William M. Hartnett, Esquire

 

 

Cahill Gordon & Reindel LLP

 

 

Eighty Pine Street

 

 

New York, NY 10005-1702

 

 

Fax: 212-278-2198

 

 

E-mail: whartnett@cahill.com

 

 

 

 

 

and

 

 

 

 

 

Michael E. Plunkett, Esquire

 

 

WolfBlock LLP

 

 

1650 Arch Street, 22nd Floor

 

 

Philadelphia, PA 19103

 

 

Fax: 215-405-2583

 

 

E-Mail: mplunkett@wolfblock.com

 

 

 

 

 

 

If to Agent (other than regarding fundings):

 

Wachovia Bank, National Association

 

 

123 S. Broad Street

 

 

Philadelphia, Pennsylvania 19109

 

 

Attention: Julie Pasceri-Young, VP

 

 

Fax: 215-670-6530

 

 

E-mail: Julie.Pasceri-Young@wachovia.com

 

 

 

with copies to:

 

Wachovia Bank, National Association

 

 

Mail Code VA 7391

 

 

P.O. Box 13327

 

 

Roanoke, VA 24040

 

 

 

 

 

or

 

75

--------------------------------------------------------------------------------


 

 

 

10 South Jefferson Street

 

 

Roanoke, VA 24011

 

 

 

 

 

and

 

 

 

 

 

Peter S. Clark, Esquire

 

 

Reed Smith LLP

 

 

2500 One Liberty Place

 

 

Philadelphia, PA 19103

 

 

Fax: 215-851-1420

 

 

E-mail: pclark@reedsmith.com

 

 

 

If to Agent regarding fundings:

 

To Agent as provided in Section 2.12.2

 

 

 

If to Lenders:

 

At the address provided on the

 

 

Signature Page of such Lender

 


13.10.2    NOTICES GIVEN TO MASTER BORROWER SHALL BE DEEMED TO HAVE BEEN GIVEN
TO ALL OF THE BORROWERS, NOTWITHSTANDING THAT ANY SUCH NOTICE IS ADDRESSED ONLY
TO MASTER BORROWER.


 


13.10.3    NOTICES SENT BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY
CERTIFIED OR REGISTERED MAIL, SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED;
NOTICES SENT BY TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT
THAT, IF NOT GIVEN DURING NORMAL BUSINESS HOURS FOR THE RECIPIENT, SHALL BE
DEEMED TO HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY
FOR THE RECIPIENT).  NOTICES DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE
EXTENT PROVIDED IN SECTION 13.10.4, SHALL BE EFFECTIVE AS PROVIDED IN
SECTION 13.10.4.


 


13.10.4    NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY AGENT,
PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER PURSUANT TO
ARTICLE II IF SUCH LENDER HAS NOTIFIED AGENT THAT IT IS INCAPABLE OF RECEIVING
NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  AGENT OR BORROWERS MAY,
IN ITS OR THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO
IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.  UNLESS AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND OTHER
COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF SUCH NOTICE OR OTHER COMMUNICATION IS
NOT SENT DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON
THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS
POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE
DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN
THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS
AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 


13.10.5    ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPIER NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.

 

76

--------------------------------------------------------------------------------


 


13.10.6    NOTICE GIVEN TO ANY PARTY BY THE ATTORNEY FOR ANOTHER PARTY SHALL
CONSTITUTE NOTICE FROM SUCH PARTY (AND THE ATTORNEYS FOR EACH PARTY ARE HEREBY
PERMITTED TO GIVE SUCH NOTICE TO EACH OTHER PARTY ON BEHALF OF THEIR CLIENT). 
FAILURE TO PROVIDE COPIES OF ANY NOTICE TO COUNSEL AS PROVIDED ABOVE SHALL NOT
INVALIDATE OR LIMIT THE EFFECT OF SUCH NOTICE.


 

13.11                   Cumulative Remedies.  The rights and remedies provided
hereunder are cumulative and not exclusive of any rights or remedies (including
without limitation, the right of specific performance) which Agent or Lenders
would otherwise have.  Any waiver, consent or approval of any kind or character
on the part of Agent or Lenders of any Event of Default or breach of this
Agreement or any Loan Document or any such waiver of any provision or condition
hereof or thereof must be in writing, signed by Agent, and shall be effective
only to the extent in such writing specifically set forth.  Borrowers
acknowledge that, with respect to this Agreement and its terms, Borrowers are
neither authorized nor entitled to rely on any representations, course of
dealing, modifications or assurances in any form as to any subject from any
officer of Agent unless and until such representations, modifications, course of
dealing, or assurances are set forth in writing and signed by such officer of
Agent.

 

13.12                   Third Party Beneficiaries.  The parties do not intend
the benefits of this Agreement to inure to any third party.  Notwithstanding
anything contained herein or in the Notes or any other Loan Document executed in
connection with this transaction, or any conduct or course of conduct by either
or both of the parties hereto, or their respective Affiliates, agents, or
employees, before or after the signing of this Agreement or any of the other
aforesaid Loan Documents, this Agreement shall not be construed as creating any
rights, claims, or causes of action against Agent or any Lender, or any of their
respective officers, directors, agents, or employees, in favor of any person or
entity other than Borrowers.

 

13.13                   Entire Agreement.  This Agreement, the other Loan
Documents contain the entire agreement and understanding among Borrowers,
Lenders and Agent regarding the Facility.  All prior negotiations and
discussions between or among any of the parties hereto regarding the Facility
and the terms and conditions thereof are superseded by this Agreement and the
other Loan Documents.

 

13.14                   Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement.

 

13.15                   Expenses and Indemnification.

 


13.15.1    THE BORROWER SHALL PAY (I) ALL REASONABLE OUT OF POCKET EXPENSES
INCURRED BY THE AGENT AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL FOR THE AGENT), AND SHALL PAY ALL FEES AND TIME
CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE AGENT, IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN,
THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE OUT OF
POCKET EXPENSES INCURRED BY THE ISSUER IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR

 

77

--------------------------------------------------------------------------------


 


TRI-PARTY AGREEMENT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT OF
POCKET EXPENSES INCURRED BY THE AGENT, ANY LENDER OR THE ISSUER (INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE AGENT, ANY LENDER OR THE
ISSUER), AND SHALL PAY ALL FEES AND TIME CHARGES FOR ATTORNEYS WHO MAY BE
EMPLOYEES OF THE AGENT, ANY LENDER OR THE ISSUER, IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT OR TRI-PARTY AGREEMENTS
ISSUED HEREUNDER, INCLUDING ALL SUCH OUT OF POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


 


13.15.2    BORROWERS AND, BY ITS EXECUTION OF THE GUARANTY, GUARANTOR AGREE TO
INDEMNIFY AND HOLD HARMLESS AGENT AND LENDERS AND EACH OF THEIR RESPECTIVE
AFFILIATES AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS AND REPRESENTATIVES (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY
AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND REASONABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF COUNSEL), JOINT OR SEVERAL, THAT
MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH
CASE ARISING OUT OF OR IN CONNECTION WITH OR RELATING TO ANY INVESTIGATION,
LITIGATION OR PROCEEDING OR THE PREPARATION OF ANY DEFENSE WITH RESPECT THERETO,
ARISING OUT OF OR IN CONNECTION WITH THE FACILITY, ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR ANY USE MADE OR
PROPOSED TO BE MADE WITH THE PROCEEDS OF THE FACILITY, WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY A BORROWER, GUARANTOR, ANY
OF ITS OR THEIR SHAREHOLDERS OR CREDITORS, AN INDEMNIFIED PARTY OR ANY OTHER
PERSON, OR AN INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO, EXCEPT TO THE
EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 

No Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to any Borrower, Guarantor or any of its or their
shareholders or directors for or in connection with the transactions
contemplated hereby, except to the extent such liability is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.

 


13.15.3    AGENT SHALL PROMPTLY GIVE BORROWERS WRITTEN NOTICE OF ALL SUITS OR
ACTIONS INSTITUTED AGAINST LENDERS WITH RESPECT TO WHICH BORROWERS HAVE
INDEMNIFIED LENDERS, AND BORROWERS SHALL TIMELY PROCEED TO DEFEND ANY SUCH SUIT
OR ACTION THROUGH COUNSEL REASONABLY ACCEPTABLE TO LENDERS.  IN THE EVENT THAT
LENDERS DETERMINE IN GOOD FAITH THAT THE SUBJECT ACTION, IF DECIDED ADVERSELY TO
LENDERS’ INTEREST, WOULD HAVE A MATERIAL ADVERSE EFFECT UPON ANY LENDER, LENDERS
SHALL ALSO HAVE THE RIGHT, AT THE EXPENSE OF BORROWERS, TO PARTICIPATE IN OR, AT
LENDERS’ ELECTION, ASSUME THE DEFENSE OR PROSECUTION OF SUCH SUIT, ACTION, OR
PROCEEDING, AND IN THE LATTER EVENT BORROWERS MAY EMPLOY COUNSEL AND PARTICIPATE
THEREIN.  AGENT SHALL HAVE THE RIGHT TO ADJUST, SETTLE, OR COMPROMISE ANY CLAIM,
SUIT, OR JUDGMENT AFTER NOTICE TO BORROWERS, UNLESS BORROWERS DESIRE TO LITIGATE
SUCH CLAIM, DEFEND SUCH SUIT, OR APPEAL SUCH JUDGMENT AND SIMULTANEOUSLY
THEREWITH DEPOSIT WITH AGENT COLLATERAL SECURITY SUFFICIENT TO PAY ANY JUDGMENT
RENDERED, WITH INTEREST, COSTS, LEGAL FEES AND EXPENSES; AND THE RIGHT OF
LENDERS TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL EXTEND TO ANY MONEY PAID
BY LENDERS IN SETTLEMENT OR COMPROMISE OF ANY SUCH CLAIMS, SUITS, AND JUDGMENTS
IN GOOD FAITH, AFTER NOTICE TO BORROWERS.

 

78

--------------------------------------------------------------------------------


 


13.15.4    IF ANY SUIT, ACTION, OR OTHER PROCEEDING IS BROUGHT BY LENDERS
AGAINST BORROWERS FOR BREACH OF BORROWERS’ COVENANT OF INDEMNITY HEREIN
CONTAINED, SEPARATE SUITS MAY BE BROUGHT AS CAUSES OF ACTION ACCRUE, WITHOUT
PREJUDICE OR BAR TO THE BRINGING OF SUBSEQUENT SUITS ON ANY OTHER CAUSE OR
CAUSES OF ACTION, WHETHER THERETOFORE OR THEREAFTER ACCRUING.


 


13.15.5    THE OBLIGATIONS OF BORROWERS AND GUARANTOR UNDER THIS SECTION 13.15
SHALL SURVIVE THE REPAYMENT OF THE DEBT AND TERMINATION OF THIS AGREEMENT, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT SO LONG AS THE POSSIBILITY OF SUCH
CLAIM, ACTION OR SUIT EXISTS.  IF, AND TO THE EXTENT THAT THE OBLIGATIONS OF
BORROWERS OR GUARANTOR UNDER THIS SECTION 13.15 ARE UNENFORCEABLE FOR ANY
REASON, BORROWERS AND GUARANTOR HEREBY AGREE TO MAKE THE MAXIMUM CONTRIBUTION TO
THE PAYMENT IN SATISFACTION OF SUCH OBLIGATIONS WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.


 

13.16                   Relationship of Parties.  It is hereby acknowledged by
Lenders and Borrowers that the relationship between them created hereby and by
the other Loan Documents is that of creditor and debtor and is not intended to
be and shall not in any way be construed to be that of a partnership, a joint
venture, or principal and agent.  It is hereby further acknowledged that Agent’s
disbursement of any Loan proceeds or Letter of Credit Advance to anyone other
than a Borrower shall not be deemed to make Agent or Lenders a partner, joint
venturer, or principal or agent of Borrowers, but rather shall be deemed to be
solely for the purpose of protecting Lenders’ security for the Indebtedness. 
The relationship between Agent and the Lenders is not intended by the parties to
create, and shall not create, any trust, joint venture or partnership relation
between or among them.

 

13.17                   Joint and Several Liability.  The liability of each
Person that is, or by reason of its execution of a Joinder hereafter becomes, a
Borrower for (i) the performance of this Agreement and of each of the other Loan
Documents and (ii) for payment of the Indebtedness shall be joint and several.

 

13.18                   Damage Waiver.  To the extent permitted by law, no
Borrower or Guarantor shall assert, and each Borrower and Guarantor hereby
waives, any claim against any Indemnified Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document, any transaction contemplated by the Loan
Documents, any Loan or the use of proceeds thereof.  No Indemnified Party shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated thereby.

 

13.19                   Publicity.  Agent may, at its option and in such manner
as it may determine and which Master Borrower shall approve (such approval not
to be unreasonably withheld, delayed or conditioned), announce and publicize the
involvement of Agent and Lenders in the granting of the Facility.

 

13.20                   No Implied Waiver.  No delay or failure of Agent or the
Lenders in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

79

--------------------------------------------------------------------------------


 

13.21       USA Patriot Act.  Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub.L. 107-56) (signed into law October 26,
2001) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify
Borrowers in accordance with the Act; Agent shall obtain such information on
behalf of the Lenders.

 

13.22       Taxes.  Borrowers agree to pay or cause to be paid any and all
stamp, document, transfer or recording taxes, and similar impositions payable or
hereafter determined to be payable in connection with the Notes, the Mortgages
or any other Loan Document, and agree to save Agent and the Lenders harmless
from and against any and all present or future claims or liabilities with
respect to, or resulting from, any delay in paying or omission to pay, any such
taxes or similar impositions.

 

13.23       Conflict; Construction of Documents; Reliance.  In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control; provided that any
provision of the Loan Documents which imposes additional burdens on Borrowers or
further restricts the rights of Borrowers or gives the Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.  The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that the Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted them.  Each Borrower acknowledges that it has
read the entirety of this Agreement and of every other Loan Document and that
Borrowers shall rely solely on their own judgment and on their legal counsel and
advisors in entering into the Facility and executing the Loan Documents, without
relying in any manner on any statements, representations or recommendations of
Agent or any Lender or any parent, subsidiary or Affiliate of Agent or of any
Lender, or of any employee, officer, agent or advisor of any of the foregoing
entities.

 

13.24       Jurisdiction.  IN ANY LEGAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY LOAN
DOCUMENT OR THE RELATIONSHIP EVIDENCED HEREBY, BORROWERS HEREBY IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURT OF COMMON PLEAS OF
PHILADELPHIA OR BUCKS COUNTY, PENNSYLVANIA, AND THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA.  BORROWERS EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND BORROWERS HEREBY WAIVE ANY OBJECTION WHICH BORROWERS MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON
CONVENIENS.  BORROWERS HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND ANY OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE
OF SUCH SUMMONS, COMPLAINT, AND ANY OTHER PROCESS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO BORROWERS AT THE ADDRESS SET FORTH ABOVE AND THAT
SERVICE SO MADE SHALL BE DEEMED

 

80

--------------------------------------------------------------------------------


 

COMPLETED UPON THE PROVIDING OF NOTICE IN ACCORDANCE WITH THE TERMS HEREOF. 
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHTS OF
AGENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY AGENT OR LENDERS OF ANY CLAIM, JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM, OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT OR
OTHERWISE TO ENFORCE SAME, IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

13.25                   Waiver of Jury Trial.  BORROWERS, AGENT AND LENDER,
AFTER CONSULTATION WITH THEIR RESPECTIVE COUNSEL, EACH HEREBY WAIVE ANY RIGHT
WHICH THEY MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) COMMENCED BY OR AGAINST THEM OR ANY OF THEM IN ANY WAY
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR IN ANY WAY PERTAINING TO THE
FACILITY OR THE RELATIONSHIPS EVIDENCED BY THIS AGREEMENT.

 

13.26                   Existing Credit Agreement; No Novation.  This Agreement
supersedes, amends and restates in full, the Existing Credit Agreement and all
prior amendments thereof.  The Indebtedness referred to herein includes all of
the Indebtedness outstanding pursuant to the Existing Credit Agreement
immediately prior to the execution of this Agreement, and the parties
acknowledge and agree that this Agreement is not intended to, nor shall it,
constitute a novation.  All Notes issued and outstanding pursuant to the
Existing Credit Agreement (including all replacement Notes) constitute Notes
issued pursuant to, and shall have the benefit of, this Agreement.  Borrowers
acknowledge agree that all references in any Loan Document heretofore executed
by any Borrower to the “Loan Agreement” mean and refer to the Existing Credit
Agreement, as amended and restated by this Agreement.

 

13.27                   Releases.

 


13.27.1            RELEASE.


 

13.27.1.1         EACH BORROWER AND GUARANTOR HEREBY ACKNOWLEDGES AND AGREES
THAT, AS OF THE CLOSING DATE, NO RIGHT OF OFFSET, DEFENSE, COUNTERCLAIM, CLAIM,
CAUSES OF ACTION OR OBJECTION IN FAVOR OF ANY BORROWER AND GUARANTOR AGAINST THE
LENDERS (INCLUDING ALL LENDERS PRIOR TO THE CLOSING DATE) OR THE AGENT, ANY
OTHER AGENT OR ANY ISSUER EXISTS ARISING OUT OF OR WITH RESPECT TO (I) THE
INDEBTEDNESS, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (II) ANY OTHER
DOCUMENTS EVIDENCING, SECURING OR IN ANY WAY RELATING TO THE FOREGOING, OR
(III) THE ADMINISTRATION OR FUNDING OF THE LOANS, THE COMMITMENT OR THE ISSUANCE
OF LETTERS OF CREDIT OR TRI-PARTY AGREEMENTS.

 

13.27.1.2         EACH BORROWER AND GUARANTOR HEREBY EXPRESSLY WAIVES, RELEASES
AND RELINQUISHES ANY AND ALL DEFENSES, SETOFFS, CLAIMS, COUNTERCLAIMS, CAUSES OF
ACTION OR OBJECTIONS, IF ANY, AGAINST SUCH LENDERS, THE AGENT, THE OTHER AGENTS
OR ANY ISSUER, WHETHER KNOWN OR UNKNOWN, BOTH AT LAW AND IN EQUITY, ONLY TO THE
EXTENT ARISING OUT OF ANY MATTER, CAUSE OR EVENT OCCURRING ON OR PRIOR TO THE
CLOSING DATE.

 

81

--------------------------------------------------------------------------------


 

13.27.1.3         EACH BORROWER AND GUARANTOR FOR ITSELF, EACH OTHER BORROWER
AND GUARANTOR AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS IN INTEREST AND ANY
PERSON THAT MAY DERIVATIVELY OR OTHERWISE ASSERT A CLAIM THROUGH OR BY ANY OF
THE FOREGOING TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW (COLLECTIVELY,
THE “RELEASORS”) WAIVES AND RELEASES AGAINST AGENT AND EACH LENDER AND EACH OF
THEIR RESPECTIVE EMPLOYEES, AGENTS, REPRESENTATIVES, CONSULTANTS, ATTORNEYS,
FIDUCIARIES, SERVANTS, OFFICERS, DIRECTORS, PARTNERS, PREDECESSORS, SUCCESSORS
AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT CORPORATIONS, RELATED CORPORATE
DIVISIONS, PARTICIPANTS AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”), AND
COVENANTS NOT TO COMMENCE OR PURSUE ANY LITIGATION OR ACTION, CLAIMS, DEMANDS,
CAUSES OF ACTION, SUITS, DEBTS, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS,
COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, SETOFFS, RECOUPMENTS,
COUNTERCLAIMS, DEFENSES, EXPENSES, DAMAGES AND/OR JUDGMENTS, WHATSOEVER IN LAW
OR IN EQUITY (WHETHER MATURED, UNMATURED, CONTINGENT OR NON-CONTINGENT) THAT
RELATE IN ANY WAY, EITHER DIRECTLY OR INDIRECTLY, TO THIS AGREEMENT, ANY LOAN
DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTION BY AGENTS,
LENDERS OR ANY OTHER RELEASEE IN ANY WAY RELATED THERETO, WHETHER KNOWN OR
UNKNOWN, WHICH EACH OF THE RELEASORS HAD, NOW HAS OR MAY HAVE, IN EACH CASE ONLY
TO THE EXTENT ARISING OUT OF ANY MATTER, CAUSE OR EVENT OCCURRING PRIOR TO THE
CLOSING DATE.  EACH OF THE RELEASORS HEREBY AGREES THAT FEDERAL OR STATE LAWS,
RIGHTS, RULES OR LEGAL PRINCIPLES OF ANY OTHER JURISDICTION WHICH MAY BE
APPLICABLE THERETO, TO THE EXTENT THAT THEY APPLY TO THE MATTERS RELEASED
HEREBY, ARE KNOWINGLY AND VOLUNTARILY WAIVED AND RELINQUISHED BY SUCH RELEASORS,
TO THE FULL EXTENT THAT SUCH RIGHTS AND BENEFITS PERTAINING TO THE MATTERS
RELEASED HEREIN MAY BE WAIVED, AND EACH OF THE RELEASORS HEREBY AGREES AND
ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL TERM OF THIS AGREEMENT, WITHOUT
AGENTS AND LENDERS WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.  EACH OF THE
RELEASORS REPRESENTS AND WARRANTS THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN,
PLEDGE OR OTHERWISE CONVEY ANY OF ITS RIGHT, TITLE OR INTEREST IN ANY MATTER
RELEASED HEREBY TO ANY OTHER PERSON.  IN CONNECTION WITH THE RELEASE IN THIS
AGREEMENT, EACH OF THE RELEASORS ACKNOWLEDGES THAT IT IS AWARE IT MAY HEREAFTER
DISCOVER CLAIMS PRESENTLY UNKNOWN OR UNSUSPECTED, OR FACTS IN ADDITION TO OR
DIFFERENT FROM THOSE WHICH SUCH LOAN PARTIES NOW KNOWS OR BELIEVES TO BE TRUE,
WITH RESPECT TO THE MATTERS RELEASED HEREIN.  NEVERTHELESS, IT IS EACH OF THE
RELEASORS’ INTENT IN EXECUTING THIS AGREEMENT TO FULLY, FINALLY AND FOREVER
RELEASE AND SETTLE SUCH MATTERS TO THE EXTENT THEY ARISE OUT OF ANY MATTER,
CAUSE OR EVENT OCCURRING PRIOR TO THE CLOSING DATE.  IN MAKING THIS RELEASE,
EACH OF THE RELEASORS HAS CONSULTED WITH COUNSEL CONCERNING THE EFFECT THEREOF.

 


13.27.2    LIMITED WAIVER.  UPON THE SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 4, THE BORROWER AND GUARANTOR HEREBY REPRESENT AND WARRANT THAT NO
DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO SUCH BORROWER OR GUARANTOR HAS
OCCURRED AND CONTINUES TO EXIST OTHER THAN ANY DEFAULT OR EVENT OF DEFAULT
ARISING OUT OF THE FACTS AND CIRCUMSTANCES DESCRIBED ON SCHEDULE 13.27.2.  IN
RELIANCE UPON SUCH REPRESENTATION AND WARRANTY, THE UNDERSIGNED LENDERS HEREBY
WAIVE ANY DEFAULTS OR EVENTS OF DEFAULT ARISING UNDER THE EXISTING CREDIT
AGREEMENT AND CONTINUING TO EXIST THEREUNDER IMMEDIATELY PRIOR TO THE OCCURRENCE
OF THE CLOSING DATE AND IMMEDIATELY PRIOR TO GIVING EFFECT TO THE CONSUMMATION
OF THE TRANSACTIONS ON THE CLOSING DATE (COLLECTIVELY, THE “PRIOR EVENTS OF
DEFAULT”).  WITHOUT LIMITING THE GENERALITY OF THE PROVISIONS OF THE COVENANTS
SET FORTH IN THIS AGREEMENT, THE WAIVER SET FORTH HEREIN SHALL BE LIMITED
PRECISELY AS WRITTEN AND RELATES SOLELY TO THE NONCOMPLIANCE BY THE BORROWERS
AND GUARANTOR WITH RESPECT TO THE PRIOR EVENTS OF DEFAULT IN THE MANNER AND TO
THE EXTENT DESCRIBED IN THIS PARAGRAPH, AND NOTHING IN THIS PARAGRAPH SHALL BE
DEEMED TO (A) CONSTITUTE A WAIVER OF COMPLIANCE BY BORROWERS AND GUARANTOR WITH
RESPECT TO ANY TERM, PROVISION OR CONDITION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR THEREIN OR
(B) PREJUDICE ANY RIGHT OR

 

82

--------------------------------------------------------------------------------


 


REMEDY THAT THE AGENT, ISSUING LENDER, ANY AGENT OR ANY LENDER MAY NOW HAVE OR
MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR AGREEMENT REFERRED TO THEREIN AND AFTER
GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS ON THE CLOSING DATE.  THE
WAIVER WITH RESPECT TO ANY DEFAULT OR EVENTS OF DEFAULT ARISING OUT OF THE FACTS
AND CIRCUMSTANCES DESCRIBED ON SCHEDULE 13.27.2 SHALL BE EFFECTIVE ONLY IF ON OR
BEFORE OCTOBER 3, 2008 THE ACTIONS DESCRIBED IN SCHEDULE 13.27.2 ARE TAKEN AND,
IF SUCH ACTIONS ARE TAKEN, SUCH WAIVER SHALL ALSO BE EFFECTIVE WITH RESPECT TO
THE PERIOD BETWEEN THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 4 AND
THE EFFECTIVENESS OF THE WAIVER WITH RESPECT TO THE FACTS AND CIRCUMSTANCES
DESCRIBED IN SECTION 13.27.2.


 

13.28       Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

[Remainder of page is blank]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
the day and year set forth above.

 

Master Borrower:

 

Greenwood Financial Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

 

Name:

Lawrence J. Dugan

 

 

 

Title:

Vice President

 

 

 

Corporate Borrowers:

 

OHB Homes, Inc.

 

 

Orleans Corporation

 

 

Orleans Corporation of New Jersey

 

 

Orleans Construction Corp.

 

 

Parker & Lancaster Corporation

 

 

Parker & Orleans Homebuilders, Inc.

 

 

Sharp Road Farms, Inc.

 

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

 

Name:

Lawrence J. Dugan

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Limited Liability Company

 

 

 

Borrowers:

 

Masterpiece Homes, LLC

 

 

 

OPCNC, LLC

 

 

 

Orleans at Bordentown, LLC

 

 

 

Orleans at Cooks Bridge, LLC

 

 

 

Orleans at Covington Manor, LLC

 

 

 

Orleans at Crofton Chase, LLC

 

 

 

Orleans at East Greenwich, LLC

 

 

 

Orleans at Elk Township, LLC

 

 

 

Orleans at Evesham, LLC

 

 

 

Orleans at Hamilton, LLC

 

 

 

Orleans at Harrison, LLC

 

 

 

Orleans at Hidden Creek, LLC

 

 

 

Orleans at Jennings Mill, LLC

 

 

 

Orleans at Lambertville, LLC

 

 

 

Orleans at Lyons Gate, LLC

 

 

 

Orleans at Mansfield, LLC

 

 

 

Orleans at Maple Glen, LLC

 

 

 

Orleans at Meadow Glen, LLC

 

 

 

Orleans at Millstone, LLC

 

 

 

Orleans at Millstone River Preserve, LLC

 

 

 

Orleans at Moorestown, LLC

 

 

 

Orleans at Tabernacle, LLC

 

 

[Borrowers’ signatures continued on the following page]

 

84

--------------------------------------------------------------------------------


 

 

Orleans at Upper Freehold, LLC

 

 

Orleans at Wallkill, LLC

 

 

Orleans at Westampton Woods, LLC

 

 

Orleans at Woolwich, LLC

 

 

Orleans Arizona Realty, LLC

 

 

Orleans DK, LLC

 

 

Parker Lancaster, Tidewater, L.L.C.

 

 

Wheatley Meadows Associates, LLC

 

 

 

 

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

Name:

Lawrence J. Dugan

 

 

Title:

Vice President

Limited Partnership

 

Borrowers:

Brookshire Estates, L.P. (f/k/a Orleans at Brookshire Estates, L.P.)

 

Orleans at Falls, LP

 

Orleans at Limerick, LP

 

Orleans at Lower Salford, LP

 

Orleans at Thornbury, L.P.

 

Orleans at Upper Saucon, L.P.

 

Orleans at Upper Uwchlan, LP

 

Orleans at West Bradford, LP

 

Orleans at West Vincent, LP

 

Orleans at Windsor Square, LP

 

Orleans at Wrightstown, LP

 

Stock Grange, LP

 

By:

OHI PA GP, LLC, sole General Partner

 

 

 

 

 

 

By:

/s/ Lawrence J. Dugan

 

 

 

Name: Lawrence J. Dugan

 

 

 

Title:   Vice President

 

 

 

 

 

Orleans RHIL, LP

 

Realen Homes, L.P.

 

By:

RHGP, LLC, sole General Partner

 

 

By:

Orleans Homebuilders, Inc.,

 

 

 

Authorized Member

 

 

 

 

 

 

 

By:

/s/ Garry P. Herdler

 

 

 

 

Name:

Garry P. Herdler

 

 

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

85

--------------------------------------------------------------------------------


 

Guarantor:

Orleans Homebuilders, Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Garry P. Herdler

 

 

Name:

Garry P. Herdler

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

[Lenders’ signatures continued on the following pages]

 

86

--------------------------------------------------------------------------------


 

Agent:

Wachovia Bank, National Association

 

 

 

 

 

By:

Ron Ferguson

 

 

Name: Ron Ferguson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

 

LENDER SIGNATURE PAGE TO AMENDED
AND RESTATED REVOLVING CREDIT
LOAN AGREEMENT:

 

 

 

 

 

 

 

 

WACHOVIA BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

Ron Ferguson

 

 

 

Name: Ron Ferguson

 

 

 

Title: Managing Director

 

 

 

 

 

Address:

 

 

301 South College Street

 

 

Charlotte, NC 28202

 

 

 

 

 

Attn:

Ron Ferguson

 

 

Fax:

704-383-6249

 

--------------------------------------------------------------------------------

 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

Bank of America, NA

 

 

 

 

 

By:

Sean Finnegan

 

 

Name: Sean Finnegan

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

4 Sentry Parkway, Suite 200

 

Blue Bell, PA 19422

 

Attn: Sean Finnegan, Senior Vice President

 

Fax: 610-825-3328

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

Sovereign Bank

 

 

 

By:

Ernest J. Kociban

 

 

Name: Ernest J. Kociban

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

Sovereign Bank

 

Two Aldwyn Center

 

Route 320 and Lancaster Ave.

 

Villanova, PA 19085

 

Fax: 610-526-6201

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY

 

 

 

 

 

By:

Bernard T. Shields

 

 

Name: Bernard T. Shields

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

[LEGAL NAME OF BANK ENTITY WITH
COMMITMENT] FIRSTRUST BANK

 

 

 

 

 

By:

Gary S. Kinn

 

 

Name: Gary S. Kinn

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

15 East Ridge Pike

 

Conshohocken, PA 19428

 

Attn: G. Kinn

 

Fax: 610-238-5065

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

Guaranty Bank

 

 

 

By:

Linda Garcia

 

 

Name: Linda Garcia

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

8333 Douglas Avenue

 

Dallas, Texas 75225

 

 

 

Attn: Linda Garcia

 

Fax: (214) 360-2624

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

Bruce G. Shearer

 

 

Name: Bruce G. Shearer

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

525 William Penn Place, Suite 153-2720

 

Pittsburgh, PA 15219-1727

 

Attn: Bruce G. Shearer

 

Fax: 412-867-2463

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

TD Bank, N.A.

 

as successor to Commerce Bank, N.A.

 

 

 

 

 

By:

Robert E. Delany

 

 

Name: Robert E. Delany

 

 

Title: Vice President

 

 

 

Notice Address:

 

1701 Route 70 East

 

Cherry Hill, New Jersey 08034

 

 

 

Attn: Robert E. Delany

 

Fax: (856) 533-2046

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

SunTrust Bank

 

 

 

 

 

By:

Lauren P. Carrigan

 

 

Name: Lauren P. Carrigan

 

 

Title: Vice President

 

 

 

Notice Address:

 

303 Peachtree Street, NE

 

9th Floor

 

Atlanta, GA 30308

 

Attn: Lauren P. Carrigan

 

Fax: (404) 374-3875

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

Regions Bank

 

 

 

 

 

By:

Daniel McClurkin

 

 

Name: Daniel McClurkin

 

 

Title: Assistant Vice President

 

 

 

Notice Address:

 

1900 5th Avenue North, RC-15

 

Birmingham, Alabama

 

35203

 

 

 

Attn: Daniel McClurkin

 

Fax: 205-801-0138

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

Laura L. Benson

 

 

Name: Laura L. Benson

 

 

Title: Vice President

 

 

 

Notice Address:

 

500 Woodward Avenue, MC 3205

 

Detroit, MI 48226

 

Attn: Laura L. Benson

 

Fax: 313-222-5706

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

COMPASS BANK

 

 

 

 

 

By:

Johanna Duke Paley

 

 

Name: Johanna Duke Paley

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

15 South 20th Street, 15th Floor

 

Birmingham, AL 35223

 

Attn: Jo Paley

 

Fax: (205) 297-7212

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

J.P. Morgan Chase Bank, N.A.

 

 

 

 

 

By:

Randall B Durant

 

 

Name: Randall B Durant

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

PO Box 660197

 

Dallas, Texas 75266-0197

 

Overnite – 700 North Pearl, Suite 801,

 

Dallas, Texas 75201

 

Attn: Randall B Durant

 

Fax: 214-965-2087

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

Sean Finnegan

 

 

Name: Sean Finnegan

 

 

Title: Senior Vice President

 

 

 

Notice Address:

 

4 Sentry Parkway, Suite 200 Blue Bell, PA 19422

 

Attn: Sean Finnegan, Senior Vice President

 

Fax: 610-825-3328

 

--------------------------------------------------------------------------------


 

 

LENDER SIGNATURE PAGE TO SECOND
AMENDED AND RESTATED REVOLVING
CREDIT LOAN AGREEMENT WITH
GREENWOOD FINANCIAL, INC. AS
MASTER BORROWER:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS

 

 

 

 

 

By:

David J Bell

 

Silvia L. Spear

 

 

Name: David J Bell

 

Silvia L. Spear

 

 

Title: Managing Director

 

Managing Director

 

 

 

Notice Address:

 

 

 

Deutsche Bank Trust Company Americas

 

60 Wall Street – MS: NYC60 – 1120

 

New York, New York 10005

 

Attn: David J Bell

 

Fax: (212) 797-5695

 

E-mail: david.j.bell@db.com

 

--------------------------------------------------------------------------------
